Exhibit 10.6

 

EXECUTION COPY

 

 

 

 

 

 

AGREEMENT AND PLAN OF MERGER

 

 

among

 

 

CUBIC CORPORATION, a Delaware corporation,

 

ABRX ACQUISITION CORP., a Virginia corporation;

 

ABRAXAS CORPORATION, a Virginia corporation,

 

The Persons and Entities Listed as Shareholders
on the Signature Pages Hereto

 

and

 

RICHARD HELMS, in his capacity as
representative of the Shareholders

 

 

Dated as of November 15, 2010

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Definitions

2

 

 

 

 

 

1.1

Defined Terms

2

 

 

 

 

 

1.2

Other Definitional Provisions

2

 

 

 

 

2.

The Merger

2

 

 

 

 

 

2.1

Terms of the Merger

2

 

 

 

 

 

2.2

Conversion of Capital Stock

2

 

 

 

 

 

2.3

Options

3

 

 

 

 

 

2.4

Representations Regarding Capitalization

3

 

 

 

 

 

2.5

Exchange of Certificates; Lost Certificates

3

 

 

 

 

 

2.6

Effect of the Merger

4

 

 

 

 

 

2.7

Dissenters’ Rights

4

 

 

 

 

3.

The Closing

5

 

 

 

 

 

3.1

The Closing

5

 

 

 

 

 

3.2

The Closing Transactions

5

 

 

 

 

4.

Closing Estimates; Final Merger Consideration

6

 

 

 

 

 

4.1

Closing Estimates

6

 

 

 

 

 

4.2

Final Merger Consideration

7

 

 

 

 

 

4.3

Access to Information

7

 

 

 

 

 

4.4

Disagreements

8

 

 

 

 

 

4.5

Costs and Expenses

9

 

 

 

 

 

4.6

Adjustments

9

 

 

 

 

 

4.7

Withholding

10

 

 

 

 

5.

Representations and Warranties of the Company

10

 

 

 

 

 

5.1

Organization and Corporate Power

10

 

 

 

 

 

5.2

Subsidiaries

11

 

 

 

 

 

5.3

Authorization of Agreement

11

 

 

 

 

 

5.4

Conflicts; Consents of Third Parties

12

 

 

 

 

 

5.5

Capitalization

13

 

 

 

 

 

5.6

Financial Statements

13

 

 

 

 

 

5.7

No Undisclosed Liabilities

16

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

5.8

Absence of Changes

16

 

 

 

 

 

5.9

Title to and Conditions of Assets

16

 

 

 

 

 

5.10

Intellectual Property

17

 

 

 

 

 

5.11

Contracts

19

 

 

 

 

 

5.12

Performance of Services

24

 

 

 

 

 

5.13

Compliance with Legal Requirements

24

 

 

 

 

 

5.14

Compliance with Foreign Corrupt Practices Act

24

 

 

 

 

 

5.15

Governmental Authorizations

25

 

 

 

 

 

5.16

Tax Matters

25

 

 

 

 

 

5.17

Employee Benefit Plans

28

 

 

 

 

 

5.18

Labor

30

 

 

 

 

 

5.19

Environmental Compliance and Conditions

31

 

 

 

 

 

5.20

Insurance

31

 

 

 

 

 

5.21

Legal Proceedings; Orders

32

 

 

 

 

 

5.22

Related Party Transactions

32

 

 

 

 

 

5.23

Customers and Suppliers

33

 

 

 

 

 

5.24

Restrictions on Business Activities

33

 

 

 

 

 

5.25

Broker Fees

33

 

 

 

 

 

5.26

Full Disclosure

33

 

 

 

 

6.

Representations and Warranties of the Shareholders

33

 

 

 

 

 

6.1

Authority

33

 

 

 

 

 

6.2

No Conflicts; Consents

34

 

 

 

 

 

6.3

Shares of Company Common Stock

34

 

 

 

 

7.

Representations of Buyer and Merger Sub

35

 

 

 

 

 

7.1

Organization and Corporate Power

35

 

 

 

 

 

7.2

Authorization

35

 

 

 

 

 

7.3

No Violation

35

 

 

 

 

 

7.4

Litigation

35

 

 

 

 

 

7.5

Broker Fees

36

 

 

 

 

 

7.6

Investment Representation

36

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

8.

Covenants of the Company and the Shareholders

36

 

 

 

 

 

8.1

Access and Investigation

36

 

 

 

 

 

8.2

Conduct of the Business

36

 

 

 

 

 

8.3

Notice of Certain Events

37

 

 

 

 

 

8.4

Consents and Approvals

37

 

 

 

 

 

8.5

Non-Negotiation; Non-Solicitation

38

 

 

 

 

 

8.6

Covenant Not to Compete

38

 

 

 

 

9.

Additional Covenants of the Parties

40

 

 

 

 

 

9.1

Further Assurances

40

 

 

 

 

 

9.2

Antitrust Notification

40

 

 

 

 

 

9.3

Confidentiality

41

 

 

 

 

 

9.4

Publicity

42

 

 

 

 

 

9.5

Use of Name

42

 

 

 

 

 

9.6

Supplementation and Amendment of Schedules

43

 

 

 

 

 

9.7

Employee Benefits

43

 

 

 

 

 

9.8

Tax Matters

43

 

 

 

 

 

9.9

Payment of Indebtedness and Transaction Expenses

46

 

 

 

 

 

9.10

Preservation of Records

47

 

 

 

 

 

9.11

Company Shareholder Approval

47

 

 

 

 

10.

Conditions to Closing

48

 

 

 

 

 

10.1

Conditions to Buyer’s and Merger Sub’s Obligations

48

 

 

 

 

 

10.2

Conditions to the Company’s Obligations

51

 

 

 

 

 

10.3

Conditions to All Parties’ Obligations

52

 

 

 

 

11.

Termination

52

 

 

 

 

 

11.1

Termination

52

 

 

 

 

 

11.2

Effect of Termination

53

 

 

 

 

12.

Indemnification

53

 

 

 

 

 

12.1

Survival

53

 

 

 

 

 

12.2

Indemnification by the Shareholders

54

 

 

 

 

 

12.3

Exclusive Remedy

55

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

12.4

Claims First Satisfied from Indemnity Holdback Account

55

 

 

 

 

 

12.5

Indemnification by Buyer

55

 

 

 

 

 

12.6

Termination of Indemnification

56

 

 

 

 

 

12.7

Procedures Relating to Indemnification

56

 

 

 

 

 

12.8

Tax Treatment of Indemnity Payments

57

 

 

 

 

 

12.9

Materiality

58

 

 

 

 

 

12.10

Additional Provisions

58

 

 

 

 

13.

Miscellaneous

59

 

 

 

 

 

13.1

Representative

59

 

 

 

 

 

13.2

Governing Law

60

 

 

 

 

 

13.3

Arbitration

60

 

 

 

 

 

13.4

Waiver of Jury Trial

61

 

 

 

 

 

13.5

Amendment

61

 

 

 

 

 

13.6

Waiver

61

 

 

 

 

 

13.7

Entire Agreement

61

 

 

 

 

 

13.8

Expenses

61

 

 

 

 

 

13.9

Assignment

62

 

 

 

 

 

13.10

Notices

62

 

 

 

 

 

13.11

Cooperation

63

 

 

 

 

 

13.12

Severability

63

 

 

 

 

 

13.13

Construction

63

 

 

 

 

 

13.14

Counterparts

63

 

iv

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of November 15, 2010, by and among Cubic Corporation, a Delaware corporation
(“Buyer”), ABRX Acquisition Corp., a Virginia corporation (“Merger Sub”), and
Abraxas Corporation, a Virginia corporation (the “Company”), the persons and
entities listed Shareholders on the signature pages hereto (each a “Shareholder”
and collectively the “Shareholders”), and Richard Helms, in his capacity as
representative of the Shareholders in accordance with Section 13.1 hereof (the
“Representative”).

 

R E C I T A L S:

 

WHEREAS, the Company is engaged in the business of providing technical solutions
and tradecraft support services to the intelligence community and the national
security community in the United States;

 

WHEREAS, the sole director of the Company and the respective boards of directors
of Buyer and Merger Sub have authorized, adopted and approved this Agreement and
such boards determined that this Agreement and the Merger are desirable and in
the best interests of their respective stockholders and the board of directors
of the Company and Merger Sub have recommended that their respective
shareholders approve this Agreement and the Merger;

 

WHEREAS, the Shareholders, holders of all the outstanding capital stock of the
Company, have adopted and approved this Agreement and the Merger based on the
recommendation of the board of directors of the Company that this Agreement and
the Merger are desirable and in the best interests of its shareholders;

 

WHEREAS, it is intended by the parties that, prior to the consummation of the
transactions contemplated by this Agreement, (i) certain assets owned by the
Company will be conveyed by the Company to Ntrepid Corp. (“Ntrepid”), a Florida
corporation and wholly owned subsidiary of the Company, as described on
Exhibit A-1 (together, the “Property Contribution”), (ii) all outstanding
capital stock of Ntrepid will be distributed to the Shareholders listed on
Exhibit A-2 (the “Spinoff Distribution”), and (iii) the Company will distribute
to one of the Shareholders a note receivable in the anticipated principal amount
as of the Closing Date of approximately $16.7 million from Abraxas
Applications, Inc., a Virginia corporation and an Affiliate (as defined below)
of the Company, which is payable to the Company (the “Note Distributions” and,
together with the Property Contribution and the Spinoff Distribution, the
“Related Transactions”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

A G R E E M E N T:

 

1.             Definitions.

 

1.1           Defined Terms.  Capitalized terms used but not otherwise defined
in this Agreement shall have the meanings set forth in Exhibit 1.1.

 

1.2           Other Definitional Provisions.

 

(a)           Accounting terms which are not otherwise defined in this Agreement
have the meanings given to them under GAAP. To the extent that the definition of
an accounting term defined in this Agreement is inconsistent with the meaning of
such term under GAAP, the definition set forth in this Agreement will control.

 

(b)           The terms “hereof,” “herein” and “hereunder” and terms of similar
import are references to this Agreement as a whole and not to any particular
provision of this Agreement. Section, clause, schedule and exhibit references
contained in this Agreement are references to sections, clauses, schedules and
exhibits in or to this Agreement, unless otherwise specified.

 

(c)           The term “including” has the inclusive meaning frequently
identified with the phrase “but not limited to.”

 

(d)           Any reference in this Agreement to gender shall include all
genders and words imparting the singular number shall include the plural and
vice versa.

 

2.             The Merger.

 

2.1           Terms of the Merger.

 

(a)           Upon the terms and subject to the conditions set forth in this
Agreement, at the Effective Time, Merger Sub shall merge with and into the
Company in accordance with Virginia Law (the “Merger”), whereupon the separate
existence of Merger Sub shall cease, and the Company shall be the surviving
corporation (the “Surviving Corporation”).

 

(b)           At the Closing, the Company and Merger Sub shall cause the
articles of merger substantially in the form Exhibit 2.1(b) (the “Articles of
Merger”) to be executed, acknowledged and filed with the Secretary of State of
the Commonwealth of Virginia and make all other filings or recordings required
by Virginia Law in connection with the Merger.  The Merger shall become
effective at such time as a certificate of merger is issued by the Secretary of
State of the Commonwealth of Virginia with respect to the merger or at such
later time as may specified in the Articles of Merger as agreed between the
Company and Buyer (the “Effective Time”).

 

(c)           From and after the Effective Time, the Surviving Corporation shall
succeed to all the assets, rights, privileges, powers and franchises and be
subject to all of the liabilities, restrictions, disabilities and duties of each
of the Company and Merger Sub, all as provided under Virginia Law.

 

2.2           Conversion of Capital Stock.  At the Effective Time, by virtue of
the Merger and without any action on the part of the holders thereof:

 

2

--------------------------------------------------------------------------------


 

(a)           Except as otherwise provided in Section 2.2(b), each share of
Company Common Stock issued and outstanding immediately prior to the Effective
Time shall be canceled and extinguished and converted into the right to receive
the Per Share Portion of the Final Merger Consideration, payable in cash.  For
purposes of this Agreement, the term “Preliminary Merger Consideration” means
(i) $124,000,000, minus (ii) the amount of Estimated Closing Indebtedness, minus
(iii) Estimated Closing Transaction Expenses, minus (iv) the amount of the
Expense Funds retained by Representative in accordance with Section 13.1(f),
minus (v) the amount, if any, by which the Target Net Working Capital exceeds
the Estimated Closing Net Working Capital as determined in accordance with
Section 4 herein, plus (vi) the amount, if any, by which the Estimated Closing
Net Working Capital exceeds the Target Net Working Capital as determined in
accordance with Section 4 herein.  The Preliminary Merger Consideration as
finally adjusted pursuant to Section 4 is referred to herein as the “Final
Merger Consideration.”

 

(b)           Each share of Company Common Stock held immediately prior to the
Effective Time by the Company as treasury stock or by Buyer or Merger Sub shall
be canceled, and no payment shall be made with respect thereto.

 

(c)           Each share of Merger Sub’s common stock issued and outstanding
immediately prior to the Effective Time shall be converted into and become one
validly issued, fully paid and non assessable share of common stock, $.01 par
value, of the Surviving Corporation.

 

2.3           Options.  Each Option outstanding immediately prior to the Merger
shall be fully vested and cancelled prior to the Merger.  As of the Effective
Time, each Optionholder shall have the right to receive an amount in cash (the
“Option Amount”) equal to (a) the product of (i) the number of shares of Company
Common Stock subject to such Option immediately prior to the Merger (after
giving effect to such full vesting) (the “Option Shares”), and (ii) such
Optionholder’s Per Share Portion of the Final Merger Consideration, minus
(b) the aggregate exercise price of the Option, minus (c) applicable withholding
Taxes.

 

2.4           Representations Regarding Capitalization.  The Option Amounts
payable to each Optionholder and the Per Share Portion of the Preliminary Merger
Consideration, the Final Merger Consideration, the Adjustment Holdback Amount
and the Indemnity Holdback Amount have been calculated assuming the accuracy of
the representations and warranties of the Company set forth in Section 5.5.  To
the extent the outstanding shares of Company Common Stock or Options are greater
than or less than the amount set forth in Section 5.5, the Option Amounts
payable to each Optionholder and the Per Share Portion of the Preliminary Merger
Consideration, the Final Merger Consideration, the Adjustment Holdback Amount
and the Indemnity Holdback Amount shall be appropriately adjusted.

 

2.5           Exchange of Certificates; Lost Certificates.

 

(a)           At the Effective Time, each Shareholder shall surrender to Buyer
certificates of Company Common Stock, duly endorsed in blank or accompanied by
duly executed stock powers, representing the number of shares of Company Common
Stock held by such holder.

 

3

--------------------------------------------------------------------------------


 

(b)           At the Closing, pursuant to the Merger each Shareholder who has
surrendered his, her or its certificates of Company Common Stock, duly endorsed
in blank or accompanied by duly executed stock powers, shall receive cash to
which he, she or it is entitled under Section 2.2, less (i) such Shareholder’s
Allocation Percentage of the Adjustment Holdback Amount and the Indemnity
Holdback Amount.  Notwithstanding anything contained herein to the contrary,
each Shareholder who fails to deliver his, her or its certificate(s) of Company
Common Stock at the Closing shall receive cash pursuant to this Section 2.5(b)
promptly after Buyer’s receipt of such Shareholder’s certificate(s).

 

(c)           Surrendered certificates shall forthwith be canceled.  Until so
surrendered and exchanged, each such certificate shall represent solely the
right to receive, per share, the Per Share Portion of the Final Merger
Consideration (subject to adjustment as provided herein) pursuant to
Section 2.2, and the Surviving Corporation shall not be required to pay the
holder thereof the cash to which he, she or it would otherwise have been
entitled.  Notwithstanding the foregoing, if any such certificate shall have
been lost, stolen or destroyed, then, upon the making of an affidavit of such
fact by the Person claiming such certificate to be lost, stolen or destroyed and
the providing of an indemnity by such Person, in form and substance reasonably
satisfactory to Buyer, against any claim that may be made against it with
respect to such certificate,  Buyer shall deliver to such Person, in exchange
for such lost, stolen or destroyed certificate, the Per Share Portion of the
Final Merger Consideration to be paid in respect of the shares of Company Common
Stock represented by such certificate, as contemplated by this Section 2.5.

 

2.6           Effect of the Merger.

 

(a)           Articles of Incorporation.  The articles of incorporation of the
Company shall be amended and restated in the Merger to read as set forth on
Exhibit 2.6(a) and shall be the articles of incorporation of the Surviving
Corporation until amended in accordance with applicable Legal Requirements.

 

(b)           Bylaws.  The bylaws of Merger Sub in effect at the Effective Time
shall be adopted as the bylaws of the Surviving Corporation until amended in
accordance with applicable Legal Requirements.

 

(c)           Directors and Officers.  From and after the Effective Time, until
successors are duly elected or appointed in accordance with applicable Legal
Requirements (or their earlier resignation or removal), the directors of Merger
Sub shall be the directors of the Surviving Corporation and the individuals
listed on Exhibit 2.6(c) shall be the officers of the Surviving Corporation .

 

2.7           Dissenters’ Rights.  Notwithstanding any provision of this
Agreement to the contrary, any shares of Company Common Stock held by a holder
who has demanded and perfected such holder’s right for appraisal of such shares
in accordance with Virginia Law and who, as of the Effective Time, has not
effectively withdrawn or lost such right to appraisal (“Dissenting Shares”), if
any, shall not be converted into the Preliminary Merger Consideration or the
Final Merger Consideration but shall instead be converted into the right to
receive such consideration as may be determined to be due with respect to such
Dissenting Shares pursuant to Virginia Law.  The Company shall give Buyer prompt
notice of any demand received by the Company to require the Company to purchase
shares of Company Common Stock, and Buyer shall have the right to direct and
participate in all negotiations and proceedings with respect to such demand.

 

4

--------------------------------------------------------------------------------


 

The Company agrees that, except with the prior written consent of Buyer, or as
required under Virginia Law, it will not voluntarily make any payment with
respect to, or settle or offer to settle, any such purchase demand.  Each holder
of Dissenting Shares (“Dissenting Shareholder”) who, pursuant to the provisions
of Virginia Law, becomes entitled to payment of the fair value for shares of
Company Common Stock shall receive payment therefor (but only after the value
therefor shall have been agreed upon or finally determined pursuant to such
provisions).  If, after the Effective Time, any Dissenting Shares shall lose
their status as Dissenting Shares, Buyer shall pay such Dissenting Shareholder
the portion of the Preliminary Merger Consideration or Final Merger
Consideration, as applicable, to which such shareholder would otherwise be
entitled under Section 2.2 (less such Shareholder’s Allocation Percentage of the
Adjustment Holdback Amount and the Indemnity Holdback Amount).

 

3.             The Closing.

 

3.1           The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Fulbright &
Jaworski L.L.P., 666 Fifth Avenue, New York, New York 10103 at 10:00 a.m. New
York City as soon as practicable, but no less than two Business Days, following
full satisfaction or due waiver of all of the closing conditions set forth in
Section 10 hereof (other than those to be satisfied at the Closing), or on such
other date as is mutually agreeable to Buyer and the Company.  The date and time
of the Closing are referred to herein as the “Closing Date.”

 

3.2           The Closing Transactions.  At the Closing, the parties hereto
shall consummate the following transactions (the “Closing Transactions”):

 

(a)           the Company and Merger Sub shall cause the Articles of Merger to
be executed and filed with the Secretary of State of the Commonwealth of
Virginia;

 

(b)           subject to delivery and receipt of a duly executed Letter of
Transmittal as provided in clause (g) below, Buyer shall deliver to each holder
of Company Common Stock such holder’s Per Share Portion of the Preliminary
Merger Consideration, less such holder’s Allocation Percentage of the Adjustment
Holdback Amount and the Indemnity Holdback Amount, in cash by wire transfer of
immediately available funds to a single account designated by the Representative
in writing at least three Business Days prior to the Closing Date;

 

(c)           subject to delivery and receipt of a duly executed Letter of
Transmittal as provided in clause (g) below, Buyer shall deliver to each
Optionholder the amount (after applicable withholding Taxes) due to such
Optionholder for such Optionholder’s cancelled Options under Section 2.3, less
such Optionholder’s Allocation Percentage of the Adjustment Holdback Amount and
the Indemnity Holdback Amount, in cash by wire transfer of immediately available
funds to a single account designated by the Representative in writing at least
three Business Days prior to the Closing Date;

 

(d)           subject to receipt of the payoff letters contemplated by
Section 10.1, Buyer shall repay, or cause to be repaid, on behalf of the
Company, all amounts necessary to discharge fully the then-outstanding balance
of all Estimated Closing Indebtedness by wire transfer of immediately available
funds to the account designated by the holder of such Indebtedness;

 

5

--------------------------------------------------------------------------------


 

(e)           Buyer, the Representative and the Company shall enter into an
escrow agreement with the Escrow Agent effective as of the Closing Date which
shall be substantially in the form attached hereto as Exhibit 3.2(e) (the
“Escrow Agreement”);

 

(f)            Buyer shall deliver the Adjustment Holdback Amount and the
Indemnity Holdback Amount to the Escrow Agent which shall be held by the Escrow
Agent pursuant to the Escrow Agreement;

 

(g)           the Company shall deliver to Buyer one or more certificates, duly
endorsed in blank or accompanied by duly executed stock powers, together with a
duly executed Letter of Transmittal substantially in the form of
Exhibit 3.2(g)(i) representing all of the outstanding shares of Company Common
Stock as of immediately prior to the Effective Time or affidavits of loss and
indemnities as set forth in Section 2.5(c) in form and substance reasonably
satisfactory to Buyer, and each Optionholder shall deliver a duly executed
Letter of Transmittal substantially in the form of Exhibit 3.2(g)(ii) in respect
of the options to purchase Company Common Stock held by such holder as of
immediately prior to the Effective Time (each such Letter of Transmittal, a
“Letter of Transmittal”);

 

(h)           Buyer shall pay, or cause to be paid, on behalf of the Company and
the Shareholders, all Estimated Closing Transaction Expenses to each Person who
is owed a portion thereof;

 

(i)            the Company shall deliver to Buyer written letters of
resignation, effective as of the Effective Time, of each of the directors and
officers of the Company requested by Buyer prior to the Closing.

 

For the avoidance of doubt, and notwithstanding anything contained herein to the
contrary, the failure of any Shareholder to satisfy any of the deliveries set
forth in Section 3.2(g) shall not affect Buyer’s obligation to deliver to any
other Shareholder such portion of the Final Merger Consideration (less such
Shareholder’s Allocation Percentage of the Adjustment Holdback Amount and the
Indemnity Holdback Amount) to which such other Shareholder is entitled at
Closing.  If any Shareholder fails to satisfy any of the deliveries set forth in
Section 3.2(g), the payment of such Shareholder’s portion of the Final Merger
Consideration (less such Shareholder’s Allocation Percentage of the Adjustment
Holdback Amount and the Indemnity Holdback Amount) shall be made after the
Closing, promptly after Buyer’s receipt of such Shareholder’s deliveries.

 

4.                                       Closing Estimates; Final Merger
Consideration.

 

4.1                                 Closing Estimates.  At least two Business
Days prior to the Closing Date, the Company shall prepare and deliver to Buyer
(a) the Company’s good-faith estimate of the Company’s Net Working Capital (the
“Estimated Closing Net Working Capital”) and Indebtedness (the “Estimated
Closing Indebtedness”), each as of the Closing Date (immediately prior to giving
effect to the transactions contemplated herein), based on the Company’s books
and records and other information then available and calculated on a basis
consistent with this Agreement, and (b) a schedule setting forth the Transaction
Expenses (the “Estimated Closing Transaction Expenses”).  All calculations of
Net Working Capital, Indebtedness and Transaction Expenses hereunder shall be
made without duplication of any asset, liability, income or expense between such
calculations.

 

6

--------------------------------------------------------------------------------


 

4.2                                 Final Merger Consideration.  As promptly as
practicable after the Closing, but in no event later than 60 days after the
Closing Date, Buyer shall cause the Surviving Corporation to prepare and deliver
to the Representative (on behalf of the Shareholders) a statement (the “Closing
Statement”) as of the close of business on the Closing Date, setting forth the
Surviving Corporation’s calculation of the Net Working Capital (the “Closing Net
Working Capital”), Indebtedness (the “Closing Indebtedness”) and Transaction
Expenses (the “Closing Transaction Expenses”) (immediately prior to giving
effect to the transactions contemplated herein), which shall be calculated on a
basis consistent with this Agreement, including, as applicable Schedule 4.2 and
the accounting principles and practices referred to therein in the same way,
using the same methods, principles, conventions, policies and procedures
(including the methodology used by the Company with respect to accruals and
reserves to prepare the estimates described in Section 4.1).  The Closing
Statement shall contain a calculation of the Final Merger Consideration based on
the foregoing amounts of Closing Net Working Capital, Closing Indebtedness and
Closing Transaction Expenses.  If Buyer does not deliver the Closing Statement
to the Representative by 5:00 p.m., New York City time, on the 60th day after
the Closing Date (such date and time, the “Closing Statement Due Date”), the
Preliminary Merger Consideration shall be conclusive and binding on Buyer, the
Surviving Corporation and the Shareholders.  To the extent any actions following
the Closing with respect to the accounting books and records of the Surviving
Corporation on which the Closing Statement and the foregoing calculations are to
be based are not consistent with the Company’s past practices, such changes
shall not be taken into account in preparing the Closing Statement or
calculating the Closing Net Working Capital and Closing Indebtedness.

 

4.3                                 Access to Information.  The Surviving
Corporation and Buyer shall (a) permit the Representative and his
representatives to have full access to the books, records and other documents
(including work papers, schedules, financial statements, memoranda, etc.) and
shall cooperate with the Representative in seeking to obtain work papers from
the Surviving Corporation pertaining to or used in connection with the
preparation of the Closing Statement and calculation of the Closing Net Working
Capital, Closing Indebtedness, Closing Transaction Expenses and Final Merger
Consideration and provide the Representative with copies thereof (as reasonably
requested by the Representative) and (b) provide the Representative and his
representatives full access to the Surviving Corporation’s employees and
accountants as reasonably requested by the Representative (including making the
Surviving Corporation’s chief financial officer and certified public accountants
available to respond to written or oral inquiries of the Representative or his
representatives).  If the Representative (on behalf of the Shareholders)
disagrees with any part of the Surviving Corporation’s calculation of the
Closing Net Working Capital, Closing Indebtedness, Closing Transaction Expenses
or Final Merger Consideration as set forth on the Closing Statement, the
Representative shall, within 30 days after the Representative’s receipt of the
Closing Statement, notify Buyer in writing of such disagreement by setting forth
the Representative’s calculation of the Closing Net Working Capital, Closing
Indebtedness, Closing Transaction Expenses and Final Merger Consideration and
describing the basis for such disagreement (an “Objection Notice”); provided
that the amount of Closing Indebtedness and Closing Transaction Expenses set
forth in the Objection Notice shall not be less than the amount of the Estimated
Closing Indebtedness and Estimated

 

7

--------------------------------------------------------------------------------


 

Closing Transaction Expenses, respectively, paid at the Closing pursuant to
Sections 2.2(a).  If the Representative does not deliver an Objection Notice to
Buyer by 5:00 p.m., New York City time, on the 30th day after the
Representative’s receipt of the Closing Statement, or if the Representative
notifies Buyer in writing prior to that time that the Representative does not
disagree with any part of the Surviving Corporation’s calculation of the Closing
Net Working Capital, Closing Indebtedness, Closing Transaction Expenses or Final
Merger Consideration as set forth on the Closing Statement, the Closing
Statement shall be conclusive and binding on Buyer, the Surviving Corporation
and the Shareholders.  If the Representative timely delivers an Objection Notice
objecting to some but not all of the Closing Statement, those portions of the
Closing Statement to which the Representative does not object shall be
conclusive and binding on Buyer, the Surviving Corporation and the Shareholders
and any amounts not subject to an Objection Notice shall be distributed to the
Shareholders in accordance with Section 2.2(a).  If an Objection Notice is
delivered to Buyer, then Buyer and the Representatives (on behalf of the
Shareholders) shall negotiate in good faith to resolve their disagreements with
respect to the computation of the Closing Net Working Capital, Closing
Indebtedness, Closing Transaction Expenses and/or Final Merger Consideration. 
In the event that Buyer and the Representative are unable to resolve all such
disagreements within 30 days after Buyer’s receipt of such Objection Notice,
Buyer or the Representative may submit such remaining disagreements to
PricewaterhouseCoopers LLP, or another nationally recognized certified public
accounting firm as is reasonably acceptable to Buyer and the Representative (the
“Accounting Firm”).

 

4.4                                 Disagreements.  If such disagreements are
submitted to the Accounting Firm, Buyer and the Representative shall use
commercially reasonable efforts to cause the Accounting Firm to resolve all
remaining disagreements with respect to the computation of the Closing Net
Working Capital, Closing Indebtedness, Closing Transaction Expenses and Final
Merger Consideration identified in the Objection Notice as soon as practicable,
but in any event shall direct the Accounting Firm to render a determination
within 45 days after its retention.  The Accounting Firm shall consider only
those items and amounts in the Surviving Corporation’s and the Representative’s
respective calculations of the Closing Net Working Capital, Closing
Indebtedness, Closing Transaction Expenses and Final Merger Consideration that
are identified as being items and amounts to which the Surviving Corporation and
the Representative have been unable to agree.  In resolving any disputed item,
the Accounting Firm may not assign a value to any item greater than the greatest
value for such item claimed by either party or less than the smallest value for
such item claimed by either party.  The Accounting Firm’s determination of the
Closing Net Working Capital, Closing Indebtedness, Closing Transaction Expenses
and Final Merger Consideration shall be based solely on written materials
submitted by Buyer and the Representatives (i.e., not on independent review) and
on the definition of “Closing Net Working Capital,” “Closing Indebtedness,”
“Closing Transaction Expenses” and “Final Merger Consideration” included herein
and the other provisions of this Agreement, including, as applicable, Schedule
4.2 and the accounting principles and practices referred to therein.  The
determination of the Accounting Firm shall be conclusive and binding upon the
parties hereto and shall not be subject to appeal or further review (other than
with respect to errors in arithmetic calculations).

 

8

--------------------------------------------------------------------------------


 

4.5                                 Costs and Expenses.  The costs and expenses
of the Accounting Firm in determining the Closing Net Working Capital, Closing
Indebtedness, Closing Transaction Expenses and Final Merger Consideration shall
be borne by the Surviving Corporation, on the one hand, and the Representative
(on behalf of the Shareholders), on the other hand, based upon the percentage
which the portion of the contested amount not awarded to each party bears to the
amount actually contested by such party.  For example, if the Closing Statement
claims the Closing Net Working Capital is $1,000 less than the Estimated Closing
Net Working Capital, and the Representative contest only $500 of the amount
claimed by the Surviving Corporation, and if the Accounting Firm ultimately
resolves the dispute by awarding the Surviving Corporation $300 of the $500
contested, then the costs and expenses of the Accounting Firm will be allocated
60% (i.e., 300 ÷ 500) to the Representative (on behalf of the Shareholders) and
40% (i.e., 200 ÷ 500) to the Surviving Corporation.  In connection with its
determination of Closing Net Working Capital, Closing Indebtedness, Closing
Lease Buyout Amounts, Closing Transaction Expenses and Final Merger
Consideration the Accounting Firm shall, pursuant to the terms of this
Section 4.5, also determine the allocation of its fees and expenses between the
Surviving Corporation and the Representative (on behalf of the Shareholders),
which such determination shall be conclusive and binding upon the parties hereto
and shall not be subject to appeal or further review (other than with respect to
errors in arithmetic calculations).  Any costs and expenses payable by the
Representative pursuant to the terms of this Section 4.5 shall be paid solely
from the Expense Funds.

 

4.6                                 Adjustments.  Within five Business Days
after the Closing Net Working Capital, Closing Indebtedness, Closing Transaction
Expenses and Final Merger Consideration are finally determined pursuant to this
Section 4:

 

(a)                                  if the Final Merger Consideration as
finally determined pursuant to this Section 4 exceeds the Preliminary Merger
Consideration paid at Closing, Buyer shall pay, or cause the Surviving
Corporation to pay, to each Shareholder and Optionholder in cash an amount equal
to the product of (x) the excess of the Final Merger Consideration over the
Preliminary Merger Consideration, and (y) such Shareholder’s or Optionholder’s
Allocation Percentage;

 

(b)                                 if the Preliminary Merger Consideration
exceeds the Final Merger Consideration, then the Representative (on behalf of
the Shareholders) shall pay Buyer an amount in cash equal to such excess of
Preliminary Merger Consideration over Final Merger Consideration (the “Buyer
Adjustment Amount”), out of the Adjustment Holdback Amount and to the extent
that the Adjustment Holdback Amount is insufficient to satisfy the Buyer
Adjustment Amount, then the Representative shall distribute the entire
Adjustment Holdback Amount to Buyer as provided above and, as provided in the
Letters of Transmittal, each of the Shareholders and Optionholders, severally as
to itself, himself or herself only and not jointly as to or with any other
Shareholder or Optionholder, shall pay to or as directed by Buyer its, his or
her pro rata portion (based on its, his or her Allocation Percentage) of the
amount of such deficiency within five Business Days of being directed by Buyer
to make such payment. In the event that any Shareholder or Optionholder shall
fail to pay the amount of such deficiency within the period specified in the
immediately preceding sentence (a “Defaulting Shareholder”), Buyer may deliver
written notice to the Representative setting forth such amount, and Buyer and
the Representative will, within three Business Days of the Representative’s
receipt of such notice, direct the Escrow Agent to pay such amount to Buyer out
of the Defaulting Shareholder’s portion of the Indemnity Holdback Amount;
provided that, pursuant the Letters of Transmittal, the Defaulting Shareholder
shall promptly restore such amount to the Indemnity Holdback Amount to the
extent any funds are so paid and shall remain liable for such amount in the
event such Defaulting Shareholder’s

 

9

--------------------------------------------------------------------------------


 

remaining portion of the Indemnity Holdback Amount is insufficient to cover such
Defaulting Shareholder’s proportionate responsibility for any amounts properly
payable out of the Indemnity Holdback Amount. No failure of Buyer to deliver a
notice of the type specified in the immediately preceding sentence shall relieve
any Shareholder or Optionholder of its obligation to pay its several portion of
such deficiency to Buyer.

 

(c)                                  All payments pursuant to this Section 4.6
shall be treated by all parties for tax purposes as adjustments to the Final
Merger Consideration.

 

4.7                                 Withholding.  Notwithstanding anything
herein to the contrary, each of Buyer and the Surviving Corporation shall be
entitled to deduct and withhold from the Preliminary Merger Consideration, Final
Merger Consideration, Adjustment Holdback Amount or Indemnity Holdback Amount
(as the case may be) otherwise payable pursuant to this Agreement such amounts
as it is required to deduct and withhold with respect to the making of such
payment under the Code and the rules and regulations promulgated thereunder, or
any provision of state, local or foreign Tax Legal Requirements.  To the extent
that amounts are so withheld, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to such Shareholder in respect of
which such deduction and withholding was made by Buyer or the Surviving
Corporation.  If, under the terms of this Agreement, such payment is paid to
such recipients by Buyer or the Surviving Corporation and any required
withholding is not made, then such recipients shall make appropriate provision
(and each such recipient hereby authorizes Buyer and the Surviving Corporation
to take such action as may be appropriate in connection therewith) for payment
of any appropriate withholding Taxes to the Company so that such withholding
Taxes may be paid to the appropriate Governmental Body, and such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the applicable recipients in respect of which such deduction and withholding
was made.

 

5.                                       Representations and Warranties of the
Company.

 

The Company represents and warrants to Buyer and Merger Sub that the statements
in this Section 5 are correct and complete, except as set forth in the schedules
accompanying this Section 5 (collectively, the “Disclosure Schedules”).  The
Disclosure Schedules have been arranged in separately numbered sections
corresponding to the sections of this Section 5; however, the disclosure of any
item in any section of the Disclosure Schedules shall be deemed to incorporate
by reference all information disclosed in any other section of the Disclosure
Schedules to which the relevance of such item is reasonably apparent. 
Capitalized terms used in the Disclosure Schedules and not otherwise defined
therein have the meanings given to them in this Agreement.

 

5.1                                 Organization and Corporate Power.  The
Company is a corporation duly organized, validly existing and in good standing
under Virginia Law.  The Company has all requisite power and authority to own,
lease and operate its properties and assets and to carry on the Business as now
conducted.  The Company is qualified to do business and is in good standing (or
its equivalent) in every jurisdiction in which its ownership or lease of
property or the conduct of the Business as now conducted requires it to qualify,
all of which jurisdictions are set forth on Schedule 5.1, except where the
failure to be so qualified could not, individually or in the aggregate,
reasonably be expected to (a) subject the Company to any material liability or
(y)

 

10

--------------------------------------------------------------------------------


 

adversely affect in any material respect the Company’s ability to conduct the
Business following the Closing as presently conducted.  Since January 1, 2005,
the Company has not conducted the Business under any corporate, trade or
fictitious name.  The Company has made available to Buyer true, correct and
complete copies of the articles of incorporation and bylaws of the Company and
Dauntless.  The minute books of the Company and Dauntless made available to
Buyer contain a complete and accurate summary of all meetings of directors,
committees of directors and shareholders or actions by written consent since the
time of incorporation of the Company and Dauntless, and reflect all transactions
referred to in such minutes accurately in all material respects.

 

5.2                                 Subsidiaries.  Dauntless is a corporation
duly organized, validly existing and in good standing under the Legal
Requirements of its jurisdiction of organization. Except as set forth on the
attached Schedule 5.2, the Company does not, directly or indirectly own, of
record or beneficially, or directly or indirectly hold, the right to acquire any
stock, partnership interest or joint venture interest or other equity ownership
interest in any other Person. The Company owns all of the outstanding capital
stock or other equity interests of the Company’s Subsidiaries free and clear of
all Encumbrances other than restrictions under applicable securities Legal
Requirements.

 

5.3                                 Authorization of Agreement.

 

(a)                                  The Company has the requisite power and
authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by the Company in connection with the consummation of the transactions
contemplated hereby and thereby (the “Seller Documents”), and to consummate the
Merger and the other transactions contemplated hereby and thereby.  All acts and
other proceedings required to be taken by the Company, including acts and
proceedings of the Company’s sole director and the Shareholders, to authorize
the execution, delivery and performance of this Agreement and the Seller
Documents by the Company and the consummation of the Merger and the other
transactions contemplated hereby and thereby by Company have been duly taken. 
This Agreement has been, and each Seller Document will be at or prior to the
Closing, duly executed and delivered by the Company and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each Seller Document when so executed and
delivered will constitute, legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar Legal Requirements affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

 

(b)                                 The affirmative vote of the holders of at
least majority of the outstanding Company Common Stock present (in person or by
proxy) and voting at a meeting of the Company’s shareholders called to approve
the transactions contemplated by this Agreement or acting by written consent in
lieu of such a meeting is the only vote of the holders of any class or series of
the Company’s capital stock necessary to approve the transactions contemplated
by this Agreement under Virginia Law (the “Required Vote”)

 

11

--------------------------------------------------------------------------------


 

5.4                                 Conflicts; Consents of Third Parties.

 

(a)                                  Except as set forth on Schedule 5.4(a),
none of the execution and delivery by the Company of this Agreement or any of
the Seller Documents, the consummation of the transactions contemplated hereby
or thereby, or compliance by the Company with any of the provisions hereof or
thereof will conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, revocation, cancellation or acceleration of any obligation or to
loss of a benefit under, or give rise to any obligation of the Company to make
any payment under, or to the increased, additional, accelerated or guaranteed
rights or entitlements of any Person under any provision of, or result in the
creation of any Encumbrance in or upon any of the properties or assets of the
Company under, (i) the articles of incorporation and bylaws of the Company;
(ii) any Contract (except for any Contract not required to be listed on a
schedule to this Agreement that is not, individually or in the aggregate,
material to the Business) or Permit (except for any Permit that is not,
individually or in the aggregate, material to the  Business) to which the
Company is a party or by which it or any of the properties or assets of the
Company are bound; (iii) any Order applicable to the Company or any of the
properties or assets of the Company; or (iv) any applicable Law.

 

(b)                                 Except as set forth on Schedule 5.4(b), no
consent, waiver, approval, Order, Permit or authorization of, or declaration or
filing with, or notification to, any Person or Governmental Body is required on
the part of the Company (i) in connection with the execution and delivery of
this Agreement or the Seller Documents or the compliance by the Company with any
of the provisions hereof or thereof, the consummation of the transactions
contemplated hereby or thereby or the taking of any other action contemplated
hereby or thereby, or (ii) the continuing validity and effectiveness following
the Closing of any Permit or Contract of the Company, except for such consents
the failure of which to obtain, individually or in the aggregate, would not have
and would not reasonably be expected to adversely affect in any material
respect, individually or in the aggregate, the Business or prevent or materially
delay the Company from consummating the transactions contemplated hereby.

 

12

--------------------------------------------------------------------------------


 

5.5                                 Capitalization.(a)   The authorized capital
stock of the Company and the number of shares of the Company’s capital stock
owned by each Shareholder is as set forth on Schedule 5.5(a).  All the shares of
Company Common Stock are issued and outstanding as of the date of this
Agreement.  As of the date hereof, there are 646,887 shares of Company Common
Stock issued and outstanding and no shares of Company Common Stock are held as
treasury stock.  As of the Closing Date there will be 646,887 shares of Company
Common Stock issued and outstanding and no shares of Company Common Stock will
be held as treasury stock (subject to the issuance after the date hereof of
shares of Company Common Stock upon the exercise of options outstanding as of
the date hereof and listed on Schedule 5.5(b) and the repurchase of shares of
Company Common Stock upon the termination of employment of a shareholder). All
of the issued and outstanding shares of Company Common Stock have been duly
authorized for issuance and are validly issued, fully paid and non-assessable,
and are not subject to preemptive rights or rights of first refusal created by
statute, the organizational documents of the Company or any Contract to which
the Company is a party or by which the Company or any of its properties or
assets is bound.

 

(b)                                 Schedule 5.5(b) lists all existing options,
warrants, calls, rights, commitments or other agreements of any character to
which the Company is a party requiring, and all securities of the Company
outstanding which upon conversion or exchange would require, the issuance, sale
or transfer of any additional shares of capital stock or other equity securities
of the Company or other securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase shares of capital stock or
other equity securities of the Company and, for each such option, warrant, call,
right, commitment or other agreement or security, Schedule 5.5(b) sets for the
applicable exercise or conversion price.  Neither the Shareholders nor the
Company are a party to any voting trust or other voting agreement with respect
to any of the Company Common Stock or to any Contract relating to the issuance,
sale, redemption, transfer or other disposition of the capital stock of the
Company.  There are no bonds, debentures, notes or other Indebtedness of the
Company or any of its Subsidiaries having the right to vote (or convertible into
securities having the right to vote) on any matters on which stockholders of the
Company may vote.

 

(c)                                  Except as set forth on Schedule 5.5(c), the
Shareholders are the record owners of the shares of Company Common Stock listed
on Schedule 5.5(a), free and clear of any and all Encumbrances.  Except as set
forth on Schedule 5.5(c), the Shareholders have the corporate power and
authority to sell, transfer, assign and deliver such shares of Company Common
Stock as provided in this Agreement.

 

5.6                                 Financial Statements.

 

(a)                                  The Company has delivered to Buyer copies
of (i) the audited consolidated balance sheet of the Company as of December 31,
2009 and 2008, and the related audited consolidated statements of income, cash
flows and stockholders equity of the Company for the fiscal years then ended,
and (ii) the unaudited consolidated balance sheet of the Company as at
September 30, 2010 and the related unaudited consolidated statement of income of
the Company for the nine-month period then ended, together with the comparative
statements for the corresponding nine-month period in 2009 (such statements are
referred to herein as the “Financial Statements”).  Except as set forth on
Schedule 5.6(a), each of the Financial Statements has been prepared in
accordance with GAAP consistently applied by the Company and fairly

 

13

--------------------------------------------------------------------------------


 

presents in all material respects the financial position, results of operations
and cash flows of the Company as at the dates and for the periods indicated,
subject in the case of the nine-month statements to year end adjustments (which
will not be material, individually or in the aggregate).  All liabilities and
obligations of the Company, whether absolute, accrued, contingent or otherwise,
whether direct or indirect, and whether due or to become due, which existed at
the date of such Financial Statements have been disclosed in the balance sheets
included in the Financial Statements or in notes to the Financial Statements to
the extent such liabilities were required, under GAAP, to be so disclosed. 
Except as set forth in the notes to the Financial Statements, the liabilities on
the latest balance sheet of the Company included in the Financial Statements
consist solely of accrued obligations and liabilities incurred by the Company in
the ordinary course of business to Persons that are not Affiliates of any of the
Company.  The statements of operations included in the Financial Statements do
not contain any material items of special or non-recurring income or other
income not earned, or omit any material item of expense incurred, in each case
in the ordinary course of business except as expressly specified on Schedule
5.6(a).

 

(b)                                 All notes and accounts receivable of the
Company are reflected properly on its books and records, are valid receivables,
have arisen solely out of bona fide sales and deliveries of goods, performance
of services and other business transactions in the ordinary course of business
consistent with past practices, in each case with Persons other than Affiliates,
are not subject to valid defenses, setoffs or counterclaims, except in the
ordinary course of business consistent with past practice, are current in all
material respects and are collectible in accordance with their terms at their
recorded amounts (by use of the Company’s normal collection methods without
resort to litigation or reference to a collection agency), subject only to the
reserve for bad debts set forth on the face of the Balance Sheets (rather than
in any notes thereto) as adjusted for operations and transactions through the
Closing Date in accordance with GAAP.  The Company has delivered to Buyer an
aging of the accounts receivable and accounts payable of the Company as of the
September 30, 2010.

 

(c)                                  Schedule 5.6(c) sets forth all
(i) Indebtedness of the Company and (ii) all bank accounts of the Company,
including any “lock-box” accounts.

 

(d)                                 The Company has delivered to Buyer copies of
(i) the pro forma unaudited consolidated balance sheet of the Company as of
December 31, 2009, and the related pro forma unaudited consolidated statements
of income and stockholders equity of the Company for the fiscal year then ended,
and (ii) the pro forma unaudited consolidated balance sheet of the Company as at
September 30, 2010 and the related unaudited consolidated statement of income of
the Company for the nine-month period then ended, together with the comparative
pro forma statements for the corresponding nine-month period in 2009 (such
statements are referred to herein as the “Pro Forma Financial Statements”).  For
the purposes hereof, the unaudited pro forma balance sheet of the Company as at
September 30, 2010 is referred to as the “Balance Sheet” and September 30, 2010
is referred to as the “Balance Sheet Date”.  The Pro Forma Financial Statement
give pro forma effect to the consummation of the Related Transactions as if they
were consummated on January 1, 2009 based on the assumptions set forth on
Schedule 5.6(d).  Except as set forth on Schedule 5.6(d), each of the Pro Forma
Financial Statements has been prepared in accordance with GAAP consistently
applied by the Company and fairly presents in all material respects the
financial position and results of operations of the Company (after giving

 

14

--------------------------------------------------------------------------------


 

such pro forma effect to the Related Transactions) relating to the Business as
at the dates and for the periods indicated, subject in the case of the of the
nine-month statements to year end adjustments (which will not be material,
individually or in the aggregate).  All liabilities and obligations of the
Company (after giving such pro forma effect to the Related Transactions)
relating to the Business, whether absolute, accrued, contingent or otherwise,
whether direct or indirect, and whether due or to become due, which existed at
the date of such Pro Forma Financial Statements have been disclosed in the
balance sheets included in the Pro Forma Financial Statements or in notes to the
Pro Forma Financial Statements to the extent such liabilities were required,
under GAAP, to be so disclosed.  Except as set forth in the notes to the Pro
Forma Financial Statements, the liabilities on the latest balance sheet of the
Company (after giving such pro forma effect to the Related Transactions)
relating to the Business included in the Pro Forma Financial Statements consist
solely of accrued obligations and liabilities incurred by the Company in the
ordinary course of business to Persons that are not Affiliates of any of the
Company.  The statements of operations included in the Pro Forma Financial
Statements do not contain any material items of special or non-recurring income
or other income not earned, or omit any material item of expense incurred, in
each case in the ordinary course of business except as expressly specified on
Schedule 5.6(d).  The Company and the Shareholders acknowledge and agree that
Buyer is relying on the accuracy and completeness of the Pro Forma Financial
Statements in making its determination as to whether it must file the Pro Forma
Financial Statements, or any other financial statements of the Company or any
portion thereof, with the Securities and Exchange Commission.

 

(e)                                  The Company has established and maintain a
system of internal accounting and other controls which are effective in
providing reasonable assurance regarding the reliability of financial reporting
and preparation of financial statements (including the Financial Statements) for
external purposes in accordance with GAAP, consistently applied, including
policies and procedures that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) access to assets is
permitted only in accordance with management’s general or specific
authorization; (iii) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; (iv) provide reasonable assurance that material
information relating to the Company is promptly made known to the officers
responsible for establishing and maintaining the system of internal controls;
(v) provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with GAAP, consistently
applied, and that receipts and expenditures of the Company are being made only
in accordance with appropriate authorizations of management and the Company’s
board of directors; (vi) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of the assets
of the Company and (vii) provide reasonable assurance that any significant
deficiencies or material weaknesses in the design or operation of internal
controls which are reasonably likely to materially and adversely affect the
ability to record, process, summarize and report financial information, and any
fraud, whether or not material, that involves any of the Company’s management or
other employees who have a role in the preparation of financial statements or
the internal controls used by the Company, are adequately and promptly disclosed
to the Company’s independent auditors and the Company’s sole director.

 

15

--------------------------------------------------------------------------------


 

5.7           No Undisclosed Liabilities.  The Company and Dauntless have no
Indebtedness, obligations or liabilities of any kind (whether known or unknown
and whether absolute, accrued, contingent or otherwise) that (i) would have been
required to be reflected in, reserved against or otherwise described on the
latest balance sheet included in the Pro Forma Financial Statements or in the
notes thereto in accordance with GAAP which was not fully reflected in, reserved
against or otherwise described in the Balance Sheet or the notes thereto or
(ii) was not incurred in the ordinary course of business consistent with past
practice since the Balance Sheet Date (it being acknowledged and agreed that
obligations and liabilities incurred in the ordinary course of Business do not
include any liability for breach of contract, breach of warranty, tort,
infringement claim or lawsuit).

 

5.8           Absence of Changes.  Since the Balance Sheet Date, the Company and
Dauntless have conducted the Business in the ordinary course of business and
there has not been any event, occurrence or development which, individually or
in the aggregate, has had a Material Adverse Effect.  Without limiting the
generality of the foregoing, since the Balance Sheet Date, the Company has not
taken any action which, if taken after the date hereof, would have required the
consent of Buyer pursuant to Section 8.2 of this Agreement.

 

5.9           Title to and Conditions of Assets.

 

(a)           Schedule 5.9(a) contains a list, as of the date hereof, of all
real property leased by the Company and its Subsidiaries (the “Real Property
Leases”). Except as set forth on Schedule 5.9(a), the Company or its
Subsidiaries have a valid leasehold estate in all real property subject to Real
Property Leases (the “Leased Real Property”), free and clear of all
Encumbrances, other than Permitted Encumbrances and any such exceptions that
would not, individually or in the aggregate, have or reasonably be expected to
adversely affect the use of such Leased Real Property in any material respect as
such property is used as of the date hereof.  Neither the Company nor any of its
Subsidiaries owns any real property.  The Company has good, marketable and valid
leasehold interests under the Real Property Leases, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar Legal
Requirements affecting creditors’ rights and remedies generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity), and the Company have
not given or received any written notice of any default and to the Knowledge of
Company, no other party is in default thereof, and no party of the Real Property
Leases has exercised any termination rights with respect thereto.  The Company
has delivered to Buyer true and complete copies of the Real Property Leases.

 

(b)           Schedule 5.9(b) sets forth all leases of personal property
(“Personal Property Leases”) involving annual payments in excess of $5,000
relating to personal property used in the Business or to which any of the
Company or Dauntless is a party or by which any properties or assets of the
Company or Dauntless is bound.  The Company and Dauntless have a valid leasehold
interest under each of the Personal Property Leases under which they are
lessees, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights and remedies generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity), and the
Company and Dauntless have not received any written notice of default under any
Personal Property Lease by the Company or Dauntless or, to the Knowledge of the
Company, by any other party thereto.  The Company and Dauntless have good and
marketable title to all of the items of tangible personal property reflected in
the Balance Sheets or acquired

 

16

--------------------------------------------------------------------------------


 

after the Balance Sheet Date (except as sold or disposed of subsequent to the
date thereof in the ordinary course of business consistent with past practice),
free and clear of any and all Encumbrances other than the Permitted
Encumbrances.  All such items of tangible personal property are in good
condition and in a state of good maintenance and repair in all material respects
(ordinary wear and tear excepted) and are suitable in all material respects for
the purposes used.  All of the items of tangible personal property used by the
Company and Dauntless under the Personal Property Leases are in good condition
and repair in all material respects (ordinary wear and tear excepted) and are
suitable in all material respects for the purposes used.  Except as set forth on
Schedule 5.9(b), after giving effect to the Related Transactions, the Company
and Dauntless shall own good title to, or hold a valid leasehold interest in,
all of the personal property used in and necessary for the conduct of the
Business, free and clear of all Encumbrances, except for Permitted Encumbrances
and Encumbrances that will be terminated at or prior to the Closing.

 

5.10         Intellectual Property.

 

(a)           Schedule 5.10(a) contains a complete list of all Registered
Intellectual Property.

 

(b)           Schedule 5.10(b) contains a complete list of all of the following
that constitute Company Intellectual Property: (i) all United States and
non-United States patents and applications therefor and all reissues, divisions,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof; (ii) all copyrights and copyright registrations and applications
therefor throughout the world; (iii) all industrial designs and any
registrations and applications therefor throughout the world; and (iii) trade
names, logos, trademarks and service marks, and trademark and service mark
registrations and applications therefor throughout the world.

 

(c)           The Company (i) owns all rights, title, and interest in all
Company Intellectual Property that is owned by the Company or Dauntless free and
clear of any Encumbrance (other than Permitted Encumbrances), including
ownership of pending and accrued causes of action for patent, trademark, or
copyright infringement, misappropriation, and unfair business practice relating
to the Company Intellectual Property and has the sole and exclusive right to
bring actions for infringement and misappropriation of such Company Intellectual
Property, and (ii) otherwise has the right to use all other Company Intellectual
Property.

 

(d)           Each item of Registered Intellectual Property that is material to
and necessary for conducting the Business as it has been conducted during the
12-month period before Closing is valid and subsisting to the extent that all
necessary registration, maintenance or annuity, and renewal fees in connection
with such item of Registered Intellectual Property have been made; all necessary
documents and certificates in connection with such Registered Intellectual
Property have been filed with the relevant patent, copyright, trademark or other
authorities in the United States or non-United States jurisdictions, as the case
may be, for the purposes of maintaining such Registered Intellectual Property;
and all patent, trademark, service mark and copyright applications set forth on
Schedule 5.10(a) have been duly filed.

 

(e)           All employees, agents, consultants, contractors, or other Persons
who have contributed to or participated in the creation or development of any
Company Intellectual Property including Company Software:  (i) made such
contribution pursuant to and within the

 

17

--------------------------------------------------------------------------------


 

scope of employment with the Company or its Subsidiaries as an employee or
otherwise as a party to a “work-for-hire” agreement under which the Company or
its Subsidiaries is deemed to be the owner and/or author, as applicable, of all
right, title, and interest therein; or (ii) have executed a written assignment
or other agreement to assign in favor of the Company transferring to the Company
all right, title and interest in such Company Intellectual Property.

 

(f)            Schedule 5.10(f) contains a list of the Company Software.  Except
as set forth on Schedule 5.10(f): (i) the Company has developed the Company
Software through its own efforts and for its own account without the aid or use
of any consultants, agents, independent contractors or Persons (other than
Persons that are employees of the Company or any of its Subsidiaries or
consultants and contractors that have assigned all rights in the Company
Software to the Company); (ii) the Company owns or otherwise has the right to
use the Company Software; (iii) no third party has any right to compensation
from the Company or any of its Subsidiaries by reason of, the use, exploitation,
or sale of the Company Software; (iv) none of the Company Software contains any
source code or portions of source code (including any “canned program” or
“free-ware”) created by any party other than the authors of the Company Software
on behalf of the Company or that has otherwise been assigned to the Company;
(v) the Company Software is not subject by agreement to any transfer,
assignment, site, equipment, or other operational limitation; (vi) the Company
has maintained and protected the Company Software with appropriate proprietary
notices (including, without limitation, the notice of copyright in accordance
with the requirements of 17 U.S.C. § 401), confidentiality and non-disclosure
agreements and such other measures as are reasonably necessary to protect the
proprietary, trade secret or confidential information contained therein;
(vii) the Company Software has been registered or may be eligible for protection
and registration under applicable U.S. copyright law and has not been forfeited
to the public domain; (viii) the Company has copies of all current releases or
separate versions of the Company Software so that the same may be subject to
registration in the United States Copyright Office; (ix) the Company Software
does not infringe any copyright or other Intellectual Property rights of any
other Person; (x) to the extent used in the Business as it has been conducted
during the six-month period before Closing, the Company Software retains the
source code, system documentation, statements of principles of operation and
schematics, as well as any pertinent commentary, explanation, program (including
compilers), workbenches, tools, and higher level (or “proprietary”) language
used for the development, maintenance, implementation and use thereof, so that a
computer programmer could develop, maintain, support, compile and use all
releases or separate versions of the same that are currently subject to
maintenance obligations by the Company; (xi) there are no agreements or
arrangements in effect with respect to the marketing, distribution, licensing or
promotion of the Company Software by any other Person; (xii) the Company has no
source code for the Company Software or other Company Intellectual Property held
in escrow; and (xiii) to the Company’s Knowledge, the Company has not received
any notice of, and the Company has no Knowledge of, any complaint, assertion,
threat, or allegation that the Company Software infringes the rights of any
third party.

 

(g)           No claims of any kind have been made by the Company against any
third party that, and the Company has no Knowledge that, any third party
infringes, or has previously infringed, misappropriates, or has previously
misappropriated any Company Intellectual Property.

 

18

--------------------------------------------------------------------------------


 

(h)           No claims of any kind have been made or asserted, or to the
Company’s Knowledge threatened, by any party against the Company claiming or
alleging that the Company or any of their products (including products currently
under development), services, or methods of operation infringe, have infringed,
or misappropriate the Intellectual Property of any third party, or constitute
unfair competition.  The Company has not infringed any Intellectual Property
right of any third party.

 

5.11         Contracts.

 

(a)           Schedule 5.11(a) identifies each Contract for which performance is
ongoing that constitutes a “Material Contract” of the Company.  Each of the
following ongoing contracts shall be deemed to constitute a “Material Contract”:

 

(i)            any Contract (A) relating to the employment of, or the
performance of services by, any director, employee or consultant of the Company
or any of its Subsidiaries, (B) pursuant to which the Company or any of its
Subsidiaries is or may become obligated to make any severance, termination or
similar payment (whether or not in cash) to any current or former employee or
director, or (C) pursuant to which the Company or any of its Subsidiaries is or
may become obligated to make any bonus or similar payment (other than payments
constituting base salary) in excess of $25,000 individually or $100,000 in the
aggregate to any current or former employee or director;

 

(ii)           any Contract relating to the acquisition, transfer, development,
sharing or license by the Company of any Company Intellectual Property (except
for any Contract pursuant to which (A) any Company Intellectual Property is
licensed to the Company or Dauntless under any third party software license
generally available to the public, or (B) any Company Intellectual Property is
licensed by the Company or Dauntless to any Person on a non-exclusive basis);

 

(iii)          any Contract that provides for indemnification of any officer,
director, employee or agent of the Company or any of its Subsidiaries;

 

(iv)          any Contract imposing any restriction on the right or ability of
the Company or Dauntless (A) to compete with any other Person, (B) to acquire
any product or other asset or any services from any other Person, (C) to
solicit, hire or retain any Person as an employee, consultant or independent
contractor, (D) to develop, sell, supply, distribute, offer, support or service
any product or any technology or other asset to or for any other Person, (E) to
perform services for any other Person, or (F) to transact business or deal in
any other manner with any other Person;

 

(v)           any Contract of the Company or Dauntless (other than Contracts
evidencing Options) (A) relating to the acquisition, issuance, voting,
registration, sale or transfer of any securities, (B) providing any Person with
any preemptive right, right of participation, right of maintenance or similar
right with respect to any securities, or (C) providing the Company with any
right of first refusal with respect to, or right to repurchase or redeem, any
securities;

 

(vi)          any Contract of the Company or Dauntless incorporating or relating
to any guaranty, any warranty or any indemnity or similar obligation, pursuant
to which the potential liability associated with any such guaranty, warranty,
indemnity or similar obligation could not reasonably be expected to exceed
$25,000;

 

19

--------------------------------------------------------------------------------


 

(vii)         any Contract of the Company or any of its Subsidiaries relating to
any currency hedging;

 

(viii)        any Contract of the Company or any of its Subsidiaries
(A) imposing any confidentiality obligation on any Person (other then typical
confidentiality obligations in Contracts entered into in the ordinary course of
business) or (B) containing “standstill” or similar provisions;

 

(ix)           any Contract requiring that the Company or any of its
Subsidiaries give any notice or provide any information to any Person prior to
considering or accepting any proposal with respect to an Acquisition Transaction
or similar transaction, or prior to entering into any discussions, agreement,
arrangement or understanding relating to any Acquisition Transaction or similar
transaction;

 

(x)            any Contract other than with a Governmental Body, or for routine
business office support (such as copiers, telephones), that has a term of more
than sixty (60) days and that may not be terminated by the Company (without
penalty) within sixty (60) days after the delivery of a termination notice by
the Company;

 

(xi)           any Contract that contemplates or involves the receipt, payment
or delivery of cash or other consideration in an amount or having a value in
excess of $100,000 in the aggregate, or contemplates or involves the performance
of services for the Company or Dauntless having a value in excess of $100,000 in
the aggregate;

 

(xii)          any other unclassified Contract, if a breach of such Contract
could reasonably be expected to adversely affect the Company in any material
respect.  The Company has made available to Buyer an accurate and complete copy
of each Contract that constitutes a Material Contract, with the exception of any
Contracts that are fully completed as to performance but not formally closed per
government regulation, copies of which, in their current form, have been made
available to Buyer;

 

(xiii)         any Contract or subcontract as to which work has been or is being
performed by the Company, having a value in excess of $100,000; and

 

(xiv)        any Contract without a funding commitment by the counterparty,
sometimes called a “risk sales order”.

 

(b)           Each Contract that constitutes a Material Contract (and, to the
Company’s Knowledge, each Contract that does not constitute a Material Contract)
is valid and in full force and effect, and is enforceable in accordance with its
terms, subject to (i) Legal Requirements of general application relating to
bankruptcy, insolvency and the relief of debtors, and (ii) Legal Requirements
governing specific performance, injunctive relief and other equitable remedies. 
Except as set forth in Schedule 5.11(b), the Company has furnished or otherwise
made available to Buyer true and complete copies of all Material Contracts.

 

20

--------------------------------------------------------------------------------


 

(c)           Except as set forth in Schedule 5.11(c): (i) neither the Company
nor Dauntless has violated or breached, or committed any default under, any
Material Contract in any material respect; and, to the Company’s Knowledge, no
other Person has violated or breached, or committed any default under, any
Material Contract in any material respect; (ii) to the best of the Company’s
knowledge, no event has occurred, and no circumstance or condition exists, that
(with or without notice or lapse of time) could reasonably be expected to
(A) result in a material violation or breach of any of the provisions of any
Material Contract (or, to the Company’s Knowledge, any other Contract), (B) give
any Person the right to declare a default or exercise any remedy under any
Material Contract (or, to the Company’s Knowledge, any other Contract), (C) give
any Person the right to receive or require a rebate, chargeback, or penalty or
change in delivery schedule under any Material Contract (or, to the Company’s
Knowledge, any other Contract), (D) give any Person the right to accelerate the
maturity or performance of any Material Contract (or, to the Company’s
Knowledge, any other Contract), (E) result in the disclosure, release or
delivery of any Source Code, or (F) give any Person the right to cancel,
terminate, or modify any Material Contract (or, to the Company’s Knowledge, any
other Contract), other than terminations for convenience in accordance with the
terms thereof; and (iii) since the end of the Company’s last fiscal year, it has
not received any written or oral notice regarding any actual or possible
material violation or breach of, or default under, any Material Contract (or, to
the Company’s Knowledge, any other Contract).

 

(d)           Since January 1, 2004, except as set forth in Schedule 5.11(d):

 

(i)            neither the Company nor Dauntless has undertaken any internal
investigation relating directly or indirectly to any Government Contract or
Government Bid;

 

(ii)           the Company and Dauntless have complied in all material respects
with all applicable Legal Requirements with respect to all Government Contracts
and Government Bids;

 

(iii)          neither the Company nor Dauntless has, in obtaining or performing
any Government Contract, violated (A) the Truth in Negotiations Act of 1962, as
amended, (B) the Service Contract Act of 1963, as amended, (C) the Contract
Disputes Act of 1978, as amended, (D) the Office of Federal Procurement Policy
Act, as amended, (E) any applicable provisions of the Federal Acquisition
Regulation (the “FAR”) or any applicable agency supplement thereto, (F) the Cost
Accounting Standards, (G) the National Industrial Security Program Operating
Manual, (H) the Defense Industrial Security Regulation (DOD 5220.22-R) or any
related security regulations, or (I) any other applicable procurement law or
regulation or other applicable Legal Requirement;

 

(iv)          all facts set forth in or acknowledged by the Company or Dauntless
in any certification, representation or disclosure statement submitted by it
with respect to any Government Contract or Government Bid were current, accurate
and complete in all material respects as of the date of submission;

 

(v)           neither the Company nor Dauntless or any of their respective
employees has been disbarred or suspended from doing business with any
Governmental Body, and, to the Company’s Knowledge, no circumstances exist that
would warrant the institution of debarment or suspension proceedings against the
Company, Dauntless or any employee of the Company or Dauntless;

 

21

--------------------------------------------------------------------------------


 

(vi)          no negative determinations of responsibility, as contemplated in
Part 9 of the FAR (Contractor Qualifications), have been issued and received
against the Company or Dauntless in connection with any Government Contract or
Government Bid;

 

(vii)         no direct or indirect costs incurred by the Company or Dauntless
have been disallowed as a result of a finding or determination of any kind by
any Governmental Body other than as a result of audits by Governmental Bodies;

 

(viii)        no Governmental Body, and no prime contractor or high-tier
subcontractor of any Governmental Body, has withheld or set off, or, to the
Company’s Knowledge, has threatened to withhold or set off, any material amount
due to the Company or Dauntless under any Government Contract;

 

(ix)           there are not and have not been any irregularities, misstatements
or omissions relating to any Government Contract or Government Bid that have led
to or could reasonably be expected to lead to, (A) any administrative, civil,
criminal or other investigation, Legal Proceeding or indictment involving the
Company, Dauntless or any of their respective employees, (B) the disallowance of
any costs submitted for payment by the Company or Dauntless, (C) the recoupment
of any payments previously made to the Company or Dauntless , (D) a finding or
claim of fraud, defective pricing, mischarging or improper payments on the part
of the Company or Dauntless, or (E) the assessment of any penalties or damages
of any kind against the Company or Dauntless, which penalties or damages could,
individually or in the aggregate, adversely affect the Company or the Business
in any material respect;

 

(x)            there is no (A) outstanding claim against the Company or any of
its Subsidiaries by, or dispute involving the Company or any of its Subsidiaries
with, any prime contractor, subcontractor, vendor or other Person arising under
or relating to the award or performance of any Government Contract, (B) fact
known by the Company upon which any such claim could reasonably be expected to
be based or which may give rise to any such dispute, or (C) final decision of
any Government Body against the Company or any of its Subsidiaries which has
been communicated to the Company;

 

(xi)           neither the Company nor Dauntless is undergoing, nor has
undergone, any audit, and, there is no impending audit arising under or relating
to any Government Contract (other than normal routine audits conducted in the
ordinary course of business);

 

(xii)          neither the Company nor Dauntless is subject to any financing
arrangement or assignment of proceeds with respect to the performance of any
Government Contract;

 

(xiii)         no payment has been made by the Company or Dauntless or by a
Person acting on behalf of the Company or Dauntless to any Person (other than to
any bona fide employee or agent (as defined in subpart 3.4 of the FAR) of the
Company or Dauntless) which is or was contingent upon the award of any
Government Contract or which would otherwise be in violation of any applicable
procurement law or regulation or any other Legal Requirement;

 

22

--------------------------------------------------------------------------------


 

(xiv)        the Company’s cost accounting system has been in material
compliance with applicable regulations and other applicable Legal Requirements;

 

(xv)         the Company and Dauntless have complied in all material respects
with all applicable regulations and other applicable Legal Requirements and with
all applicable contractual requirements relating to the placement of legends or
restrictive markings;

 

(xvi)        in each case in which the Company or Dauntless have made available
any technical data, computer software or Company Intellectual Property to any
Governmental Body in connection with any Government Contract, the Company or
Dauntless has marked such technical data, computer software or Company
Intellectual Property with all markings and legends (including any “restricted
rights” legend and any “government purpose license rights” legend) necessary
(under the FAR or other applicable Legal Requirements) to ensure that no
Governmental Body or other Person is able to acquire any unlimited rights with
respect to such technical data, computer software or Proprietary Asset, except
where failure to do so has not and will not adversely affect the Company or the
Business in any material respect;

 

(xvii)       neither the Company nor any of its Subsidiaries has made any
written disclosure to any Governmental Body;

 

(xviii)      the Company and its Subsidiaries have reached agreement with the
cognizant government representatives approving and “closing” all indirect costs
charged to Government Contracts for Government fiscal years prior to 2007
(beginning January 1, 2007), and those years are closed;

 

(xix)         neither the Company nor any of its Subsidiaries is party to any
Government Contract that is currently inactive but regarding which the Company
and its Subsidiaries have not reached agreement with the cognizant government
representatives approving and “closing” all indirect costs charged to such
Government Contract and, to the Company’s Knowledge, neither the Company nor any
of its Subsidiaries is the subject of any audit or investigation by any
Governmental Body in connection with any such inactive Government Contract;

 

(xx)          no Government Contract period of performance has been shortened
from that originally awarded as a result of a contract modification, change
order, or a termination for convenience, whether in whole or in part;

 

(xxi)         there have been no overhead rate ceiling on any current Government
Contract, and there has been no profit impact associated with overhead rate
ceilings on prior completed Government Contracts;

 

(xxii)        there have been no Government Contracts requiring performance
bonds;

 

(xxiii)       neither the Company nor any of its Subsidiaries has been a party
to, or the maker of, any Government Contracts or Government Bids that include
forward pricing, bidding and billing rates where such rates have not been
approved by the contracting Governmental Body; and

 

23

--------------------------------------------------------------------------------


 

(xxiv)       except as set forth on Schedule 5.4(b), neither the Company nor
Dauntless has been or will be required to make any filings with or give notice
to, or to obtain any Consent from, any Governmental Body under or in connection
with any Government Contract or Government Bid as a result of or by virtue of
the execution, delivery of performance of this Agreement or any of the other
agreements referred to in this Agreement.

 

(e)           As of the date of this Agreement, the Company and Dauntless, on a
consolidated basis, have not less than $110,000,000 of Contract backlog
(including funded, unfunded and unexercised option periods) calculated on a
basis consistent with the accounting policies and procedures used by the Company
in the preparation of the Pro Forma Financial Statements.

 

5.12         Performance of Services.

 

(a)           All installation services, programming services, integration
services, consulting services, maintenance services, support services, training
services, upgrade services and other services that have been performed by the
Company or any of its Subsidiaries were performed properly and in conformity
with the terms and requirements of all applicable Contracts and with all
applicable Legal Requirements.

 

(b)           Except as set forth in Schedule 5.12(b), since January 1, 2008, no
customer or other Person has asserted in writing or, to the Company’s Knowledge,
threatened to assert any claim against the Company or any of its Subsidiaries
based upon any services performed by the Company.

 

5.13         Compliance with Legal Requirements.  Except as set forth on
Schedule 5.13, the Company and its Subsidiaries are, and have at all times since
January 1, 2003 been, in compliance in all material respects with all applicable
Legal Requirements.  Since January 1, 2003, neither the Company nor any of its
Subsidiaries has received any notice from any Governmental Body or other Person
regarding any actual or possible violation of, or failure to comply with, any
Legal Requirement.

 

5.14         Compliance with Foreign Corrupt Practices Act.  Neither the
Company, Dauntless, the Shareholders nor, to the Knowledge of the Company, any
director, officer, agent or employee of the Company has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and the Company and
Dauntless have conducted the Business in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

 

24

--------------------------------------------------------------------------------


 

5.15         Governmental Authorizations.

 

(a)           The Company and Dauntless hold all Governmental Authorizations
necessary to enable them to conduct Business in the manner in which the Business
is currently being conducted, except where the failure to hold such Governmental
Authorizations has not had and would not reasonably be expected to adversely
affect the Company or the Business in any material respect.  All such
Governmental Authorizations are valid and in full force and effect.  The Company
and Dauntless are, and at all times since January 1, 2003 have been, in
substantial compliance with the terms and requirements of such Governmental
Authorizations, except where the failure to be in compliance has not had and
would not reasonably be expected to adversely affect the Company or the Business
in any material respect.  Since January 1, 2003 neither the Company nor
Dauntless has received any notice from any Governmental Body regarding (i) any
actual or possible violation of or failure to comply with any term or
requirement of any material Governmental Authorization, or (ii) any actual or
possible revocation, withdrawal, suspension, cancellation, termination or
modification of any material Governmental Authorization.  No Governmental Body
has at any time challenged in a writing delivered to the Company or any of its
Subsidiaries the right of the Company or Dauntless to design, manufacture, offer
or sell any of its products or services.

 

(b)           Schedule 5.15(b) describes the terms of each grant, incentive or
subsidy provided or made available, if any, to or for the benefit of the Company
or Dauntless by any U.S. or foreign Governmental Body, or otherwise.  The
Company and Dauntless are in full compliance with all of the terms and
requirements of each grant, incentive and subsidy required to be identified in
Schedule 5.15(b).  Neither the execution, delivery or performance of this
Agreement, nor the consummation of any of the other transactions contemplated by
this Agreement, will (with or without notice or lapse of time) give any Person
the right to revoke, withdraw, suspend, cancel, terminate or modify any grant,
incentive or subsidy required to be identified in Schedule 5.15(b).

 

5.16         Tax Matters.

 

(a)           Except as set forth on the attached Schedule 5.16(a), (i) each of
the Company and its Subsidiaries has properly prepared and timely filed all Tax
Returns that are required to be filed by it; (ii) all Taxes due and owing by
each of the Company and its Subsidiaries have been paid  (whether or not shown
or required to be shown on any Tax Return); (iii) all such Tax Returns are true,
correct and complete in all material respects; (iv) all Taxes which the Company
or any of its Subsidiaries has been obligated to withhold from amounts owing to
any employee, creditor or third-party have been fully, properly and timely
withheld and paid  over to the applicable Governmental Body; (v) no deficiency
or proposed adjustment which has not been paid or resolved for any material
amount of Tax has been asserted or assessed in writing by any taxing authority
of any Governmental Body against the Company or any of its Subsidiaries;
(vi) neither the Company nor any of its Subsidiaries has consented to extend the
time in which any Tax may be assessed or collected by any taxing authority of
any Governmental Body, which extension is still in effect; (vii) there are no
ongoing or pending Tax audits by any taxing authority of any Governmental Body
against the Company or any of its Subsidiaries; (viii) neither the Company nor
any of its Subsidiaries is a party to or bound by, or has any obligation under,
any Tax allocation, sharing or similar agreement or arrangement; (ix) neither
the Company nor any of its Subsidiaries (A) has been a member of an affiliated
group filing a consolidated federal income

 

25

--------------------------------------------------------------------------------


 

Tax Return (other than a group the common parent of which has been the Company)
or (B) has any liability for the Taxes of any Person (other than the Company or
its Subsidiaries) under Treas. Reg. §1.1502-6, as a transferee or successor, by
contract, or otherwise; and (x) neither the Company nor any of its Subsidiaries
is a party to any agreement, contract, arrangement or plan that has resulted or
would result, separately or in the aggregate, in the payment of any “excess
parachute payment” within the meaning of Code section 280G (or any corresponding
provision of state, local or foreign Tax law) or any amount that will not be
deductible as a result of Code section 162(m) (or any corresponding provision of
state, local or foreign Tax law).

 

(b)           Except as set forth on the attached Schedule 5.16(b), no written
claim has been made by a Governmental Body in a jurisdiction where the Company
or any of its Subsidiaries do not file Tax Returns or is not subject to Tax that
it is or may be subject to Tax by, or required to file any Tax Return in, that
jurisdiction.

 

(c)           There are no Encumbrances for Taxes (other than Taxes not yet due
and payable) upon any of the assets of the Company or any of its Subsidiaries.

 

(d)           The Company has delivered to Buyer correct and complete copies of
all federal, state and local Tax Returns, examination reports and statements of
deficiencies assessed against or agreed to by the Company or any of its
Subsidiaries filed or received since December 31, 2006.

 

(e)           The unpaid Taxes of the Company and its Subsidiaries (A) did not
exceed the reserves for Tax Liability (rather than any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth on the face of the Balance Sheet (rather than in any notes thereto) as of
the Balance Sheet Date, and (B) do not exceed that reserve as adjusted for the
passage of time through the Closing Date in accordance with past custom and
practice of the Company and its Subsidiaries in filing their Tax Returns.

 

(f)            Neither the Company nor any of its Subsidiaries will be required
to include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any: (1) change in method of accounting for a taxable period
ending on or prior to the Closing Date; (2) “closing agreement” as described in
Code section 7121 (or any corresponding or similar provision of state, local or
foreign law) executed on or prior to the Closing Date; (3) intercompany
transactions or any excess loss account described in Treas. Reg. §1.1502 (or any
corresponding or similar provision of state, local or foreign law);
(4) installment sale or open transaction disposition made on or before the
Closing Date; or (5) prepaid amount received on or prior to the Closing Date.

 

(g)           Neither the Company nor any of its Subsidiaries will be required
to recognize any taxable income in any taxable period as a result of the Related
Transactions.

 

(h)           The Company is entitled to claim for 15 years commencing in 2007
an annual federal income Tax deduction of at least $666,000 with respect to the
Code section 197 intangible assets acquired by the Company from Intrinsix
Corporation in 2007.

 

26

--------------------------------------------------------------------------------


 

(i)                                     The Company will be entitled to federal
income Tax deductions in an amount not less than $21,000,000 resulting from the
payment of the Option Amounts pursuant to this Agreement (including amounts
payable from the Indemnity Holdback Amount and the Adjustment Holdback Amount),
interest charges arising from the prepayment of its senior indebtedness,
investment banking fees and other expenses arising from the transactions
contemplated hereby.  No portion of any consolidated net operating loss incurred
by the Company for its 2010 Tax period or, if the Closing occurs after
December 31, 2010, for the portion of any subsequent Tax period of the Company
ending at the close of business on the Closing Date will be allocated to
Anonymizer pursuant to Treas. Reg. §1.1502 (or other applicable Legal
Requirements) as a net operating loss carryover of Anonymizer.

 

(j)                                     Except as set forth on the attached
Schedule 5.16(j), neither the Company nor any of its Subsidiaries is or has been
a party to any “listed transaction,” within the meaning of Code section 6707A
and/or Treas. Reg. §1.6011-4(b)(2) and the corresponding provisions of any
applicable state or local income Tax laws, and each of the Company and its
Subsidiaries has complied with all reporting and recordkeeping requirements
under Code section 6038A with respect to certain foreign-owned companies and
transactions with related parties.

 

(k)                                  Neither the Company nor any of its
Subsidiaries is, or has been at any time, a “United States real property holding
corporation” within the meaning of Code section 897(c)(2).

 

(l)                                     Neither the Company nor any of its
Subsidiaries has participated in, or cooperated with, an international boycott
within the meaning of Code section 999.

 

(m)                               None of the property of the Company or any of
its Subsidiaries (i) is “tax-exempt use property” within the meaning of Code
section 168(h), (ii) is “tax-exempt bond financed property” within the meaning
of Code section 168(g), or (iii) is subject to a tax benefit transfer lease
under section 168(f)(8) of the Internal Revenue Code of 1954.

 

(n)                                 Neither the Company nor any of its
Subsidiaries has distributed stock of another Person, or has had its stock
distributed by another Person, in a transaction to which Code section 355 or
361, in whole or in part, is applicable.

 

(o)                                 Neither the Company nor any of its
Subsidiaries is a party to any joint venture, partnership, limited liability
company or other arrangement or contract that could be treated as a partnership
for federal income Tax purposes.

 

(p)                                 Neither the Company nor any of its
Subsidiaries has ever elected, or had an election made with respect to it, to be
treated as an “S corporation” or “qualified subchapter S subsidiary” within the
meaning of Code section 1361.

 

(q)                                 Other than any employee benefit plans
specifically described in and subject to Section 5.17, neither the Company nor
any of its Subsidiaries is a party to any agreement or arrangement subject to
Code section 409A.

 

(r)                                    Except for the Subsidiaries listed on
Schedule 5.16(r), neither the Company nor any of its Subsidiaries owns or has
any right to acquire, directly or indirectly, any outstanding capital stock of,
or other equity interest in, any Person.

 

27

--------------------------------------------------------------------------------


 

(s)                                  None of the indebtedness of the Company or
any of its Subsidiaries constitutes (i) “corporate acquisition indebtedness” (as
defined in Code section 279(b)) with respect to which any interest deductions
may be disallowed under Code section 279, or (ii) an “applicable high yield
discount obligation” within the meaning of Code section 163(i).

 

(t)                                    Neither the Company nor any of its
Subsidiaries has requested or received any ruling from any taxing authority, or
signed any binding agreement with any taxing authority (including, without
limitation, any advance pricing agreement), that would impact the amount of the
Company’s or Buyer’s liability for Taxes after the Closing Date.

 

(u)                                 There is no power of attorney granted by the
Company or any of its Subsidiaries relating to Taxes that is currently in force.

 

(v)                                 Each of the Company’s Subsidiaries has only
one class of stock outstanding.

 

(w)                               All reports of Foreign Bank and Financial
Accounts on Form TD F 90-22.1 (“FBARs”) that the Company or any of its
Subsidiaries has been required to file have been properly prepared and timely
filed, except for the FBARs required to be filed for calendar years 2007 and
2008 with respect to the accounts listed on Schedule 5.16(w), which were not
timely filed.  Neither the Company nor any of its Subsidiaries is or will be
subject to any penalty or other liability by reason of its failure to properly
prepare and timely file any FBAR that was required to be filed for any period
ending on or prior to the Closing Date.

 

5.17                           Employee Benefit Plans.

 

(a)                                  Except as listed on the attached Schedule
5.17(a), neither the Company nor any of its Subsidiaries or ERISA Affiliates
maintains, contributes to or has any liability with respect to (i) any
nonqualified deferred compensation or retirement plans, (ii) any qualified
“defined contribution plans” (as such term is defined under section 3(34) of
ERISA), (iii) any qualified “defined benefit plans” (as such term is defined
under section 3(35) of ERISA) (the plans set forth in (ii) and (iii) are
collectively referred to herein as the “Pension Plans”), (iv) any “welfare
benefit plans” (as such term is defined under section 3(1) of ERISA) (the
“Welfare Plans”) (v) bonus, pension, profit sharing, retirement or other form of
deferred compensation plan; (vi) stock purchase, stock option or similar plan;
or (vii) any other material employee benefit plan, program or practice. Any
plans or agreements referred to in clauses (i) through (vii) are collectively
referred to herein as the “Plans.” Each Pension Plan which is intended to meet
the requirements of a “qualified plan” under section 401(a) of the Code, has
either received a favorable determination letter from the Internal Revenue
Service that such Pension Plan is so qualified or has requested such a favorable
determination letter within the remedial amendment period of section 401(b) of
the Code and the Company is not aware of any facts or circumstances that would
reasonably be expected to jeopardize the qualification of such Pension Plan.
Each trust maintained in connection with such Pension Plan is exempt from
taxation. The Plans comply in form and in operation in all material respects
with their terms and the requirements of the all applicable Legal Requirements.

 

28

--------------------------------------------------------------------------------


 

(b)                                 With respect to each material Plan, the
Company has provided (or provided access to) to Buyer true and complete copies
of, as applicable: (i) all plan documents; (ii) all funding and administrative
arrangement documents including, but not limited to, trust agreements, insurance
contracts, custodial agreements, investment manager agreements and service
agreements; (iii) the latest favorable determination letter received from the
Internal Revenue Service regarding the qualification of each plan covered by
section 401(a) of the Code; (iv) the most recently filed Form 5500 for each plan
that is an employee pension benefit plan (as defined in section 3(2) of ERISA)
and for each plan that is an employee welfare benefit plan (as defined in
section 3(1) of ERISA); (v) each summary plan description and each summary of
material modification regarding the terms and provisions thereof; (vi) the most
recent actuarial report, if applicable, and (vii) all material communications
with any Governmental Body within the past three years.

 

(c)                                  With respect to the Plans, (i) all required
contributions have been timely made, (ii) there are no actions, suits or claims
pending or, to the Company’s knowledge, threatened, other than routine claims
for benefits, (iii) there have been no “prohibited transactions” (as that term
is defined in section 406 of ERISA or section 4975 of the Code) and (iv) all
material reports, returns and similar documents required to be filed with any
Governmental Body or distributed to any Plan participant have been timely filed
or distributed.

 

(d)                                 No “pension plan” (within the meaning of
section 3(2) of ERISA) maintained by the Company or any of its Subsidiaries
which is subject to section 302 of ERISA or section 412 or sections 430-432 of
the Code has failed to make any minimum required contribution as defined in
section 302 of ERISA and sections 412 and 430 of the Code or has otherwise
failed to comply with the minimum funding standards set forth in such sections.
No liability under Title IV of ERISA (other than required premium payments) has
been incurred by the Company or any of its ERISA Affiliates (or may be incurred
by reason of any transaction described in section 4069 of ERISA).

 

(e)                                  Neither the Company nor any of its
Subsidiaries or ERISA Affiliates contributes to or has any liability (contingent
or direct) with respect to any “multiemployer plan” (as defined in section 3(37)
of ERISA).  Except as set forth on Schedule 5.17(e), no individuals participate,
or are eligible to participate in any Plans other than employees of the Company
or Dauntless.

 

(f)                                    The execution and delivery of this
Agreement and performance of the transactions contemplated hereby, will not
(either alone or upon the occurrence of any additional or subsequent events)
(i) constitute an event under any Plan or Contract that will result in any
payment (whether of severance pay or otherwise), acceleration, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits with respect to any current or former employee or other service
provider other than any such payment, acceleration, forgiveness, vesting,
distribution, increase in benefits or obligation to fund benefits that will
constitute Transaction Expenses or (ii) result in the triggering or imposition
or any restrictions or limitations on the right of the Company or any Subsidiary
of the Company to amend or terminate any Plan or Contract (or result in adverse
consequences for so doing).

 

(g)                                 None of the Plans or Contracts, if
administered in accordance with their terms, would result in the imposition of
interest or an additional tax on any participant thereunder pursuant to section
409A.

 

29

--------------------------------------------------------------------------------


 

(h)                                 None of the Welfare Plans obligates the
Company or its Subsidiaries to provide a current or former employee (or any
dependent thereof) any life insurance or medical or health benefits after his or
her termination of employment with the Company or any of its Subsidiaries, other
than as required under Part 6 of Subtitle B of Title I of ERISA, section 4980B
of the Code or any similar state Legal Requirement.

 

5.18                           Labor.

 

(a)                                  Except as set forth on Schedule 5.18(a), no
employees of the Company or any of its Subsidiaries are represented by any labor
organization.  No labor organization or group of employees of the Company or any
of its Subsidiaries has made a pending demand for recognition, and there are no
representation proceedings or petitions seeking a representation proceeding
presently pending or, to the Company’s Knowledge, threatened to be brought or
filed, with the National Labor Relations Board or other labor relations
tribunal.

 

(b)                                 Schedule 5.18(b) sets forth a true, correct
and complete list of each person employed by any of the Company or Dauntless at
September 30, 2010, and with respect to each such employee the following
information:  (i) the employer of such employee, (ii) the amount of salary
currently being paid on a gross annualized basis, the hourly pay rate (if
applicable) of such employee and the amount of compensation paid in 2009;
(iii) the nature and amount of all compensation proposed to be paid during
calendar year 2010, (d) the material terms of any employment or similar
agreement with such employee; and (iv) the nature and amount of any material
perquisites or personal benefits currently being provided to or for the account
of such employee, other than the Plans described in Section 5.17(a).  Also set
forth in Schedule 5.18(b) is a list of individuals who are (A) “leased
employees” within the meaning of section 414(n) of the Code or (B) “independent
contractors” within the meaning of the Code and the rules and regulations
promulgated thereunder, and in each case, the amount paid by the Company or its
Subsidiaries, as the case may be, during calendar year 2009 and the hourly pay
rate or other compensatory arrangements with respect to each such person.

 

(c)                                  Except as set forth in Schedule 5.18(c),
(i) each of the persons listed on Schedule 5.18(b) is employed by the Company or
Dauntless, as the case may be, as of the date hereof, (ii) to the Company’s
Knowledge no such persons intend to terminate their employment with their
respective employer, and (iii) neither the Company nor Dauntless have a present
intention to terminate the employment of any such person.  To the Knowledge of
the Company, no employee is a party to any confidential information or other
agreement that in any way restricts the ability of such employee to perform his
or her duties for the Company or Dauntless.

 

(d)                                 There are no strikes, work stoppages,
slowdowns, unfair labor practice charges, lockouts or arbitrations pending or,
to the Company’s Knowledge, threatened against or involving the Company or any
of its Subsidiaries.  There are no unfair labor practice charges, grievances or
complaints pending or, to the Company’s Knowledge, threatened by or on behalf of
any employee or group of employees of the Company or any of its Subsidiaries.
The Company and its Subsidiaries are in compliance in all material respects with
all currently applicable Legal Requirements respecting terms and conditions of
employment including, without limitation, applicant and employee background
checking, immigration laws, discrimination laws, verification of employment
eligibility, employee leave laws, classification

 

30

--------------------------------------------------------------------------------


 

of workers as employees and independent contractors (including but not limited
to, applicable federal state and Tax-related Legal Requirements), wage and hour
laws (including but not limited to, the Fair Labor Standards Act), and
occupational safety and health laws.  The Company and its Subsidiaries have
provided all employees with all wages, benefits, relocation benefits, stock
options, bonuses and incentives and all other compensation which became due and
payable through the date of this Agreement.  Neither the Company nor any of its
Subsidiaries have instituted any “freeze” of, or delayed or deferred the grant
of, any cost-of-living or other salary adjustments for any of its employees.

 

5.19                           Environmental Compliance and Conditions.  Except
as set forth on the attached Schedule 5.19:

 

(a)                                  The Company and its Subsidiaries are in
compliance in all material respects with all material Environmental Laws
applicable to its operations or its occupancy of the real property listed on the
Schedule 5.9(a).

 

(b)                                 Neither the Company nor any of its
Subsidiaries has during the past two years received written notice from any
Governmental Body that is currently pending regarding any actual or alleged
material violation of, or material liability or material investigatory,
corrective or remedial obligation under any material Environmental Laws
applicable or relating to its operations or the real property listed on the
Schedule 5.9(a).

 

(c)                                  Neither the Company nor any of its
Subsidiaries is subject to any pending, or, to the Company’s Knowledge,
threatened, claim, order, directive or complaint asserting a material obligation
or liability under, or material violation of, any material Environmental Law.

 

(d)                                 The Company and its Subsidiaries have
obtained and are in compliance in all material respects with all permits,
licenses and authorizations required under material Environmental Laws for its
operations at or its occupancy of the real property listed on the Schedule
5.9(a).

 

(e)                                  There have been no Releases of Hazardous
Substances (i) at, on, under or migrating to or from any of the real property
listed on the Schedule 5.9(a), or formerly owned, leased or operated by the
Company, its Subsidiaries, or any of their respective predecessors, or
(ii) resulting from or relating to the operations of the Company and its
Subsidiaries, or any of their respective predecessors, in each case, that would,
individually or in the aggregate, have a Material Adverse Effect.

 

(f)                                    To the Company’s Knowledge, the Company
has delivered to Buyer true and complete copies of all material reports,
studies, analyses, tests, or monitoring possessed by the Company or its
Subsidiaries as of the date hereof pertaining to the Company’s or its
Subsidiaries’ compliance with or liability under material Environmental Laws.

 

5.20                           Insurance.  The Company and Dauntless carry
property, liability, workers’ compensation and such other types of insurance
pursuant to the insurance policies listed and briefly described in Schedule 5.20
(collectively, the “Insurance Policies” and each individually, an “Insurance
Policy”).  The Insurance Policies cover such risks and contain such policy
limits, types of coverage and deductibles as are, in the Company’s judgment,
adequate to insure (subject

 

31

--------------------------------------------------------------------------------


 

to the deductibles and retention amounts described in Schedule 5.20) against
risks to which the Company, Dauntless and their employees, business, properties
and other assets may reasonably expected to be exposed in the operation of the
Business as currently conducted.  All of the Insurance Policies are valid and
enforceable policies subject to (i) Legal Requirements of general application
relating to bankruptcy, insolvency and the relief of debtors, and (ii) rules of
Law governing specific performance, injunctive relief and other equitable
remedies, all premiums due and payable under all such policies and bonds have
been paid and the Company and Dauntless are otherwise in compliance in all
material respects with the terms of such policies and bonds.  The Company has
made available to Buyer a copy of all Insurance Policies and all material self
insurance programs and arrangements relating to the Business, and the assets and
operations of the Company and its Subsidiaries.  Each of such insurance policies
is in full force and effect and the Company has not received any notice
regarding any actual or possible (a) cancellation or invalidation of any
insurance policy, (b) refusal of any coverage or rejection of any material claim
under any insurance policy, or (c) material adjustment in the amount of the
premiums payable with respect to any insurance policy.  Except as set forth in
Schedule 5.20, there is no pending workers’ compensation or other claim under or
based upon any insurance policy or otherwise.  The Insurance Policies are
sufficient for compliance in all material respects with all Legal Requirements
and the terms of all Material Contracts.

 

5.21                           Legal Proceedings; Orders.  Except as set forth
in Schedule 5.21, there is no pending Legal Proceeding, and to the Company’s
Knowledge no Person has threatened to commence any Legal Proceeding:  (i) that
involves the Company or any of its Subsidiaries or any of their respective
assets; or (ii) that challenges, or that may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the transactions
contemplated by this Agreement.  To the Company’s Knowledge, no event has
occurred, and no claim, dispute or other condition or circumstance exists that
could reasonably be expected to give rise to or serve as a basis for the
commencement of any such Legal Proceeding.  There is no order, writ, injunction,
judgment or decree to which the Company or any of its Subsidiaries, or any of
their respective assets, is subject.  No officer or key employee of the Company
or any of its Subsidiaries is subject to any order, writ, injunction, judgment
or decree that prohibits such officer or other employee from engaging in or
continuing any conduct, activity or practice relating to the Business.  All
Legal Proceedings have been timely reported to all applicable insurance carriers
and no reservation of rights or denial of coverage has been issued by any such
carrier.

 

5.22                           Related Party Transactions.  Except as set forth
on Schedule 5.22, none of the Representative nor any of his Affiliates (other
than the Company and Dauntless) (a) has any interest in any property (real,
personal, or mixed and whether tangible or intangible), used in or pertaining to
the Business, (b) owns, of record or as a beneficial owner, a material equity
interest or any other financial interest in a Person that has material business
dealings with the Company or Dauntless, (c) is a party to any agreement with, or
has any claim or right against, the Company or Dauntless (except for employment
contracts and claims thereunder or under any Plan) or (d) is owed any money by
the Company or any of its Subsidiaries, other than for services rendered or
reimbursable expenses, or owes any money to the Company or any of its
Subsidiaries, except for advances made in the ordinary course of business.

 

32

--------------------------------------------------------------------------------


 

5.23                           Customers and Suppliers.  Schedule 5.23 sets
forth true, complete and correct breakdown of the revenues received by the
Company or Dauntless from each of their respective customers that accounted for
(i) more than ten percent (10%) of the gross revenues of the Business in the
fiscal year ended December 31, 2009, or (ii) more than ten percent (10%) of the
gross revenue of the Company for the calendar year 2010 through the Closing
Date.  The Company has not received any notice indicating that any customer or
other Person identified in Schedule 5.23 may cease dealing with the Company or
any of its Subsidiaries, disallow the Company or any of its Subsidiaries from
bidding on future requests for proposals or otherwise in any material respect
reduce the volume of business done with the Company or any of its Subsidiaries
below historical practices.

 

5.24                           Restrictions on Business Activities.  There is no
Contract or order, injunction, judgment, decree, ruling, writ, assessment or
arbitration award of a Governmental Body of competent jurisdiction binding upon
the Company or Dauntless which have or could reasonably be expected to have the
effect of prohibiting or impairing in any material respect any current or future
business practice of the Company or Dauntless, any acquisition of property by
the Company or Dauntless or the conduct of Business as currently conducted or as
proposed to be conducted.

 

5.25                           Broker Fees.  Except for fees due to BB&T Capital
Markets/Windsor Group, which shall constitute Transaction Expenses, no broker,
finder or investment banker or other person is entitled to any brokerage,
finder’ or other fee or commission from the Company in connection with this
Agreement.

 

5.26                           Full Disclosure.  None of the representations or
warranties made by Company herein or in any Schedule or Exhibit hereto, or
certificate furnished by the Company pursuant to this Agreement or any written
statement furnished to Buyer pursuant hereto or in connection with the
transactions contemplated hereby, when all such documents are read together in
their entirety, contains, or will contain at the Effective Time, any untrue
statement of a material fact, or omits, or will omit at the Effective Time, to
state any material fact necessary in order to make the statements contained
herein or therein, in the light of the circumstances under which made, not
misleading.

 

6.                                       Representations and Warranties of the
Shareholders.

 

Each Shareholder hereby, severally, and not jointly, represents and warrants as
to himself, herself or itself, as the case may be, to Buyer as follows:

 

6.1                                 Authority.  Such Shareholder has the
requisite power and authority to execute and deliver this Agreement, and to
consummate the transactions contemplated hereby and thereby to be performed by
it.  All acts and other proceedings required to be taken by such Shareholder to
authorize its execution and delivery of this Agreement, the performance of its
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby have been duly taken.  This Agreement has been
duly authorized, executed and delivered by it and constitutes a legal, valid and
binding obligation of it, enforceable against it in accordance with its terms
and conditions, except as may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium, or other laws affecting the
enforcement of creditors’ rights in general, and except that the enforceability
of this Agreement is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

33

--------------------------------------------------------------------------------


 

6.2                                 No Conflicts; Consents.

 

(a)                                  Except as set forth on Schedule 6.2(a),
such Shareholder’s execution and delivery of this Agreement, and the performance
of its obligations hereunder will not (i) violate any Legal Requirement to which
such Shareholder is subject, (ii) violate any judgment, order, injunction or
decree of any Governmental Body that is applicable to such Shareholder,
(iii) violate the organizational documents of such Shareholder, if applicable,
or (iv) result in the breach of, or require the consent of any other party to,
any contract, license, permit or other instrument or commitment to which such
Shareholder is a party or bound or give any party with rights thereunder the
right to terminate, cancel or accelerate the rights or obligations of such
Shareholder thereunder, except in the case of clauses (i), (ii) and (iv) above
as could not, individually or in the aggregate, reasonably be expected to
(x) have a material adverse effect on the ability of the Shareholder to
consummate, or prevent or materially delay the Shareholder from consummating,
the transactions contemplated hereby, (y) subject the Company or any of its
Subsidiaries to any material liability or (z) adversely affect in any material
respect the Company’s and its Subsidiaries’ ability to conduct their business as
presently conducted after the Closing.

 

(b)                                 Except as set forth on Schedule 6.2(b) and
except for the filing under the HSR Act, no authorization, approval, or consent
of, and no registration or filing with, any Governmental Body is required to be
made or obtained by such Shareholder in connection with its execution and
delivery of this Agreement, the performance of its obligations hereunder, and
the consummation of the transactions contemplated hereby.

 

6.3                                 Shares of Company Common Stock.  Such
Shareholder is the record and beneficial owner of the shares of Company Common
Stock set forth opposite his, her or its name on Schedule 5.5(a) hereto and has
good and valid title to the such shares, free and clear of any Encumbrances,
claims, encumbrances, security interests, options, charges and restrictions of
any kind.  Assuming Buyer has the requisite corporate power and authority to be
the lawful owner of such shares, upon delivery to Buyer at the Closing of
certificates representing such shares, duly endorsed by such Shareholder for
transfer to Buyer, and upon such Shareholder’s receipt of its Per Share Portion
of the Preliminary Merger Consideration pursuant to Section 2.2(a), good and
valid title to the such shares will pass to Buyer, free and clear of any
Encumbrances, claims, encumbrances, security interests, options, charges and
restrictions of any kind, other than those arising from acts of Buyer or its
Affiliates.  Except as set forth in Schedule 6.3 and other than this Agreement,
such shares are not subject to any voting trust agreement or other contract,
commitment, agreement or arrangement restricting or otherwise relating to the
voting, dividend rights or disposition of such shares.

 

34

--------------------------------------------------------------------------------


 

7.                                       Representations of Buyer and Merger
Sub.

 

Buyer and Merger Sub represent and warrant to the Shareholders (including the
Representative) and the Company that the statements in this Section 7 are
correct and complete, except as set forth in the schedules accompanying this
Section 7 (collectively, the “Buyer Disclosure Schedules”). The Buyer Disclosure
Schedules have been arranged in separately numbered sections corresponding to
the sections of this Section 7; however, the disclosure of any item in any
section of the Buyer Disclosure Schedules shall be deemed to incorporate by
reference all information disclosed in any other section of the Buyer Disclosure
Schedules to which the relevance of such item is reasonably apparent.
Capitalized terms used in the Buyer Disclosure Schedules and not otherwise
defined therein have the meanings given to them in this Agreement

 

7.1                                 Organization and Corporate Power.  Buyer is
a corporation duly organized, validly existing and in good standing under laws
of the State of Delaware, with full corporate power and authority to enter into
this Agreement and perform its obligations hereunder. The Merger Sub is a
corporation duly organized, validly existing and in good standing under Virginia
Law, with full corporate power and authority to enter into this Agreement and
perform its obligations hereunder. Merger Sub is a newly formed corporation
organized for the sole purpose of entering into and consummating the
transactions contemplated by this Agreement and being merged with and into the
Company as part of the Merger and has no assets (other than cash in a de minimis
amount), liabilities or properties and otherwise does not conduct any business.

 

7.2                                 Authorization.  The execution, delivery and
performance of this Agreement by Buyer and Merger Sub and the consummation of
the transactions contemplated hereby have been duly and validly authorized by
all requisite corporate action, and no other corporate proceedings on their part
are necessary to authorize the execution, delivery or performance of this
Agreement. Buyer, as the sole shareholder of Merger Sub, has adopted this
Agreement and authorized and approved the Merger in accordance with the
applicable provisions of the Merger Sub’s articles of incorporation and Virginia
Law. This Agreement has been duly and validly executed and delivered by Buyer
and Merger Sub and assuming that this Agreement is a valid and binding
obligation of the Company and the Shareholders, this Agreement constitutes a
valid and binding obligation of Buyer and the Merger Sub, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights or to
general principles of equity.

 

7.3                                 No Violation.  The execution, delivery and
performance by Buyer and Merger Sub of this Agreement and the consummation of
the transactions contemplated hereby do not and will not: (i) conflict with or
violate the certificate of incorporation or bylaws of Buyer or Merger Sub;
(ii) conflict with or violate any Legal Requirement applicable to Buyer and
Merger Sub or by which any property or asset of Buyer and Merger Sub is bound or
affected; or (iii) conflict with, result in any breach of, give rise to a right
of termination, cause the forfeiture of any right, constitute a default (or an
event that, with notice or lapse of time or both, would become a default) under,
or require any notice or consent of any Person pursuant to, any contract or
agreement binding upon Buyer or the Merger Sub; except, in the case of clause
(ii) or (iii), for any such conflicts, violations, breaches, defaults or other
occurrences that would not reasonably be expected to adversely affect Buyer’s
ability to consummate the transactions contemplated by this Agreement in an
material respect.

 

7.4                                 Litigation.  There are no actions, suits or
proceedings pending or, to Buyer’s knowledge, threatened against or affecting
Buyer or Merger Sub at law or in equity, or before or by any Governmental Body,
which would reasonably be expected to adversely affect Buyer’s ability to
consummate the transactions contemplated by this Agreement in any material
respect.

 

35

--------------------------------------------------------------------------------


 

7.5                                 Broker Fees.  No broker, finder or
investment banker or other person is entitled to any brokerage, finder’ or other
fee or commission from Buyer or Merger Sub in connection with this Agreement.

 

7.6                                 Investment Representation.  Buyer is
acquiring the Company Common Stock for its own account with the present
intention of holding such securities for investment purposes and not with a view
to, or for sale in connection with, any distribution of such securities in
violation of any federal or state securities Legal Requirements.

 

8.                                       Covenants of the Company and the
Shareholders.

 

8.1                                 Access and Investigation.  From the date
hereof until the Effective Time or the earlier termination of this Agreement,
the Company shall provide Buyer and its authorized financing sources, attorneys,
accountants, other advisors and representatives with reasonable access and upon
reasonable advance notice to the offices, properties, books and records of the
Company and its Subsidiaries in order for Buyer to have the opportunity to make
such investigation as it shall reasonably desire to make of the affairs of the
Company and Dauntless; provided that such access shall not unreasonably
interfere with the normal operations of the Company or its Subsidiaries;
provided further that all requests for access shall be directed to Wesley R.
Husted, or such other person as the Company may designate from time to time. 
The information provided pursuant to this Section 8.1 will be used solely for
the purpose of effecting the transactions contemplated hereby, and will be
governed by all the terms and conditions of Section 9.3.  No investigation under
this Section 8.1 shall affect the representations, warranties or obligations of
the parties or the conditions to the obligations of the parties hereunder, or
limit or otherwise affect the remedies available hereunder to the party
conducting such investigation.

 

8.2                                 Conduct of the Business. 
(a)                                     From the date hereof until the Effective
Time or the earlier termination of this Agreement, the Company shall use its
commercially reasonable efforts to conduct its and its Subsidiaries’ business in
all material respects in the ordinary course of business consistent with past
practice, except that the Company and the Shareholders may complete the Related
Transactions.

 

(b)                                 From the date hereof until the Effective
Time or the earlier termination of this Agreement, except as otherwise
contemplated by this Agreement (including the completion of the Related
Transactions or as set forth on Schedule 8.2(b)) or consented to in writing by
Buyer, the Company shall not, and shall not permit its Subsidiaries to:
(i) amend or modify its or any of its Subsidiaries’ certificate of
incorporation, bylaws or other governing documents; (ii) issue or sell any of
its capital stock or other equity securities, or any options, warrants,
convertible or exchangeable securities, subscriptions, rights, stock
appreciation rights, calls or commitments of any kind with respect to its
capital stock or other equity securities, or split, combine or reclassify any
shares of its capital stock or other equity securities; (iii) redeem or
repurchase, directly or indirectly, any shares of its capital stock or other
equity securities (other than in connection with the termination or resignation
of any employee); (iv) enter into, terminate, amend, modify or waive any
provision of any Contract with any Affiliate of the Company (other than
Dauntless or

 

36

--------------------------------------------------------------------------------


 

any officer or director thereof); (v) increase the base salary, annual bonus or
any other form of compensation payable to any of its employees or directors
(except for changes in compensation in the ordinary course of business and any
bonus that will constitute Transaction Expenses); (vi) enter into any agreement
with any labor union; (vii) declare, set aside, pay or make any distribution or
payment to its stockholders with respect to its capital stock; (viii) implement
or effect any material reduction in force, lay off, early retirement program or
similar program applicable generally across its or Dauntless’ employee base;
(ix) enter into or adopt any new employee benefit plan or employment or
severance agreement with respect to an employee having annual compensation in
excess of $100,000; (x) adopt a plan of liquidation, dissolution, merger,
consolidation or other reorganization; (xi) make any material change in its
accounting methods, principles or practices or elections, other than in a manner
required by GAAP; (xii) guarantee or otherwise act as a surety or obligor with
respect to any indebtedness of any other Person or incur any indebtedness for
borrowed money; (xiii) create or incur any Encumbrance in excess of $50,000 on
any assets of the Company or any of its Subsidiaries or otherwise dispose of any
assets of the Company or any of its Subsidiaries, in excess of $50,000
individually or $100,000 in the aggregate; (xiv) make any acquisition of any
assets, properties, capital stock or business of any other Person, whether by
merger, stock or asset purchase or otherwise, in excess of $50,000 individually
or $100,000 in the aggregate; (xv) make or revoke any material election or
change in accounting method with regard to Taxes or file any material amended
Tax Returns; (xvi) commence or settle any material civil litigation; (xvii) take
any action not required to be taken hereby, or omit to take any action required
to be taken hereby, that is reasonably likely to result in any of the conditions
to Closing set forth in Section 10.1 not being satisfied (other than the taking
of any action required to be taken under applicable Law or the omission of any
action prohibited by applicable Law); or (xviii) commit to do any of the
foregoing.

 

8.3                                 Notice of Certain Events.  Prior to the
Effective Time or the earlier termination of this Agreement, the Company shall
promptly notify Buyer in writing of:  (i) the discovery by the Company of any
event, condition, fact or circumstance that occurred or existed that caused or
constitutes a material inaccuracy in any representation or warranty made in this
Agreement; (ii) any material breach of any covenant or obligation hereunder; and
(iii) the occurrence of any event, condition, fact or circumstance that has had
a Material Adverse Effect on the Company.  Without limiting the generality of
the foregoing, the Company shall promptly advise Buyer in writing of any Legal
Proceeding or material claim to its knowledge, threatened, commenced or asserted
against or with respect to the Company.  No notification under this Section 8.3
shall affect the representations, warranties or obligations of the parties or
the conditions to the obligations of the parties hereunder, or limit or
otherwise affect the remedies available hereunder to the party receiving such
notice.

 

8.4                                 Consents and Approvals.  The Company and the
Representative shall (a) use their reasonable best efforts to obtain all
necessary Consents of all Governmental Bodies, and of all other Persons,
required in connection with the execution, delivery and performance by the
Company and the Shareholders of this Agreement, including without limitation
under any Material Contract, and (b) diligently assist and cooperate with Buyer
and Merger Sub in preparing and filing all documents required to be submitted by
Buyer and Merger Sub to any Governmental Bodies, in connection with such
transactions and in obtaining any governmental consents, waivers, authorizations
or approvals which may be required to be obtained by Buyer and Merger Sub in
connection with such transactions (which assistance and cooperation shall
include, without limitation, timely furnishing to Buyer and Merger Sub all
information concerning the Company that counsel to Buyer determines is required
to be included in such documents).

 

37

--------------------------------------------------------------------------------


 

8.5           Non-Negotiation; Non-Solicitation.  From the date hereof until the
Effective Date or the earlier termination of this Agreement, the Shareholders
will not, and will not cause or permit the Company or its Subsidiaries or any of
their or respective directors, officers, employees, representatives or agents
to, directly or indirectly, (i) facilitate, knowingly encourage, solicit or
initiate discussions, negotiations or submissions of proposals or offers in
respect of an Acquisition Transaction, (ii) furnish or cause to be furnished, to
any Person, any information concerning the Business or the operations,
properties or assets of the Company or any of its Subsidiaries in connection
with an Acquisition Transaction or (iii) engage or participate in negotiations
or discussions concerning, an Acquisition Transaction.  For purposes of this
Agreement, “Acquisition Transaction” shall mean (i) any transaction or offer for
a merger, consolidation, dissolution, recapitalization or other business
combination involving the Company or any of its Subsidiaries, (ii) any proposal
for the issuance of any equity securities of, or other equity interests in, the
Company or any of its Subsidiaries as consideration for the assets or securities
of another Person or (iii) any proposal or offer to acquire in any manner,
directly or indirectly, any equity securities of, or other equity interest in,
the Company or any of its Subsidiaries or assets that represent a material
amount of the total assets of the Company or any of its Subsidiaries, in each
case other than the transactions contemplated by this Agreement.  The Company
shall promptly inform Buyer of any contact with any third party relating to an
Acquisition Transaction.

 

8.6           Covenant Not to Compete.

 

(a)           The Shareholders acknowledge that they have extensive knowledge
and a unique understanding of the Company’s and its Subsidiaries’ business, have
been directly involved with the establishment and continued development of the
business’ customer relations and have had access to all of the proprietary and
Confidential Information used in the business.  The Shareholders further
acknowledge that if they or any of their Affiliates were to compete with the
Company and its Subsidiaries in such business following the Closing, great harm
would come to the Company, thereby destroying value associated with the
acquisition of the Company and the goodwill of their business.  In furtherance
of the transactions contemplated by this Agreement and to more effectively
protect the value of the business so sold, each Shareholder covenants and agrees
that, for a period of five years from and after the Closing Date, (the
“Restricted Period”), the such Shareholders shall not, and shall cause Ntrepid,
Anonymizer and the Shareholders’ respective Affiliates not to, whether for
compensation or without compensation, directly or indirectly, as an owner,
principal, partner, member, shareholder, independent contractor, consultant,
joint venturer, investor, licensor, lender or in any other capacity whatsoever,
alone, or in association with any other Person, carry on, be engaged or take
part in, or render services (other than services which are generally offered to
third parties) or advice to, own, share in the earnings of, invest in the
stocks, bonds or other securities of, or otherwise become financially interested
in, any Person engaged in any business that is competitive with the Business (a
“Restricted Business”). Neither of the following, of itself, shall of itself
constitute a breach hereunder: (i) the record or beneficial ownership by any
Restricted Shareholder or Affiliate thereof of up to one percent of the shares
of any corporation whose shares are publicly traded on

 

38

--------------------------------------------------------------------------------


 

a national securities exchange or in the over-the-counter market; nor (ii) the
provision by any Shareholder of unpaid consulting services to Governmental
Bodies in the intelligence and national securities communities in the United
States.  Notwithstanding anything to the contrary contained in this Agreement,
the provisions of this Section 8.6 shall not be applicable to David L. Gokey,
Brad Joseph Juneau or Rodney G. Smith.

 

(b)           During the Restricted Period, the Shareholders shall not and shall
cause Ntrepid, Anonymizer and the Shareholders’ respective Affiliates not to,
whether for their own account or for the account of any Person, provide the
Restricted Business, endeavor to entice away from the Company or Dauntless, or
otherwise interfere with the relationship of the Company or Dauntless with, any
Person that, (A) during the Restricted Period, is employed by or otherwise
engaged to perform services for the Company or Dauntless (unless such Person has
not been employed by or otherwise engaged to perform services for the Company or
Dauntless for a period of 12 months or more) or (B) during the Restricted
Period, is, or, during the one-year period preceding the Effective Time, was, a
customer or supplier of the Company or Dauntless.

 

(c)           The provisions of Section 8.6(a) and 8.6(b) (collectively, the
“Restrictive Covenants”) have been separately bargained for to protect the
Business, including goodwill, being acquired by Buyer hereunder and to ensure
that Buyer shall have the full benefit of the value thereof.  The Shareholders
recognize and acknowledge that the business and markets of the Buyer Group are
international in scope, and that Buyer is investing substantial sums in
acquiring the Company and in consideration for the Restrictive Covenants
contained in this Agreement, that such covenants are necessary in order to
protect and maintain the legitimate business interests of the Buyer Group and
are reasonable in all respects, and that Buyer would not consummate the
transactions contemplated hereby but for such agreements. The Shareholders
hereby waive any and all right to contest the validity of the Restrictive
Covenants on the ground of the breadth of their geographic or product coverage
or the length of their term.  The Shareholders acknowledge and agree that a
substantial and legally sufficient portion of Final Merger Consideration is
attributable to the Restrictive Covenants and the Shareholders hereby waive any
right to assert inadequacy of consideration as a defense to enforcement of the
Restrictive Covenants should such enforcement ever become necessary.

 

(d)           If the Shareholders or any of their Affiliates breaches, or
threatens to commit a breach of, any of the Restrictive Covenants, the Buyer
Group shall have, in addition to, and not in lieu of, any other rights and
remedies available to them under law or in equity, the rights to have the
Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Buyer Group and that
money damages would not provide an adequate remedy.  The Shareholders covenant
and agree not to oppose any demand for specific performance and injunctive and
other equitable relief in case of any such breach or attempted breach, other
than based on a good faith belief that no such breach or attempted breach has
occurred.

 

(e)           The existence of any claim or cause of action by the Shareholders
or any of their Affiliates against any member of the Buyer Group shall not
constitute a defense to the enforcement by the Buyer Group of the Restrictive
Covenants, but such claim or cause of action shall be litigated separately.

 

39

--------------------------------------------------------------------------------


 

(f)            In addition to the remedies the Buyer Group may seek and obtain
pursuant to Section 8.6(d), the Restricted Period shall be extended by any and
all periods during which any Shareholder or any of its Affiliates shall be found
by a final non-appealable judgment of a court possessing personal jurisdiction
over it to have been in violation of the Restrictive Covenants.

 

(g)           Whenever possible, each provision of this Section 8.6 shall be
interpreted in such manner as to be effective and valid under applicable Legal
Requirements but if any provision of this Section 8.6 shall be prohibited by or
invalid under applicable Legal Requirements, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Section 8.6.  If
any provision of this Section 8.6 shall, for any reason, be judged by any court
of competent jurisdiction to be invalid or unenforceable, such judgment shall
not affect, impair or invalidate the remainder of this Section 8.6 but shall be
confined in its operation to the provision of this Section 8.6 directly involved
in the controversy in which such judgment shall have been rendered. In the event
that the provisions of this Section 8.6 should ever be deemed to exceed the time
or geographic limitations permitted by applicable Legal Requirements, then such
provision shall be reformed to the maximum time or geographic limitations
permitted by applicable Legal Requirements.

 

9.             Additional Covenants of the Parties.

 

9.1           Further Assurances.  From time to time, as and when requested by
any party hereto and at such party’s expense, any other party shall execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions as such requesting party may reasonably deem necessary or desirable to
evidence and effectuate the transactions contemplated by this Agreement.

 

9.2           Antitrust Notification.

 

(a)           The Company and Buyer shall, as promptly as practicable and before
the expiration of any relevant legal deadline, but in no event later than five
Business Days following the execution and delivery of this Agreement, file with
(i) the United States Federal Trade Commission and the United States Department
of Justice, the notification and report form required for the transactions
contemplated hereby and any supplemental information requested in connection
therewith pursuant to the HSR Act, which forms shall specifically request early
termination of the waiting period prescribed by the HSR Act. Each of the Company
and Buyer shall furnish to each other’s counsel such necessary information and
reasonable assistance as the other may request in connection with its
preparation of any filing or submission that is necessary under the HSR Act.
Buyer shall be solely responsible for all filing fees payable in connection with
such filings. The Company shall bear any fees and expenses of counsel retained
by it in connection with any such filings.

 

(b)           The Company and Buyer shall use their commercially reasonable
efforts to promptly obtain any clearance required under the HSR Act for the
consummation of this Agreement and the transactions contemplated hereby and
shall keep each other apprised of the status of any communications with, and any
inquiries or requests for additional information from any Governmental Body and
shall comply as promptly as reasonably practicable with any such inquiry or
request. Notwithstanding the foregoing or anything else in this Agreement, Buyer
and its Affiliates shall not be required to sell, divest, hold separate, or
otherwise take or commit to take any action that limits its freedom of action
with respect to, or its ability to retain, any businesses, services, assets, or
any interest in any businesses, services or assets.

 

40

--------------------------------------------------------------------------------


 

(c)           The parties hereto commit to instruct their respective counsel to
cooperate with each other and use commercially reasonable efforts to facilitate
and expedite the identification and resolution of any issues arising under the
HSR Act at the earliest practicable dates. Such commercially reasonable efforts
and cooperation include counsel’s undertaking (i) to keep each other
appropriately informed of communications from and to personnel of the reviewing
Governmental Bodies, and (ii) to confer with each other regarding appropriate
contacts with and response to personnel of such Governmental Bodies and the
content of any such contacts or presentations. Neither the Company nor Buyer
shall participate in any meeting or discussion with any Governmental Body with
respect of any such filings, applications, investigation, or other inquiry
without giving the other party prior notice of the meeting or discussion and, to
the extent permitted by the relevant Governmental Body, the opportunity to
attend and participate in such meeting or discussion (which, at the request of
either Buyer or the Company, shall be limited to outside antitrust counsel
only). The Company and Buyer shall each accept reasonable comments with respect
to the content of any presentations, white papers or other written materials to
be submitted to any Governmental Body in advance of any such submission.

 

9.3           Confidentiality.

 

(a)           The parties acknowledge that Buyer and BB&T Capital
Markets/Windsor Group have previously executed a non disclosure agreement dated
July 20, 2010 (the “Confidentiality Agreement”), which is hereby incorporated
herein by reference and shall continue in full force and effect in accordance
with its terms; provided, however, that the parties hereto shall take all
actions necessary to cause the Confidentiality Agreement to terminate upon the
Closing.

 

(b)           From and after the Effective Time, the Shareholders will and will
cause their respective employees, consultants, independent contractors, advisors
and other representatives (collectively, “Seller Representatives”) to, treat and
hold as such all of the Confidential Information, refrain from using any of the
Confidential Information except in connection with this Agreement, and deliver
promptly to the Company or destroy, at the request and option of the Company,
all tangible embodiments (and all copies) of the Confidential Information which
are in its possession.  In the event that any Shareholder or Seller
Representative is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information, such Shareholder or Seller Representative will notify Buyer
promptly of the request or requirement so that Buyer may seek an appropriate
protective order or waive compliance with the provisions of this
Section 9.3(b).  If, in the absence of a protective order or the receipt of a
waiver hereunder, the Shareholders and the Seller representatives are, on the
advice of counsel, compelled to disclose any Confidential Information to any
tribunal or else stand liable for contempt, the Shareholders and the Seller
representatives may disclose the Confidential Information to the tribunal;
provided, however, that the Shareholders and the Seller Representatives shall
use their reasonable best efforts to obtain, at the request and sole cost and
expense of Buyer, an order or other assurance that confidential treatment will
be accorded to such portion of the Confidential Information required to be
disclosed as Buyer shall designate.

 

41

--------------------------------------------------------------------------------


 

The foregoing provisions shall not apply to any Confidential Information which
is generally available to the public immediately prior to the time of
disclosure.  For purposes hereof, “Confidential Information” shall mean any
information concerning the Businesses and the affairs of the Company and
Dauntless that is not already generally available to the public, but shall not
include any information directly concerning the business of Ntrepid or
Anonymizer.  The provisions of this Section 9.3(b) shall survive the termination
of or Closing under this Agreement.

 

(c)           From and after the Effective Time, Buyer and its Affiliates will,
and will cause their respective employees, consultants, independent contractors,
advisors and other representatives (collectively, “Buyer Representatives”) to,
treat and hold as confidential, and not disclose to any third party, any and all
information concerning the business of Ntrepid or Anonymizer (the “Ntrepid
Confidential Information”), refrain from using any of the Ntrepid Confidential
Information except as may be necessary in connection with this Agreement, and
deliver promptly to the Representative or destroy, at the request and option of
the Representative, all tangible embodiments (and all copies) of the Ntrepid
Confidential Information which are in its possession.  In the event that Buyer,
any of its Affiliates or any of the Buyer Representatives is requested or
required (by oral question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand or similar
process) to disclose any Ntrepid Confidential Information, Buyer will notify the
Representative promptly of the request or requirement so that the Representative
may seek an appropriate protective order or waive compliance with the provisions
of this Section 9.3(c).  If, in the absence of a protective order or the receipt
of a waiver hereunder, Buyer, any of its Affiliates or any of the Buyer
Representatives is, on the advice of counsel, compelled to disclose any Ntrepid
Confidential Information to any tribunal or else stand liable for contempt,
Buyer or its Affiliates or the applicable Buyer Representatives may disclose the
Ntrepid Confidential Information to the tribunal; provided, however, that Buyer
and its Affiliate shall use their reasonable best efforts to obtain, at the
request and sole cost and expense of Ntrepid, an order or other assurance that
confidential treatment will be accorded to such portion of the Ntrepid
Confidential Information required to be disclosed as the Representative shall
designate.  The foregoing provisions shall not apply to any Ntrepid Confidential
Information which is generally available to the public immediately prior to the
time of disclosure.  The provisions of this Section 9.3(c) shall survive the
termination of or Closing under this Agreement.

 

9.4           Publicity.  Neither any Shareholder and the Company on the one
hand nor Buyer on the other hand shall issue any press release or public
announcement (including any broadly issued statement or announcement to
employees of the Company or any of its Subsidiaries) concerning this Agreement
or the transactions contemplated hereby without obtaining the prior written
approval of the other party hereto, which approval will not be unreasonably
withheld or delayed, unless disclosure is otherwise required by applicable Legal
Requirements, provided that, the party intending to make such release shall use
its best efforts consistent with such applicable Legal Requirements to consult
with the other party with respect to the text thereof.

 

9.5           Use of Name.  The Shareholders hereby agree that upon the
consummation of the transactions contemplated hereby, Buyer and the Company
shall have the sole ownership of, and right to the use, the name “Abraxas,”
“Abraxas Corporation” and “Abraxas Dauntless, Inc.” and the Shareholders shall
not, and shall not cause or permit Anonymizer or any Affiliate of any
Shareholder to, use such names or any variation or simulation thereof in any
business.

 

42

--------------------------------------------------------------------------------


 

9.6           Supplementation and Amendment of Schedules.  From time to time
prior to the Closing, the Company shall promptly supplement or amend the
Disclosure Schedules with respect to (a) any matter existing or occurring prior
to the date of this Agreement that was required to be set forth or described in
the Disclosure Schedules but was not previously set forth or described therein,
and (b) any matter arising after the date of this Agreement that, if existing or
occurring prior to the date of this Agreement, would have been required to be
set forth or described in such Disclosure Schedules; provided, however, Buyer
may extend the Closing Date for a period of up to 10 Business Days in order to
consider the effect of such supplement or amendment.  No supplement or amendment
of the Disclosure Schedules made pursuant to this Section 9.6 shall be deemed to
cure any breach of, affect or otherwise diminish any representation or warranty
made in this Agreement unless Buyer specifically agrees thereto in writing. Any
such supplement or amendment shall be ignored in determining the satisfaction of
the conditions to closing set forth in Section 10.1.

 

9.7           Employee Benefits.

 

(a)           Buyer agrees that all employees of the Company and Dauntless who
continue employment after the Effective Time (“Continuing Employees”) shall be
eligible to continue to participate in the Company’s Plans (other that any stock
purchase, stock option or other similar equity compensation Plans), or other
Plans that are not less favorable in the aggregate than those provided by such
Plans as of the date hereof; provided, however, that nothing in this Section 9.7
or elsewhere in this Agreement shall limit the right of the Company or Buyer to:
(i)  amend or terminate any Plan in accordance with such Plan or (ii) transfer
the Company employees to the Plans of Buyer.  Nothing in this Agreement shall be
construed to create a right in any employee to employment, and the employment of
each Continuing Employee shall be “at will” employment except as otherwise
provided under a written employment agreement.

 

(b)           If and to the extent any employees of Anonymizer participate in
any Plan and/or the Company or Dauntless has any obligations to or with respect
to any current or former employees of Anonymizer (or any of their respective
dependents or beneficiaries), then, prior to the Closing, the Company shall
cause such participation to end (e.g., by spinning off the plan assets and
liabilities attributable to such Anonymizer employees) and shall cause any such
other obligations to be transferred to and assumed by Anonymizer, such that, as
of the Closing Date, the only participants in the Plans of the Company and
Dauntless shall be current or former employees of the Company or Dauntless (or
their respective dependents and beneficiaries) and neither the Company nor
Dauntless shall have any obligation to or with respect to any person who is a
current or former employee of Anonymizer.

 

9.8           Tax Matters.

 

(a)           The Representative shall, at the sole cost and expense of the
Shareholders, prepare or cause to be prepared all Tax Returns with respect to
each of the Company and its Subsidiaries required to be filed (taking into
account any extensions) for all Tax periods ending on or before the Closing
Date.  The Representative also shall prepare or cause to be prepared all Tax
Returns

 

43

--------------------------------------------------------------------------------


 

with respect to each Subsidiary of the Company which is no longer a Subsidiary
of the Company after the Closing Date that relates to a Tax period which begins
before the Closing Date and ends after the Closing Date (such period, a
“Straddle Period”).  The cost and expense of preparing such Tax Returns shall be
borne by each such Subsidiary which is no longer a Subsidiary of the Company
after the Closing Date. In the preparation of any such Tax Returns, no election
shall be made which would reduce the net operating loss of the Company described
in Section 5.16(i) hereof, unless otherwise required by applicable Legal
Requirements.  The Representative shall deliver to Buyer, for Buyer’s review,
comment and approval (which approval shall not be unreasonably withheld,
conditioned or delayed), a draft copy of any such Tax Return, which the
Representative is responsible under this Section 9.8(a) for preparing and
filing, no later than 30 days prior to the required filing date of such Tax
Return (including extensions thereof).  In connection with such review, Buyer
shall have reasonable access, during normal business hours and upon reasonable
notice, to the Company’s financial books and records.  All Tax Returns prepared
by or for the Company pursuant to this Section 9.8(a) shall be prepared in a
manner consistent with prior practice unless otherwise required by applicable
Legal Requirements.  The failure of Buyer to propose any changes to any such
proposed Tax Return at least 10 days prior to the required filing date of such
Tax Return (including extensions thereof) shall be deemed to constitute its
approval thereof.  Each of the Company and its Subsidiaries shall execute and
file or cause to be filed all Tax Returns described in this Section 9.8(a) which
it is required to file and shall pay or cause to be paid the amount of any Taxes
shown due thereon to the appropriate Governmental Body.  Each Subsidiary of the
Company which is no longer a Subsidiary of the Company after the Closing Date
shall execute and file or cause to be filed all Tax Returns described in this
Section 9.8(a) which it is required to file and shall pay or cause to be paid
the amount of any Taxes shown due thereon to the appropriate Governmental Body.

 

(b)           Buyer shall prepare or cause to be prepared and file or cause to
be filed when due (taking into account any extensions) (i) each income Tax
Return of the Company and its Subsidiaries relating to a Tax period ending on or
before the Closing Date which has not been filed before the Closing Date, and
(ii) each income or other Tax Return relating to a Tax period ending after the
Closing Date, including any Straddle Period, of the Company, Dauntless and any
other Subsidiary of the Company which continues to be a Subsidiary of the
Company after the Closing Date.  In the case of any such Tax Return relating to
a Tax period or portion of a Tax period with respect to which the Shareholders
have an obligation to indemnify the Buyer Indemnified Parties pursuant to
Section 12.2, no later than thirty (30) days prior to the required filing date
of such Tax Return (including extensions thereof), Buyer shall submit a draft of
such Tax Return to the Representative for his review, comment and approval,
which approval shall not be unreasonably withheld, conditioned or delayed.  The
failure of the Representative to propose any changes to such draft Tax Return at
least ten (10) days prior to the required filing date of such Tax Return
(including extensions thereof) shall be deemed to constitute its approval
thereof.  Not later than five days prior to the required filing date of any such
Tax Return (including extensions thereof), the Representative, on behalf of the
Shareholders, shall pay to Buyer an amount equal to that portion of the Taxes
shown as due on such Tax Returns for which the Shareholders have an obligation
to indemnify the Buyer Indemnified Parties pursuant to Section 12.2.

 

44

--------------------------------------------------------------------------------


 

(c)           For purposes of this Agreement, in the case of any Straddle
Period, the amount of any Taxes for the portion of the Straddle Period that ends
on the Closing Date: (i) in the case of real property, personal property, and
other Taxes not imposed on the basis of income or receipts, shall be based on a
daily proration of such Taxes, and (ii) in the case of all other Taxes, shall be
based on an interim closing of the books of the Company as of the close of
business on the Closing Date (and for such purpose, the taxable period of any
partnership or other pass-through entity in which any Company holds a beneficial
interest shall be deemed to terminate as of the close of business on the Closing
Date).

 

(d)           In the event a Governmental Body asserts a claim for Taxes with
respect to which the Shareholders are obligated to indemnify the Buyer
Indemnified Parties pursuant to Section 12.2 (a “Tax Claim”), Buyer shall notify
the Representative of such Tax Claim within ten (10) days after its receipt of
notice thereof from the Governmental Body.  With respect to any Tax Claim
relating to a Pre-Closing Period (other than the portion of any Straddle
Period), the Representative shall have the right, at its own expense, to control
all proceedings and may make all decisions taken in connection with such Tax
Claim; provided, however, that if the resolution of such Tax Claim could
reasonably be expected to affect the liability for Taxes of Buyer or any of its
Affiliates, including the Company or Dauntless, for any Post-Closing Period, the
Representative shall not settle any such proceeding without Buyer’s prior
written consent, which consent shall not be unreasonably withheld.  Buyer and
the Company and its Subsidiaries shall reasonably cooperate with the
Representative in contesting any Tax Claim under this Section 9.8, which
cooperation shall include the retention and, upon request and at the expense of
the Representative, the provision of records and information relating to a
Pre-Closing Period which are reasonably relevant to such Tax Claim and making
employees available to provide additional information or explanation of any
material provided hereunder.  Buyer shall control all proceedings with respect
to any Tax Claim relating to any Straddle Period, provided, however, that if the
results of any such contest could reasonably be expected to affect the amount of
the Shareholders’ indemnification obligation to the Buyer Indemnified Parties
pursuant to Section 12.2(iv), then the Representative shall, at its own expense,
have a right to participate in the defense and settlement of any such Tax Claim,
each party shall cooperate with the other party and there shall be no settlement
or closing or other agreement with respect to such Tax Claim without the consent
of both Buyer and the representative, which consent shall not be unreasonably
withheld by either of them.

 

(e)           Buyer and the Representative shall, and each shall cause its
Affiliates to, provide to the other such reasonable cooperation and information,
as and to the extent reasonably requested, in connection with the preparation
and filing of any Tax Return, any audit, litigation or other proceeding, Tax
Claim  or other Tax matter of the Company and its Subsidiaries relating to an
event which occurred during a Pre-Closing Period.  Buyer and the Shareholders
shall, upon request, use their commercially reasonable efforts to obtain any
certificate or other document from any Governmental Body or any other Person as
may be reasonably necessary to mitigate, reduce or eliminate in accordance with
applicable Legal Requirements any Tax that could be imposed for a Pre-Closing
Period or the portion of a Straddle Period ending at the close of business on
the Closing Date (including, but not limited to, with respect to the
transactions contemplated hereby).

 

45

--------------------------------------------------------------------------------


 

(f)            At the Closing or, if due thereafter, promptly when due, all
transfer, documentary, sales, use, real property transfer, stock transfer,
recording, stamp, registration and other similar Taxes and fees (including
penalties and interest) incurred in connection with this Agreement (other than
any such Taxes relating to or arising from the Related Transactions, which shall
be paid by the Shareholders, and against which Buyer is indemnified as provided
in this Section 9.8) shall be paid one-half by Buyer and one-half by the
Shareholders when due, regardless of whether such Taxes are technically owed by
the Shareholders or Buyer.  Buyer shall prepare any Tax Returns with respect to
such Taxes, and the Representative shall reasonably cooperate with Buyer in the
preparation of such Tax Returns.  If required by applicable law, the
Shareholders shall join in the execution of any such Tax Returns and any other
related documents.  The expense of such Tax Return preparation and filings shall
be paid one-half by Buyer and one-half by the Shareholders.

 

(g)           Neither Buyer nor any of its Affiliates (including the Company or
Dauntless after the Closing) shall file any amended Tax Returns for any
Pre-Closing Period for or in respect of the Company or any of its Subsidiaries
that could affect the amount of the Shareholders’ indemnification liability
pursuant to Section 12.2(iv) without the prior written consent of the
Representative, which consent shall not be unreasonably conditioned, withheld or
delayed.

 

(h)           Neither Buyer nor any of its Affiliates (including the Company and
Dauntless after the Closing) shall make the election under Code section
338(g) with respect to the transactions contemplated by this Agreement.

 

9.9           Payment of Indebtedness and Transaction Expenses.

 

(a)           No later than three Business Days prior to the Closing, the
Company will deliver or shall cause to be delivered to Buyer:

 

(i)            a payoff letter from each holder of any Indebtedness, which
letter shall specify the aggregate amount required to be paid in order to repay
in full the Indebtedness related to such payoff letter (including any and all
accrued but unpaid interest and prepayment penalty obligations and breakage
costs due upon repayment) and payment instructions on the projected Closing
Date, as well as the per diem amount to be added thereto in the event that the
actual Closing Date is a date subsequent to the projected Closing Date.  Each
such payoff letter shall be in a form reasonably satisfactory to Buyer and will
include customary undertakings to release in full, upon payment of the amounts
set forth in such payoff letters, all Encumbrances securing the Indebtedness
related to such payoff letter and to promptly prepare and file with the
appropriate governmental and other offices such instruments as may be required
to effect or evidence such release; and

 

(ii)           invoices or other documents reasonably satisfactory to Buyer
detailing the Transaction Expenses.

 

(b)           The Company and the Shareholders acknowledge that the Indebtedness
and the Transaction Expenses are obligations of the Company or the Shareholders
incurred on or before the Closing Date, and nothing in this Agreement shall be
deemed to make them obligations of Buyer or Merger Sub.  Payment of such
Indebtedness and Transaction Expenses by Buyer on behalf of the Company or the
Shareholders on the Closing Date is being made for convenience only and the
amounts of such payments are included as reductions in the calculation of the
Preliminary Merger Consideration and the Final Merger Consideration in
accordance with Section 2.2(a).

 

46

--------------------------------------------------------------------------------


 

9.10         Preservation of Records.  The Shareholders and Buyer agree that
each of them shall preserve and keep the records held by them relating to the
Business for a period of five years from the Closing Date and shall make such
records and personnel available to the other as may be reasonably required by
such party in connection with, among other things, any insurance claims by,
Legal Proceedings against or governmental investigations of, the Shareholders or
Buyer or any of their Affiliates or in order to enable the Shareholders or 
Buyer to comply with their respective obligations under this Agreement and each
other agreement, document or instrument contemplated hereby or thereby.  In the
event the Shareholders or Buyer wishes to destroy such records within five years
of the Closing Date, such party shall first give 90 days prior written notice to
the other and such other party shall have the right at its option and expense,
upon prior written notice given to such party within that 90-day period, to take
possession of the records.

 

9.11         Company Shareholder Approval.

 

(a)           Promptly after the date hereof, the Company and the Shareholders
shall take all necessary action in accordance with applicable Virginia Law to
notify all Shareholders who have not previously provided their written consent
to the transactions contemplated by this Agreement of the taking of such action
by Shareholders holding a majority of the outstanding Company Common Stock by
written consent (the “Shareholders Notice”).

 

(b)           The Company shall provide Buyer (and its counsel) with a
reasonable opportunity to review and comment on any and all materials submitted
to the Company’s shareholders in connection with the Shareholders Notice.  None
of such information supplied or to be supplied by or on behalf of the Company in
connection with the Shareholders Notice will, at the time first distributed,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.

 

(c)           Each Shareholder agrees:

 

(i)            not to transfer (except as may be specifically required by court
order or by operation of Legal Requirements), sell, exchange, pledge or
otherwise dispose of or encumber the shares of Company Common Stock prior to
earlier of (i) the Effective Time or (ii) termination of this Agreement in
accordance with its terms, except in accordance with this Agreement.

 

(ii)           prior to earlier of (i) the Effective Time or (ii) termination of
this Agreement in accordance with its terms, at any meeting of the Company’s
shareholders called for the purpose of obtaining the Required Vote and at any
adjournment thereof, and on every action or approval by written resolution of
the shareholders of Company with respect to any of the following, such
Shareholder shall vote all shares of Company Common Stock owned by such
Shareholder in favor of approval of the terms and conditions of this Agreement,
the Merger and any matter that could reasonably be expected to facilitate the
Merger.

 

47

--------------------------------------------------------------------------------


 

10.           Conditions to Closing.

 

10.1         Conditions to Buyer’s and Merger Sub’s Obligations.  The
obligations of Buyer and Merger Sub to consummate the transactions contemplated
by this Agreement are subject to the satisfaction of the following conditions
immediately prior to the Effective Time (any or all of which may be waived by
Buyer to the extent permitted by applicable Legal Requirements):

 

(a)           the representations and warranties set forth in Sections 5 and 6
of this Agreement shall have been true and correct as of the date of this
Agreement and as of the Closing Date (except for representations and warranties
that speak as of another specific which only need be true and correct as of such
date) except for: (i) such inaccuracies (without regard to qualifications
regarding material adversity or Material Adverse Effect) as, individually or in
the aggregate, have not had or would not reasonably be expected to adversely
affect the Company or the Business in any material respect; and (ii) changes
contemplated by this Agreement or resulting from any action or inaction
expressly consented to in writing by Buyer;

 

(b)           the Company shall have performed in all material respects all of
the covenants and agreements required to be performed by it under this Agreement
prior to the Closing;

 

(c)           no change, event, occurrence, effect, development, condition,
circumstance, matter or state of facts shall have occurred, between the date of
this Agreement and the Closing Date, that, individually or in the aggregate, has
had a Material Adverse Effect;

 

(d)           the Company shall have delivered to Buyer each of the following:

 

(i)            a certificate of the Company, dated as of the Closing Date,
stating that the conditions specified in Sections 10.1(a) and 10.1(b), have been
satisfied; and

 

(ii)           a certificate of the Company, dated as of the Closing Date,
certifying as to (i) the full force and effect of the articles of incorporation
and bylaws (or equivalent governing documents) of the Company attached to such
certificates as exhibits, and (ii) the accuracy and full force and effect of the
resolutions adopted by the sole director and a majority of the shareholders of
the Company regarding this Agreement and the transactions contemplated hereby
and attached as one or more exhibits to such certificate;

 

(iii)          payoff letters, in form and substance reasonably satisfactory to
Buyer, from all holders of Closing Indebtedness (and the Company shall have made
arrangements reasonably satisfactory to Buyer for such holders of Closing
Indebtedness to deliver all related Encumbrance releases to Buyer effective as
of the Closing, including without limitation, in respect of any Encumbrances
listed on Schedules 5.5(c) or 6.3);

 

(iv)          such Consents or registrations, declarations or filings with any
Governmental Body legally required to be obtained or made for the consummation
of the transactions contemplated hereby, including without limitation the
Consents, registrations, declarations and filings listed on Schedule
10.1(d)(iv);

 

48

--------------------------------------------------------------------------------


 

(v)           such Consents as are required to be obtained or made for the
consummation of the transactions contemplated hereby pursuant to any Material
Contracts, if listed on Schedule 10.1(d)(v);

 

(vi)          an affidavit, under penalties of perjury, stating that none of the
Company or its Subsidiaries is or has been a United States real property holding
corporation and that shares of the Company’s capital stock are not United States
real property interests (as defined in Code section 897(c)) dated as of the
Closing Date and in form and substance required under Treasury Regulation
§1.897-2(h) so that Buyer will be exempt from withholding any portion of the
Final Merger Consideration thereunder (a “FIRPTA Certificate”), provided,
however, that if the Company fails to deliver a properly prepared and executed
FIRPTA Certificate, Buyer shall withhold from the Final Merger Consideration all
amounts required to be withheld under Code section 1445 and such withholding
shall be treated as having been paid to the Shareholders as provided in
Section 4.7;

 

(e)           the Representative, the Company and the Escrow Agent shall have
executed and delivered the Escrow Agreement;

 

(f)            the Company, Inland American Herndon Worldgate, L.L.C. and Curtis
Property Management Corporation shall have executed and delivered an assignment
of lease and release, in form and substance reasonably satisfactory to Buyer,
pursuant to which the Company shall have assigned to Ntrepid all of its right,
title and interest in the leased premises located at 12801 Worldgate Drive,
Suite 800, Herndon, Virginia 20170 and at 6733 Curran Street, Suites 300 and
310, McLean, Virginia 22102, and shall have been fully released and discharged
from any and all obligations pursuant to (i) that certain Office Lease
Agreement, dated February 18, 2008, by and between Inland American Office
Management, LLC, as managing agent for Inland American Herndon Worldgate, L.L.C.
and the Company, as amended by the First Amendment, dated April 9, 2009,
(ii) that certain Agreement of Lease between the Company and Curtis Property
Management Corporation, dated September 6, 2002, as amended by Amendment of
Lease Agreement, dated July 3, 2003, Second Amendment of Lease Agreement, dated
March 6, 2006, and Third Amendment of Lease Agreement, dated November 25, 2008,
and (iii) that certain Agreement of Lease between the Company and Curtis
Property Management Corporation, dated July 3, 2003, as amended by Amendment of
Lease Agreement, dated March 6, 2006 and Second Amendment of Lease Agreement
dated November 25, 2008;

 

(g)           the Company shall have consummated the Spinoff Distribution such
that neither the Company nor any of its Subsidiaries shall have any ownership
rights in respect of such capital stock or any other equity interest in
Anonymizer;

 

(h)           the Company and Ntrepid shall have executed and delivered a
Transition Services Agreement, dated as of the Closing Date, substantially in
the form of Exhibit 10.1(h).

 

(i)            of the 31 employees of the Company and Dauntless listed on
Schedule 10.1(i)-1, not less than 25 shall have become Continuing Employees, and
of the 282 employees of the Company and Dauntless listed on Schedule 10.1(i)-2,
not less than 198 shall have become Continuing Employees; provided that such
employees shall continue to be employed in positions of a similar or superior
nature and title to those which such employees occupied immediately

 

49

--------------------------------------------------------------------------------


 

prior to the Closing, and with aggregate compensation that is equivalent to or
greater than the aggregate compensation which such employees currently receive;
and provided, further, that the Company shall be entitled to replace any
employee listed on Schedule 10.1(i)-2 with an employee not so listed if the
replacement employee has equivalent experience and qualifications to the
employee being replaced and the replacement employee’s experience and
qualifications are reasonably satisfactory to Buyer;

 

(j)            if Company shall have delivered, supplemented or amended any
Schedule pursuant to its obligations set forth in Section 9.6, Buyer shall not
have given notice to the Company or the Shareholders that, as a result of
information provided to Buyer in connection with any or all of such amendments
or supplements, Buyer has determined not to proceed with the consummation of the
transactions contemplated hereby;

 

(k)           all Tax sharing agreements or similar arrangements involving the
Company or any of its Subsidiaries or to which the Company or any of its
Subsidiaries  is a party shall have been terminated with respect to the Company
and its Subsidiaries prior to the Closing Date;

 

(l)            no new elections, and no changes in current elections, with
respect to Taxes affecting the Company and its Subsidiaries shall have been made
after the date hereof without the prior written consent of Buyer, which consent
shall not have been unreasonably withheld;

 

(m)          Dissenting Shares, if any, shall represent not more than 10% of the
Company Common Stock outstanding immediately prior to the Effective Time;

 

(n)           Buyer shall have conducted due diligence conference calls or
meetings with an aggregate of 10 customers of the Business, representing the 10
largest currently open contracts or subcontracts of the Business, and the
information provided to Buyer therefrom shall be satisfactory to Buyer in its
sole discretion; provided, however, that the condition set forth in this
Section 10.1(n) shall be deemed to have been satisfied if Buyer and Merger Sub
shall not have terminated this Agreement on or before the date that is 10
Business Days after the date hereof;

 

(o)           Ntrepid and Anonymizer shall have executed and delivered an
agreement reasonably satisfactory to Buyer, pursuant to which Ntrepid and
Anonymizer agree to be bound by the terms and conditions of Sections 8.6 and 9.5
applicable to the Shareholders;

 

(p)           as of the Closing, after giving effect to the consummation of the
Related Transactions, the Company shall own the personal property listed on
Schedule 10.1(p);

 

(q)           Buyer shall have received evidence reasonably satisfactory to
Buyer that any and all Encumbrances for the benefit of Allied Capital on the
properties and assets of the Company and Dauntless shall have been released; and

 

(r)            all actions to be taken by the Company and the Shareholders in
connection with consummation of the transactions contemplated hereby and all
certificates, opinions, instruments and other documents required to effect the
transactions contemplated hereby will be reasonably satisfactory in form and
substance to Buyer.

 

50

--------------------------------------------------------------------------------


 

10.2         Conditions to the Company’s Obligations.  The obligation of the
Company and the Shareholders to consummate the transactions contemplated by this
Agreement is subject to the satisfaction of the following conditions immediately
prior to the Effective Time (any or all of which may be waived by the Company to
the extent permitted by applicable Legal Requirements):

 

(a)           the representations and warranties set forth in Section 7 of this
Agreement shall have been true and correct as of the date of this Agreement and
as of the Closing Date (except for representations and warranties that speak as
of another specific which only need be true and correct as of such date) except
for: (i) such inaccuracies (without regard to qualifications regarding material
adversity) as, individually or in the aggregate, have not had or would not
reasonably be expected to adversely affect the ability of Buyer or Merger Sub to
consummate the transactions contemplated by this Agreement; and (ii) changes
contemplated by this Agreement or resulting from any action or inaction
expressly consented to in writing by Buyer;

 

(b)           Buyer and Merger Sub shall have performed in all material respects
all of the covenants and agreements required to be performed by them under this
Agreement at or prior to the Closing;

 

(c)           Buyer shall have delivered to the Representative (on behalf of the
Shareholders) each of the following:

 

(i)            a certificate of Buyer, dated as of the Closing Date, stating
that the conditions specified in Sections 10.2(a) and 10.2(b) have been
satisfied;

 

(ii)           a certificate of Buyer, dated as of the Closing Date, certifying
as to the accuracy and full force and effect of resolutions adopted by the board
of directors of Buyer regarding this Agreement and the transactions contemplated
hereby and attached as one or more exhibits to such certificate;

 

(iii)          a certificate of Merger Sub, dated as of the Closing Date,
certifying as to (A) the full force and effect of the articles of incorporation
and bylaws of Merger Sub attached to such certificates as exhibits, and (B) the
accuracy and full force and effect of resolutions adopted by the board of
directors of Merger Sub and Buyer as the sole shareholder of Merger Sub
regarding this Agreement and the transactions contemplated hereby and attached
as one or more exhibits to such certificate;

 

(d)           the Preliminary Merger Consideration (less the aggregate the
Indemnity Holdback Amount and the Adjustment Holdback Amount), the Indemnity
Holdback Amount, the Adjustment Holdback Amount, and all other payments required
to be made by Buyer on or prior to the Closing Date hereunder shall have been
delivered by Buyer pursuant to the terms of this Agreement;

 

(e)           the Company and Ntrepid shall have executed and delivered a
Subcontract Agreement, dated as of the Closing Date, in form and substance
reasonably satisfactory to Buyer and the Representative, relating to the
Contracts listed on Schedule 10.2(e); and

 

51

--------------------------------------------------------------------------------


 

(f)            Buyer, Merger Sub and the Escrow Agent shall have executed and
delivered the Escrow Agreement.

 

10.3         Conditions to All Parties’ Obligations.  The obligation of each of
the Shareholders, the Company, Buyer and the Merger Sub to consummate the Merger
is subject to the satisfaction of the following conditions as of immediately
prior to the Effective Time (any or all of which may be waived by the Company,
Buyer and Merger Sub to the extent permitted by applicable Legal Requirements):

 

(a)           the applicable waiting periods under the HSR Act shall have
expired or been terminated, and all other material governmental filings,
consents, authorizations and approvals that are required for the consummation of
the transactions contemplated hereby shall have been made and obtained;

 

(b)           no Governmental Body shall have issued any judgment, decree or
order that enjoins, restrains, makes illegal or otherwise prohibits the
transactions contemplated by this Agreement;

 

(c)           the Certificate of Merger shall have been duly filed with the
Secretary of State of the State of Virginia and shall have become effective; and

 

(d)           this Agreement shall not have been validly terminated in
accordance with Section 11.

 

11.           Termination.

 

11.1         Termination.  This Agreement may be terminated at any time prior to
the Effective Time as follows and in no other manner:

 

(a)           by mutual written consent of Buyer and Merger Sub, on the one
hand, and the Company, on the other hand;

 

(b)           upon the issuance by any Governmental Body of an order, decree or
ruling or their taking of any other action restraining, enjoining or otherwise
prohibiting the Merger, which order, decree, ruling or any other action shall
have become final and non appealable;

 

(c)           by Buyer and Merger Sub, on the one hand, or by the Company, on
the other hand, if the Closing shall not have occurred on or before the
Termination Date; provided, however, that no termination may be made under this
Section 11.1(c) if the failure to close by such date shall be caused by the
failure of the terminating party to perform any of its obligations under this
Agreement;

 

(d)           by Buyer and Merger Sub, upon a breach of any covenant or
agreement on the part of the Company set forth in this Agreement, or if any
representation or warranty of the Company or the Shareholders shall have become
untrue, in either case such that the condition set forth in Sections 10.1(a) or
10.1(b) or hereof could not be satisfied by the Termination Date; provided,
however, that, if such breach is curable by the Stockholders or the Company
through the exercise of commercially reasonable efforts and for so long as the
Stockholders or the Company continues to exercise such commercially reasonable
efforts, Buyer and the Merger Sub may not terminate this Agreement under this
Section 11.1(d);

 

52

--------------------------------------------------------------------------------


 

(e)           by the Representative and the Company, upon a breach of any
covenant or agreement on the part of Buyer or Merger Sub set forth in this
Agreement, or if any representation or warranty of Buyer or Merger Sub shall
have become untrue, in either case such that the condition set forth in Sections
10.2(a) or 10.2(b) hereof would not be satisfied by the Termination Date;
provided, however, that, if such breach is curable by Buyer and Merger Sub
through the exercise of commercially reasonable efforts and for so long as Buyer
and Merger Sub continue to exercise such commercially reasonable efforts, the
Representative and the Company may not terminate this Agreement under this
Section 11.1(e); and

 

(f)            by Buyer and Merger Sub in the event that Buyer determines in its
sole discretion that the due diligence conference calls or meetings contemplated
in Section 10.1(n) (and the information provided to Buyer therefrom) are not
satisfactory or did not occur; provided however that Buyer and Merger Sub shall
not be entitled to terminate this Agreement after the date that is 10 Business
Days after the date hereof or such later date as is mutually acceptable to Buyer
and the Representative.

 

11.2         Effect of Termination.  If this Agreement is validly terminated
pursuant to Section 11.1, this Agreement shall become void and have no effect
without any liability or obligation on the part of any party hereto, (a) other
than liabilities and obligations under the Confidentiality Agreement, (b) except
that no such termination shall relieve any party thereto of any liability for
damages resulting from any willful breach by such party of this Agreement and
(c) except that the provisions of Sections 5.25 and 7.5 relating to brokers’
fees, Section 9.4 relating to public announcements, Section 13.10 relating to
notices, Section 13.8 relating to governing law, and this Section 11.2 shall
survive the termination hereof.

 

12.           Indemnification.

 

12.1         Survival.  The representations and warranties of the Company set
forth in Section 5, the representations and warranties of the Shareholders set
forth in Section 6, and the representations of Buyer and Merger Sub set forth in
Section 7 shall survive the Closing solely for purposes of Section 12.2 and
Section 12.5, as applicable, and shall terminate on the close of business on
first Business Day after the date that is the 19 months after the Closing Date
except (i) for the representations and warranties set forth in Sections 5.1
(Organization and Corporate Power), 5.3 (Authorization), 5.5 (Capitalization),
5.25 (Brokers), 6.3 (Shares of Company Common Stock) (the “Shareholder
Fundamental Representations”) and Sections 7.1 (Organization and Corporate
Power), 7.2 (Authorization) and 7.5 (Brokers) (“Buyer Fundamental
Representations”), which shall survive indefinitely after the Closing Date and
(ii) for the representations and warranties set forth in Sections 5.16 (Tax
Matters) and 5.16(a) (Employee Benefit Plans), which shall survive until 90 days
after the expiration of the applicable statute of limitations. The covenants of
the Company and of the Representative contained in this Agreement which are to
be performed prior to the Closing shall terminate upon the Closing; provided
that any claim made prior to the close of business on first Business Day after
the date that is the 19 months after the Closing Date that any such covenant was
breached prior to such termination shall survive the Closing until resolved. The
covenants of the Company, the Shareholders and the Representative contained in
this Agreement

 

53

--------------------------------------------------------------------------------


 

which are to be performed at or after the Closing shall terminate 90 days after
the expiration of the statute of limitations applicable to such covenant. 
Notwithstanding anything in this Section 12.1 to the contrary, in the event of
any breach of a representation or warranty by a party that is intentional or
constitutes fraud, such party’s liability for breach of such representation or
warranty shall survive the Closing indefinitely and continue in full force and
effect.

 

12.2         Indemnification by the Shareholders.  Subject to the limitations
set forth in the remainder of this Section 12, each Shareholder shall, jointly
and severally, indemnify the Buyer Indemnified Parties (as defined below)
against and hold them harmless from any and all losses, liabilities, damages or
expense (including reasonable legal fees, but excluding any allocation of
overhead, including any cost of employing their own employees) (“Losses”)
suffered or incurred by Buyer, or any of its Affiliates (including the Surviving
Corporation and its Subsidiaries), officers, directors, employees or agents
(collectively, the “Buyer Indemnified Parties”) to the extent arising from:
(i) any breach of, or any inaccuracy or misrepresentation with respect to, any
representation or warranty of the Company contained in Section 5, (ii) any
breach of any covenant or agreement of the Company to be performed prior to
Closing, (iii) any breach of, or inaccuracy or misrepresentation with respect
to, any representation or warranty, or any covenant or agreement, of such
Shareholder contained in Section 6 or in such Shareholder’s Letter of
Transmittal, (iv) any and all Taxes of the Company or any of its Subsidiaries
with respect to any Tax period, or portion of a Straddle Period, ending on or
before the Closing Date (either, a “Pre-Closing Period”), including (1) any and
all Taxes relating to the income, business, activities, operations, property or
assets of the Company and its Subsidiaries with respect to any Pre-Closing
Period, (2) any such Taxes for which any of the Company and its Subsidiaries is
or may be or become severally liable under Treas. Reg. §1.1502-6 or
§1.1502-78(b)(2) (or any similar provision under any applicable Legal
Requirements) or by reason of being a successor-in-interest or transferee of any
Person, and (3) any and all Taxes resulting from the Related Transactions,
(v) any Indebtedness, liabilities, obligations or commitments of Ntrepid or
Anonymizer; and (vi) any consent solicitation materials or other information
provided by or on behalf of the Company to its shareholders in connection with
the Shareholders Notice or any actions taken or omitted to be taken by or on
behalf of the Company or the Shareholders in connection with obtaining the
Required Vote; provided that:

 

(a)           the Shareholders shall be liable for making payments to Buyer
pursuant to this Section 12.2(iv) only to the extent that the amount that would
otherwise be payable by the Shareholders pursuant to this
Section 12.2(iv) (notwithstanding this proviso) exceeds the amount of the
provision for the specific Tax Liability for which indemnity is sought included
in the provision for Taxes taken into account in calculating Closing Net Working
Capital;

 

(b)           the Buyer Indemnified Parties shall not be entitled to recover
under Section 12.2(i), except with respect to breaches of the Shareholder
Fundamental Representations or Losses relating to Taxes, until the total amount
which the Buyer Indemnified Parties would otherwise recover under
Section 12.2(i) (but for this Section 12.2(b)) exceeds on a cumulative basis an
amount equal to $900,000 (the “Deductible”), and then only to the extent of any
such excess;

 

(c)           the aggregate liability of the Shareholders under Section 12.2(i),
except with respect to breaches of the Shareholder Fundamental Representations
and the representations set forth in Sections 5.16 and 5.17(e), shall in no
event exceed $25,000,000 (the “Cap”);

 

54

--------------------------------------------------------------------------------


 

(d)           no Shareholder shall have any liability under
Section 12.2(iii) with respect to any breach, inaccuracy or misrepresentation of
any other Shareholder’s Letter of Transmittal or with respect to any other
Shareholder’s representations, warranties or covenants set forth in Section 6;

 

(e)           the aggregate liability of any Shareholder under this Section 12.2
shall in no event exceed the consideration actually realized by such Shareholder
in respect of such Shareholder’s shares of Company Common Stock and Option
Shares; and

 

(f)            for purposes of Section 12.2(iv), Tax or Taxes shall refer to the
amount of Taxes which would have been payable or paid but for the application of
any credit or net operating or capital loss deduction attributable to periods
beginning after the Closing Date or to the portion of any Straddle Period
beginning after the Closing Date.

 

12.3         Exclusive Remedy.  Buyer acknowledges and agrees that, from and
after the Closing, except for the post-closing adjustments provided for in
Section 4, its sole and exclusive remedy against the Shareholders (including the
Representative) with respect to any and all claims relating (directly or
indirectly) to the Company and its Subsidiaries, the subject matter of this
Agreement or the transactions contemplated hereby, regardless of the Legal
Requirement or legal theory under which such liability or obligation may be
sought to be imposed, whether sounding in contract or tort, or whether at law or
in equity, or otherwise, shall be pursuant to the provisions set forth in this
Section 12; provided, however, that such limitation shall not apply to claims
based upon fraud.  Notwithstanding anything to the contrary contained in this
Agreement, Buyer shall have no right to indemnification under Section 12.2 with
respect to any Loss or alleged Loss if the matter forming the basis for such
Loss or alleged Loss shall have been taken into account in the determination of
the Closing Net Working Capital. The parties hereto agree that the provisions in
this Agreement relating to indemnification, and the limits imposed on Buyer’s
remedies with respect to this Agreement and the transactions contemplated hereby
(including Section 12.2 and this Section 12.3) were specifically bargained for
between sophisticated parties and were specifically taken into account in the
determination of the amounts to be paid to the Shareholders (including the
Representative) hereunder.

 

12.4         Claims First Satisfied from Indemnity Holdback Account.  Each claim
against the Shareholders shall first be satisfied from the Indemnity Holdback
Amount.  To the extent that the Indemnity Holdback Amount (including the
interest or other income accrued thereon) (a) has been distributed, pro rata, to
the Shareholders in accordance with the Escrow Agreement, (b) has been exhausted
or (c) would be exhausted if one or more pending claims against the Shareholders
are resolved in favor of a Buyer Indemnified Party, then subject to the
limitations set forth in this Section 12, such claim may be made directly
against the Shareholders.

 

12.5         Indemnification by Buyer.

 

(a)           Buyer shall indemnify the Shareholders (including the
Representative), their respective Affiliates, officers, directors, employees and
agents (collectively, the “Shareholder Indemnified Parties”) against and hold
them harmless from any Losses suffered or incurred by any such Shareholder
Indemnified Party (i) arising from any breach of any representation or warranty
of Buyer or Merger Sub contained in this Agreement; (ii) resulting from any
breach of any covenant contained in this Agreement requiring performance by
Buyer or Merger Sub prior

 

55

--------------------------------------------------------------------------------


 

to the Closing or by Buyer or the Surviving Corporation after the Closing and
(iii) with respect to any and all Taxes of, or attributable to, the Company or
Dauntless, or for which Buyer, the Company or Dauntless may be liable with
respect to any Tax period, or portion of a Straddle Period, beginning after the
Closing Date (either, a “Post-Closing Period”).

 

(b)           (i) The Shareholder Indemnified Parties shall not be entitled to
recover under Section 12.5(a)(i), except with respect to breaches of the
representations and warranties set forth in Sections 7.1 (Organization and
Corporate Power), 7.2 (Authorization) and 7.5 (Brokers), until the total amount
which the Shareholder Indemnified Parties would otherwise recover under
Section 12.5(a)(i) (but for this Section 12.5(b)) exceeds the Deductible, and
then only to the extent of any such excess, and (ii) the aggregate liability of
Buyer under Section 12.5(a)(i) shall in no event exceed the Cap.

 

(c)           After the Closing, no Shareholder Indemnified Party shall have the
right to seek indemnification from the Company or Dauntless by reason of the
fact that he or she was an officer, director of employee of the Company or
Dauntless in respect of any claim for indemnification by Buyer hereunder.

 

12.6         Termination of Indemnification.  The obligations to indemnify and
hold harmless a party hereto in respect of a breach of representation or
warranty or covenant shall terminate when the applicable representation or
warranty or covenant expires pursuant to Section 12.1; provided, however, that
such obligations to indemnify and hold harmless shall not terminate with respect
to any item as to which the Indemnified Party shall have, prior to the
expiration of the applicable period, previously made a claim by delivering a
written notice (which notice shall, to the extent such information is reasonably
available, specify in reasonable detail the nature and amount of such claim) to
the Indemnifying Party.  In order to determine the validity and/or the amount of
any such claim, Buyer shall, and shall cause the Surviving Corporation to,
provide the Representative and his representatives reasonable access, upon the
reasonable request of the Representative, to (i) all books, records and other
documents (including work papers, memoranda, financial statements, Tax Returns,
Tax schedules and work papers, Tax rulings, and other determinations, etc.)
relating to or containing information relevant to such claim and (ii) the
Surviving Corporation’s employees, accountants and other professional advisors
(including making the Surviving Corporation’s chief financial officer,
accountants and attorneys available to respond to reasonable written or oral
inquiries of the Representative and their representatives).

 

12.7         Procedures Relating to Indemnification.

 

(a)           In order for a party (the “Indemnified Party”) to be entitled to
any indemnification provided for under this Agreement in respect of a claim or
demand made by any other Person against the Indemnified Party (a “Third-Party
Claim”), such Indemnified Party must notify the indemnifying party (the
“Indemnifying Party”) in writing, and in reasonable detail, of the Third-Party
Claim as promptly as reasonably possible after receipt, but in no event later
than 10 Business Days after receipt, by such Indemnified Party of notice of the
Third-Party Claim; provided that failure to give such notification on a timely
basis shall not affect the indemnification provided hereunder except to the
extent the Indemnifying Party shall have been actually prejudiced as a result of
such failure. Thereafter, the Indemnified Party shall deliver to the
Indemnifying Party, within five Business Days after the Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the Third-Party Claim.

 

56

--------------------------------------------------------------------------------


 

(b)           If a Third-Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
if it so chooses, to assume the defense thereof with counsel selected by the
Indemnifying Party and reasonably satisfactory to the Indemnified Party.
Notwithstanding the foregoing, the Representative (on behalf of the
Shareholders) shall continue to be entitled to assert any limitation on any
claims contained in Sections 12.2 and 12.3. Should an Indemnifying Party so
elect to assume the defense of a Third-Party Claim, the Indemnifying Party shall
not be liable to the Indemnified Party for legal expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof. If the
Indemnifying Party assumes such defense, the Indemnified Party shall have the
right to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by the Indemnifying Party, it being
understood, however, that the Indemnifying Party shall control such defense. The
Indemnifying Party shall be liable for the fees and expenses of counsel employed
by the Indemnified Party for any period during which the Indemnifying Party has
not assumed the defense thereof. If the Representative (on behalf of the
Shareholders) is the Indemnifying Party, the reasonable expenses of the
Representative incurred in defending a Third-Party Claim (or any participation
in a Third-Party Claim that could result in Losses to the Representative) shall
be reimbursed, when and as incurred, first from the Indemnity Holdback Amount.
If the Indemnifying Party chooses to defend any Third-Party Claim, all the
parties hereto shall cooperate in the defense or prosecution of such Third-Party
Claim.  Such cooperation shall include the retention and (upon the Indemnifying
Party’s request) the provision to the Indemnifying Party of records and
information which are reasonably relevant to such Third-Party Claim, and making
employees and other representatives and advisors available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. If the Indemnifying Party shall have assumed the
defense of a Third-Party Claim, no Indemnified Party shall admit any liability
with respect to, or settle, compromise or discharge, any Third-Party Claim
without the prior written consent of the Indemnifying Party (which consent shall
not be unreasonably withheld or delayed). If the Indemnifying Party shall have
elected not to assume the defense of or fails to confirm its obligation to
indemnify for a Third-Party Claim, the Indemnifying Party shall not admit any
liability with respect to, or settle, compromise or discharge, any Third-Party
Claim without the prior written consent of the Indemnified Party (which consent
shall not be unreasonably withheld or delayed). This Section 12.7 shall not
apply to claims for Losses asserted directly by an Indemnified Party against an
Indemnifying Party where no Third-Party Claim has been made.

 

12.8         Tax Treatment of Indemnity Payments.  .  Any indemnity payment made
pursuant to this Section 12 shall be treated as an adjustment to the Final
Merger Consideration for federal, state, local and foreign income Tax purposes. 
Notwithstanding the foregoing, if any payment made pursuant to this Section 12
(including, without limitation, this Section 12.8) is determined to be taxable
to the party receiving such payment by any Governmental Body, the paying party
shall also indemnify the party receiving such payment for any Taxes incurred by
reason of receipt of such payment (taking into account any actual reduction in
Tax liability to the receiving party) and any Losses incurred by the party
receiving such payment in connection with such Taxes (or any asserted
deficiency, claim, demand, action, suit, proceeding, judgment or assessment,
including the defense or settlement thereof, relating to such Taxes).

 

57

--------------------------------------------------------------------------------


 

12.9         Materiality.  Solely for purposes of determining the amount of any
Losses (and not the threshold issue as to whether or not there is a breach of,
or any inaccuracy or misrepresentation with respect to any representation or
warranty in any manner that indemnification would be available under
Section 12.2(i)), all qualifications in such representation or warranty as to
materiality or Material Adverse Effect (or any correlative terms) shall be
disregarded.

 

12.10       Additional Provisions.

 

(a)           The amount of any Losses for which indemnification is provided
under this Section 12 shall be reduced by (i) any amounts that may be recovered
by the Indemnified Party or any of its Affiliates from any third party, (ii) any
insurance proceeds or other cash receipts or source of reimbursement that are
actually received by the Indemnified Party or any of its Affiliates with respect
to such Damages (each source named in clauses (i) and (ii), a “Collateral
Source”) and (c) the amount of any net Tax benefit actually realized by the
Indemnified Party or any of its Affiliates in the year the Loss is incurred. 
For purposes hereof, a Tax benefit will be deemed to be “actually realized” only
to the extent that, and at such time as, the amount of Taxes payable by the
Indemnified Party is reduced below the amount of Taxes that the Indemnified
Party would have been required to pay but for payment or accrual of the
indemnified Loss or the receipt or accrual of the indemnity payment (rather than
just creating or increasing a Tax loss carryforward).  In computing the amount
of any such Tax benefit, (X) the Indemnified Party shall be deemed to recognize
all other items of income, gain, loss, deduction or credit before recognizing
any item arising from the receipt of any indemnity payment hereunder or the
incurrence or payment of any indemnified Loss, and (Y) the Tax benefit shall be
reduced to take into account any net Tax cost incurred by the Indemnified Party
(or any of its Affiliates) arising from the receipt of indemnity payments
hereunder.

 

(b)           If the amount of any Losses actually paid to an Indemnified Party
with respect to any indemnification claim is required to be reduced under
Section 12.10(a) after the date on which the Indemnifying Party pays such
indemnification claim, the Indemnified Party shall promptly reimburse the
Indemnifying Party any amount that the Indemnifying Party would not have had to
pay pursuant to this Section 12 had such reduction been determined at or prior
to the time of such payment.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement or provided for under any applicable law, no Indemnifying Party shall
be liable to any Indemnified Party, either in contract or in tort, for any
consequential, incidental, indirect, special or punitive damages; provided that
the foregoing shall not limit any Indemnifying Party’s indemnification
obligations with respect to liabilities of any Indemnified Party for damages
that are awarded to a third party by a court of competent jurisdiction in a
final non-appealable decision in connection with a Third Party Claim.

 

58

--------------------------------------------------------------------------------


 

13.           Miscellaneous.

 

13.1         Representative.

 

(a)           By the execution and delivery of this Agreement pursuant to
Virginia Law, the Shareholders hereby irrevocably appoint the Representative as
the representative, agent, proxy, and attorney in fact for all the Shareholders
for all purposes under this Agreement including the full power and authority to
act on the Shareholders ‘ behalf: (i) to consummate the transactions
contemplated under this Agreement and the other agreements, instruments, and
documents contemplated hereby or executed in connection herewith (including
pursuant to Section 4); (ii) to negotiate disputes arising under, or relating
to, this Agreement and the other agreements, instruments, and documents
contemplated hereby or executed in connection herewith (including pursuant to
Section 4 hereof); (iii) to receive and disburse to the Shareholders any funds
received on behalf of the Shareholders under this Agreement or otherwise;
(iv) to withhold any amounts received on behalf of the Shareholders to this
Agreement or otherwise to satisfy any and all obligations or liabilities
incurred by the Shareholders or the Representative in the performance of their
duties hereunder; (v) to execute and deliver any amendment or waiver to this
Agreement and the other agreements, instruments, and documents contemplated
hereby or executed in connection herewith (without the prior approval of the
Stockholders); and (vi) to take all other actions to be taken by or on behalf of
the Shareholders in connection with this Agreement (including pursuant to
Section 4 hereof) and the other agreements, instruments, and documents
contemplated hereby or executed in connection herewith. The Shareholders, by
executing and delivering this Agreement, further agree that such agency and
proxy are coupled with an interest, are therefore irrevocable without the
consent of the Representative and shall survive the death, incapacity,
bankruptcy, dissolution or liquidation of any Shareholders. All decisions and
actions by the Representative shall be binding upon all of the Shareholders, and
no Shareholders shall have the right to object, dissent, protest or otherwise
contest the same. The Representative shall have no duties or obligations
hereunder, including any fiduciary duties, except those set forth herein, and
such duties and obligations shall be determined solely by the express provisions
of this Agreement. The power of attorney granted by each Stockholder to the
Representative pursuant to this Section 13.1 is coupled with an interest and is
irrevocable and shall not terminate or otherwise be affected by the death,
disability, incompetence, bankruptcy or insolvency of any Shareholders.

 

(b)           By the execution and delivery of this Agreement pursuant to
Virginia Law, each Stockholder hereby severally, for itself only and not
jointly, agrees to indemnify and hold harmless the Representative and his agents
and other representatives against all expenses (including reasonable attorneys’
fees), judgments, fines and amounts incurred by such Persons in connection with
any action, suit or proceeding to which the Representative or such other Person
is made a party by reason of the fact that it is or was acting as the
Representative pursuant to the terms of this Agreement.

 

(c)           Neither the Representative nor any of his agents or other
representatives shall incur any liability to any Shareholders by virtue of the
failure or refusal of such Persons for any reason to consummate the transactions
contemplated hereby or relating to the performance of their duties hereunder,
except for actions or omissions constituting intentional and knowing fraud. The
Representative and his representatives shall have no liability in respect of any
action, claim or proceeding brought against such Persons by any Shareholders,
regardless of the legal theory under which such liability or obligation may be
sought to be imposed, whether sounding in contract or tort, or whether at law or
in equity, or otherwise, if such Persons took or omitted taking any action in
good faith.

 

59

--------------------------------------------------------------------------------


 

(d)           A majority-in-interest of the Shareholders may, by written
consent, appoint a new representative as the Representative, with the prior
consent of Buyer, not to be unreasonably withheld; provided that the consent of
Buyer shall not be required if the new Representative is to be an Affiliate of
the prior Representative. Notice together with a copy of the written consent
appointing such new representative and bearing the signatures of Shareholders of
a majority-in-interest of those Shareholders must be delivered to Buyer not less
than 10 days prior to such appointment. Such appointment will be effective upon
the later of the date indicated in the consent or the date such consent is
received by Buyer. For the purposes of this paragraph (d), a
“majority-in-interest of the Shareholders” shall mean Shareholders representing
in the aggregate over 50% of the percentage interests of the Indemnity Holdback
Amount.

 

(e)           In the event that the Representative becomes unable or unwilling
to continue in his or its capacity as Representative, or if the Representative
resigns as the Representative, a majority-in-interest of the Shareholders may,
by written consent, appoint a new representative as the Representative. Notice
and a copy of the written consent appointing such new representative and bearing
the signatures of a majority-in-interest of the Shareholders must be delivered
to Buyer. Such appointment will be effective upon the later of the date
indicated in the consent or the date such consent is received by Buyer.

 

(f)            The Representative shall be entitled to recover from the
Shareholders in accordance with their respective Allocation Percentage any fees
and expenses that the Representative may incur in his capacity as such pursuant
to this Agreement. In that regard, the Representative shall be entitled to
retain $200,000 of the Preliminary Merger Consideration (the “Expense Funds”) as
a reserve against the payment of expenses incurred in his capacity as the
Representative, to be used by the Representative to pay any expenses incurred by
the Representative in such capacity. Upon the date at which the Representative
determines, in his sole discretion, that the Representative will not incur any
additional expenses in his capacity as the Representative, then the
Representative will distribute the remaining unused Expense Funds, if any, to
the Shareholders pro rata in proportion to their respective Allocation
Percentages.

 

13.2         Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Virginia, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

 

13.3         Arbitration.  Any controversy or claim arising out of or relating
to this Agreement (other than as set forth in Section 4), or the breach hereof,
shall be settled by three arbitrators in an arbitration conducted in
Commonwealth of Virginia in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, and judgment upon the award rendered by
the arbitrators may be entered in any court having jurisdiction thereof.  The
arbitrators must be business lawyers experienced with agreements of this type
and have been admitted to practice for not less than 25 years.  He or she shall
have continuously held an “AV” rating by Martindale for at least 10 years.  The
arbitrators’ decision shall be final and non-appealable.  Each party shall be
entitled to discovery as may be permitted by the arbitrators.  The arbitrators
shall have the authority to enter an award, or partial award, that a party
should be enjoined from certain actions or be compelled to undertake certain
actions.  In such event, any competent court may enter an order enjoining and/or
compelling such actions as found by the arbitrators.  The arbitrators also shall
make a determination regarding which party’s legal position in any such
controversy or claim is the more substantially correct (the “Prevailing Party”)
and the arbitrators shall enter an award for the legal and other professional
fees and costs actually incurred by the Prevailing Party in connection with such
arbitration proceeding and any necessary court action.

 

60

--------------------------------------------------------------------------------


 

13.4         Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (iii) IT MAKES
SUCH WAIVER VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 13.4.

 

13.5         Amendment.  This Agreement may be amended in writing only with the
prior written approval of Buyer and the Representative.

 

13.6         Waiver.  No failure on the part of any party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy.  No party shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
set forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

13.7         Entire Agreement.  This Agreement and the other agreements,
document and instruments referred to herein constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral, among
or between any of the parties with respect to the subject matter hereof and
thereof; provided, however, that the Confidentiality Agreement between the
Company and Buyer shall not be superseded and shall remain in full force and
effect in accordance with Section 9.3(a).

 

13.8         Expenses.  The Shareholders and Buyer shall each bear their own
expenses incurred in connection with the negotiation and execution of this
Agreement and each other agreement, document and instrument contemplated by this
Agreement and the consummation of the transactions contemplated hereby and
thereby, it being understood that in no event shall the Company or Dauntless
bear any of such costs and expenses, including without limitation any
transaction, retention or similar bonuses owed to employees of the Company or
Dauntless.

 

61

--------------------------------------------------------------------------------


 

13.9         Assignment.  This Agreement shall be binding upon, and shall be
enforceable by and inure solely to the benefit of, the parties hereto and their
respective successors and assigns; provided, however, that neither this
Agreement nor any of the Company’s or the Shareholders’ rights hereunder may be
assigned without the prior written consent of Buyer, and any attempted
assignment of this Agreement or any of such rights without such consent shall be
void and of no effect.  Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person (other than the parties hereto) any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

13.10       Notices.  Any notice or other communication required or permitted to
be delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received (a) upon receipt when delivered by
hand, (b) two (2) Business Days after sent by registered mail or by courier or
express delivery service or (c) upon receipt when received by facsimile or
email, provided that in each case the notice or other communication is sent to
the address, facsimile telephone number or email address set forth beneath the
name of such party below (or to such other delivery point as such party shall
have specified in a written notice given to the other parties hereto):

 

if to Buyer:

 

John D. Thomas

Vice President-Finance & Corporate Development

Cubic Corporation

9333 Balboa Avenue

San Diego, CA  92123

Facsimile No. (858) 505-1548

Email:  jay.thomas@cubic.com

 

with copies to:

 

William L. Hoese, Esq.

General Counsel

Cubic Corporation

9333 Balboa Avenue

San Diego, CA  92123

Facsimile No. (858) 505-1559

Email:  william.hoese@cubic.com

 

and

 

Neil Gold, Esq.
Fulbright & Jaworski L.L.P.
666 Fifth Avenue
New York, NY 10103
Facsimile: (212) 318-3400
Email: ngold@fulbright.com

 

62

--------------------------------------------------------------------------------


 

if to Shareholders, the Representative or the Company:

 

Richard H. Helms

8480 NW 130th Street

Reddick, FL  32686

Facsimile: (703) 821-8511

Email: rhelms@abraxascorp.com

 

with a copy to:

 

Timothy J. Jessell, Esq.

Greenberg Traurig, LLP

1750 Tysons Blvd., Suite 1200

McLean, VA 22102

Facsimile:  (703)749-1301

Email:  jessellt@gtlaw.com

 

13.11       Cooperation.  The Parties shall cooperate fully with each other and
execute and deliver such further documents, certificates, agreements and
instruments and to take such other actions as may be reasonably requested by any
Party to evidence or reflect the transactions contemplated by this Agreement and
to carry out the intent and purposes of this Agreement.

 

13.12       Severability.  In the event that any provision of this Agreement, or
the application of any such provision to any Person or set of circumstances,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Agreement, and the application of such provision
to Persons or circumstances other than those as to which it is determined to be
invalid, unlawful, void or unenforceable, shall not be impaired or otherwise
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law.

 

13.13       Construction.

 

(a)           Any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be applied in the construction or
interpretation of this Agreement.

 

(b)           Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits,” and “Schedules” are intended to refer to Sections of
this Agreement and Exhibits or Schedules to this Agreement.

 

(c)           The headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

 

13.14       Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument This Agreement may be executed and
delivered by facsimile transmission or PDF, and any counterpart so delivered
shall be treated as an original for all purposes binding and enforceable against
the person so executing and delivering..

 

[Signature Page Follows]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

 

CUBIC CORPORATION

 

 

 

 

 

By:

/s/ William W. Boyle

 

 

Name:

William W. Boyle

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

 

 

ABRX ACQUISITION CORP.

 

 

 

 

 

By:

/s/ William W. Boyle

 

 

Name:

William W. Boyle

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

[AGREEMENT AND PLAN OF MERGER SIGNATURE PAGE]

 

S-1

--------------------------------------------------------------------------------


 

 

ABRAXAS CORPORATION

 

 

 

 

 

By:

/s/ Richard H. Helms

 

 

Name: Richard H. Helms

 

 

Title: Chief Executive Officer

 

 

 

 

 

REPRESENTATIVE:

 

 

 

 

 

/s/ Richard H. Helms

 

Richard H. Helms

 

[AGREEMENT AND PLAN OF MERGER SIGNATURE PAGE]

 

S-2

--------------------------------------------------------------------------------


 

 

SHAREHOLDERS:

 

 

 

 

 

Teresa R. Helms Family Trust (2008) dtd
9/25/08

 

 

 

 

 

By

/s/ Richard H. Helms

 

Name:  Richard H. Helms

 

Title:  Trustee

 

 

 

Richard Hollis Helms Revocable Trust
(2008) dated 9/25/08

 

 

 

 

 

By

/s/ Richard H. Helms

 

Name:  Richard H. Helms

 

Title:  Trustee

 

 

 

 

 

/s/ David L. Gokey

 

David L. Gokey

 

 

 

 

 

/s/ Wesley R. Husted

 

Wesley R. Husted

 

 

 

 

 

/s/ Brad Joseph Juneau

 

Brad Joseph Juneau

 

 

 

 

 

/s/ Joseph A. Malpeli

 

Joseph A. Malpeli

 

 

 

 

 

/s/ Rodney G. Smith

 

Rodney G. Smith

 

 

 

[AGREEMENT AND PLAN OF MERGER SIGNATURE PAGE]

 

S-3

--------------------------------------------------------------------------------


 

Exhibit 1.1

 

Certain Definitions

 

For purposes of the Agreement (including this Exhibit 1.1):

 

“Accounting Firm” has the meaning set forth in Section 4.3.

 

“Adjustment Holdback Amount” means an amount equal to $1,000,000.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through owners of voting
securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Allocation Percentage” means, as to each Shareholder or Optionholder, the
percentage set forth opposite such Shareholder’s or Optionholder’s name on
Schedule A hereto.

 

“Anonymizer” means Anonymizer, Inc., a Delaware corporation and wholly owned
subsidiary of Ntrepid.

 

“Articles of Merger” has the meaning set forth in Section 2.1(b).

 

“Balance Sheet” has the meaning set forth in Section 5.6(a).

 

“Balance Sheet Date” has the meaning set forth in Section 5.6(a).

 

“Business” means the providing of technical solutions, tradecraft support
services and related services to Governmental Bodies in the intelligence, law
enforcement and the national security communities anywhere in the world of the
type provided by the Company and Dauntless prior to the Closing Date; provided,
however, that “Business” shall not include the sale, lease or license of
software, hardware or other products (and any related customer support services
provided in connection with any such sale, lease or licenses), including
software, hardware or other products (and any related customer support services)
of the type provided by Ntrepid or Anonymizer prior to the date hereof.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York, New York are authorized or required by Law to close.

 

“Buyer” has the meaning set forth in the introductory paragraph hereof.

 

“Buyer Adjustment Amount” has the meaning set forth in Section 4.6(b).

 

“Buyer Disclosure Schedule” has the meaning set forth in Section 7.

 

--------------------------------------------------------------------------------


 

“Buyer Fundamental Representations” has the meaning set forth in Section 12.1.

 

“Buyer Group” has the meaning set forth in Section 8.6(b).

 

“Buyer Indemnified Parties” has the meaning set forth in Section 12.2.

 

“Cap” has the meaning set forth in Section 12.2(c).

 

“Closing” has the meaning set forth in Section 3.1.

 

“Closing Date” has the meaning set forth in Section 3.1.

 

“Closing Indebtedness” has the meaning set forth in Section 4.2.

 

“Closing Net Working Capital” has the meaning set forth in Section 4.2.

 

“Closing Statement” has the meaning set forth in Section 4.2.

 

“Closing Statement Due Date” has the meaning set forth in Section 4.2.

 

“Closing Transactions” has the meaning set forth in Section 3.2.

 

“Closing Transaction Expenses” has the meaning set forth in Section 4.2.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Source” has the meaning set forth in Section 12.10(a).

 

“Company” has the meaning set forth in the introductory paragraph hereof.

 

“Company Intellectual Property” means (A) the Registered Intellectual Property;
and (B) any and all other Intellectual Property, including the Company Software,
that is used by the Company or Dauntless in connection with the conducting of
the Business as currently conducted.

 

“Company’s Knowledge” or “Knowledge of the Company” means the actual knowledge
of the Shareholders, after reasonable inquiry of officers and other employees of
such of the Company and its Subsidiaries reasonably believed to have knowledge
of such matters.

 

“Company Software” means all computer software, databases and data collections
and all rights thereto, including all enhancements, versions, releases and
updates of such computer software, developed by or for the Company or any of its
Subsidiaries, and any other computer software, regardless of the computer
software’s stage of development, in each case that is used by the Company or
Dauntless in connection with the conducting of the Business as currently
conducted.  Company Software includes all source code, object code, firmware,
development tools, files, records and data, and all media on which any of the
foregoing is recorded.  Company Software does not include computer software that
is licensed (i) from third parties or (ii) under the licenses of Intellectual
Property owned by third parties that constitutes (A) “shrink wrap” software; or
(B) third party software generally available to the public at a cost of less
than $25,000.

 

--------------------------------------------------------------------------------


 

“Confidentiality Agreement” has the meaning set forth in Section 9.3(a).

 

“Confidential Information” has the meaning set forth in Section 9.3(b).

 

“Consent” means any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).

 

“Continuing Employees” has the meaning set forth in Section 9.7(a).

 

“Contract” means any written, oral (except as to standard employment
arrangements) or other agreement, contract, subcontract, lease, understanding,
instrument, note, option, warranty, purchase order, license, sublicense,
insurance policy, benefit plan or legally binding commitment or undertaking of
any nature and shall include any Contract:  (a) to which the Company or any of
its Subsidiaries is a party; (b) by which the Company or any of its Subsidiaries
is or may become bound or under which the Company or any of its Subsidiaries
has, or may become subject to, any obligation; or (c) under which the Company or
any of its Subsidiaries has or may acquire any right or interest.

 

“Dauntless” means Abraxas Dauntless, Inc., a Virginia corporation and
wholly-owned Subsidiary of the Company;

 

“Deductible” has the meaning set forth in Section 12.2(b).

 

“Defaulting Shareholder” has the meaning set forth in Section 4.6(b).

 

“Dissenting Shareholders” has the meaning set forth in Section 2.7.

 

“Dissenting Shares” has the meaning set forth in Section 2.7.

 

“Effective Time” has the meaning set forth in Section 2.1(b).

 

“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, claim, infringement, interference, option, right of first
refusal, preemptive right, community property interest or restriction of any
nature (including any restriction on the voting of any security, any restriction
on the transfer of any security or other asset, any restriction on the receipt
of any income derived from any asset, any restriction on the use of any asset
and any restriction on the possession, exercise or transfer of any other
attribute of ownership of any asset).

 

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any company limited by shares, limited
liability company or joint stock company), firm, society or other enterprise,
association, organization or entity.

 

“Environmental Law” means all Legal Requirements concerning pollution,
protection of the environment or occupational or human health and safety,
including all those relating to the presence, use, production, generation,
handling, transportation, treatment, storage, disposal, distribution, labeling,
testing, processing, discharge, Release, threatened Release, control, cleanup
of, or exposure to, any Hazardous Substances, and any provisions of any
Contracts relating to any of the foregoing.

 

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means a corporation which is or was at any time a member of a
controlled group of corporations with the Company within the meaning of Code
Section 414(b), a trade or business which is or was under common control with
the Company within the meaning of Code Section 414(c), or a member of an
affiliated service group with the Company within the meaning of Code Sections
414(m) or (o).

 

“Escrow Agreement” has the meaning set forth in Section 3.2(d).

 

“Estimated Closing Indebtedness” has the meaning set forth in Section 4.1.

 

“Estimated Closing Net Working Capital” has the meaning set forth in
Section 4.1.

 

“Estimated Closing Transaction Expenses” has the meaning set forth in
Section 4.1.

 

“FBARs” has the meaning set forth in Section 5.16(w).

 

“FAR” has the meaning set forth in Section 5.11(d)(iii).

 

“FCPA” has the meaning set forth in Section 5.14.

 

“Financial Statements” has the meaning set forth Section 5.6(a).

 

“Final Merger Consideration” has the meaning set forth Section 2.2(a).

 

“FIRPTA Certificate” has the meaning set forth in Section 10.1(d)(vi).

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time and consistently applied throughout the periods involved.

 

“Governmental Authorization” means any:  (a) permit, license, certificate,
franchise, permission, variance, clearance, registration, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Legal Requirement; or
(b) right under any Contract with any Governmental Body.

 

“Government Bid” means any quotation, bid or proposal submitted to any
Governmental Body or any proposed prime contractor or higher-tier subcontractor
of any Governmental Body.

 

“Governmental Body” or “Governmental Bodies” means any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, ministry, fund, foundation, center, organization,
unit, body or Entity and any court or other tribunal).

 

--------------------------------------------------------------------------------


 

“Government Contract” means any prime contract, subcontract, letter contract,
purchase order or delivery order executed or submitted to or on behalf of any
Governmental Body or any prime contractor or higher-tier subcontractor, or under
which any Governmental Body or any such prime contractor or subcontractor
otherwise has or may acquire any right or interest.

 

“Hazardous Substances” means any substance that is toxic, ignitable, reactive,
corrosive, radioactive or caustic (including, petroleum, its derivatives,
by-products and other hydrocarbons, poly-chlorinated bi-phenyls and asbestos),
or regulated or defined as a hazardous substance, contaminant, toxic substance,
toxic pollutant, hazardous waste, special waste, or pollutant pursuant to
Environmental Laws.

 

“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indebtedness” means, as of any particular time, without duplication (i) the
amount of all obligations for borrowed money of the Company and its Subsidiaries
(including any unpaid principal, premium, accrued and unpaid interest,
prepayment penalties, commitment and other fees, reimbursements, indemnities and
all other amounts payable in connection therewith and including those payable in
connection with the execution of this Agreement and the consummation of the
transactions contemplated hereby (which will be paid at the Closing)),
(ii) liabilities of the Company and its Subsidiaries evidenced by bonds,
debentures, notes, or other similar instruments or debt securities, (iii) all
obligations, contingent or otherwise, of the Company and its Subsidiaries in
respect of any letters of credit or bankers’ acceptances (to the extent drawn),
(iv) any interest rate swap, forward contract or other hedging arrangement of
the Company and its Subsidiaries, (v) all obligations (including accrued
interest) without duplication under a lease agreement that would be capitalized
pursuant to GAAP but excluding any breakage costs, prepayment penalties or fees
or other similar amounts payable in connection with any capitalized leases
unless such breakage costs, prepayment penalties, fees or other similar amounts
are due and will be paid at the Closing and (vi) all obligations of the Company
or any of its Subsidiaries created or arising under any conditional sale, earn
out or other arrangement for the deferral of purchase price of any property
(excluding any obligations under a conditional sale, earn out or other
arrangement for the deferral of purchase price arising under transactions that
have been consented to by Buyer and entered into between the date hereof and the
Closing).

 

“Indemnified Party” has the meaning set forth in Section 12.7(a).

 

“Indemnifying Party” has the meaning set forth in Section 12.7(a).

 

“Indemnity Holdback Amount” means an amount equal to $8,000,000.

 

“Insurance Policy” or “Insurance Policies” has the meaning set forth in
Section 5.20.

 

“Intellectual Property” means any or all of the following and all rights in,
arising out of, or associated therewith, whether registered or unregistered, as
applicable:  (i) United States and non-United States patents and applications
therefor and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof; (ii) inventions and discoveries
(whether or not patentable and whether disclosed or undisclosed), disclosures on
inventions, trade secrets, proprietary information, know-how, technical data and
customer lists,

 

--------------------------------------------------------------------------------


 

and all documentation relating to any of the foregoing; (iii) copyrights,
copyright registrations and applications therefor and all other corresponding
rights thereto throughout the world; (iv) industrial designs and any
registrations and applications therefor throughout the world; (v) trade names,
logos, trademarks and service marks, and trademark and service mark
registrations and applications therefor and all goodwill associated with the
foregoing throughout the world; and (vi) data bases and data collections and all
rights therein throughout the world to the extent in which a legally recognized
intellectual property right exists.

 

“Leased Real Property” has the meaning set forth in Section 5.9.

 

“Legal Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any court or
other Governmental Body or any arbitrator or arbitration panel.

 

“Legal Requirement” means any federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, edict, decree, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Body.

 

“Letter of Transmittal” has the meaning set forth in Section 3.2(f).

 

“Losses” has the meaning set forth in Section 12.2.

 

“Material Adverse Effect” means any change, event, occurrence, effect,
development, condition, circumstance, matter or state of facts that,
individually or in the aggregate, together with all other changes, events,
occurrences, effects, developments, conditions, circumstances, matters or state
of facts, is, or is reasonably expected to be, materially adverse to the
condition (financial or otherwise), assets, liabilities or results of operations
of the Business or the Company; but excluding (i) effects resulting from general
economic or capital market conditions, but only to the extent such conditions do
not disproportionately adversely affect the Company; (ii) conditions affecting
companies in the industry in which the Company conducts its business generally,
but only to the extent such conditions do not disproportionately adversely
affect the Company, (iii) any change in GAAP generally applicable to any
business entity, or (iv) any effect arising out of or resulting from acts of
terrorism or war.

 

“Material Contract” has the meaning set forth in Section 5.11(a).

 

“Merger” has the meaning set forth in Section 2.1(a).

 

“Net Working Capital” means current assets (including cash and cash equivalents
accounts receivable, unbilled receivables and prepaid expenses and advances, but
excluding any income tax related assets or liabilities whether current or
deferred) less current liabilities (including accounts payable, accrued salaries
and bonuses, payroll deductions payable, employer payroll Taxes payable, accrued
benefits and accrued vacation), in each case determined in accordance with GAAP;
provided that any and all income Tax refunds to which the Company may be
entitled for any of its 2010 or earlier tax years by reason of net operating
loss carrybacks or other offsets arising in 2010 or subsequent Tax years of the
Company or Buyer shall be for the account of Buyer and shall not be included in
the calculation of Net Working Capital.

 

--------------------------------------------------------------------------------


 

“Note Distribution” has the meaning set forth in the recitals hereto.

 

“Ntrepid” has the meaning set forth in the recitals hereto.

 

“Ntrepid Confidential Information” has the meaning set forth in Section 9.3(c).

 

“Objection Notice” has the meaning set forth in Section 4.3.

 

“Options”  means all options to purchase shares of Company Common Stock (whether
granted by the Company pursuant to the Company’s stock option plans, assumed by
the Company in connection with any merger, acquisition or similar transaction or
otherwise issued or granted).

 

“Option Amount” has the meaning set forth in Section 2.3.

 

“Option Shares” has the meaning set forth in Section 2.3.

 

“Pension Plan” has the meaning set forth in Section 5.17(a).

 

“Permitted Encumbrances” means (i) statutory liens for current Taxes,
assessments or other governmental charges not yet delinquent or the amount or
validity of which is being contested in good faith by appropriate proceedings,
provided an appropriate reserve is established therefor; which Encumbrances will
be removed by the Company on or prior to the Closing; (ii) mechanics’,
carriers’, workers’, repairers’, landlords’ and similar Encumbrances arising or
incurred in the ordinary course of business that are not material to the
Business or operations and financial condition of the property so encumbered or
the Company; (iii) zoning, entitlement and other land use and environmental
regulations by any Governmental Body, provided that such regulations have not
been violated and do not materially interfere with the present use or occupancy
of the property so encumbered; (iv) Encumbrances securing debt as disclosed in
the Financial Statements, which Encumbrances will be removed by the Company on
or prior to the Closing Date; and (v) such other imperfections in title,
charges, easements, restrictions and encumbrances which do not materially
detract from the value of or materially interfere with the ownership or present
use of any property subject thereto or affected thereby.

 

“Per Share Portion” means with respect to each Shareholder and Optionholder, the
percentage set forth opposite such Shareholder’s or Optionholder’s name on
Schedule A hereto.

 

“Person” means any individual, Entity or Governmental Body.

 

“Personal Property Leases” has the meaning set forth in Section 5.9(b).

 

“Plan” has the meaning set forth in Section 5.17(a).

 

“Post-Closing Period” has the meaning set forth in Section 12.5(a).

 

--------------------------------------------------------------------------------


 

“Pre-Closing Period” has the meaning set forth in Section 12.2.

 

“Preliminary Merger Consideration” has the meaning set forth in Section 2.2(a).

 

“Prevailing Party” has the meaning set forth in Section 13.2.

 

“Pro Forma Financial Statements” has the meaning set forth in Section 5.6(d).

 

“Property Contribution” has the meaning set forth in the recitals hereto.

 

“Real Property Leases” has the meaning set forth in Section 5.9.

 

“Registered Intellectual Property” means all of the following items of
Intellectual Property owned by the Company or Dauntless:  (i) United States and
non-United States issued patents and patent applications (including provisional
applications); (ii) registered trademarks, applications to register trademarks,
intent to use applications or other registrations related to trade identity and
trademarks; (iii) registered copyrights and applications for copyright
registration; (iv) mask work registrations and applications to register mask
works; (v) all registrations for domain names; and (vi) any other Intellectual
Property that is the subject of an application, certificate or registration
filed with, issued by, or recorded by, any Governmental Body.

 

“Related Transactions” has the meaning set forth in the recitals hereto.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, migration or disposal into
the environment.

 

“Representative” has the meaning set forth in the introductory paragraph hereof.

 

“Required Vote” has the meaning set forth in Section 5.3(b).

 

“Restricted Business” has the meaning set forth in Section 8.6(a).

 

“Restricted Period” has the meaning set forth in Section 8.6(a).

 

“Restrictive Covenants” has the meaning set forth in Section 8.6(c).

 

“Seller Documents” has the meaning set forth in Section 5.3.

 

“Seller Representatives” has the meaning set forth in Section 9.3(b).

 

“Shareholder” has the meaning set forth in the introductory paragraph hereof.

 

“Shareholder Fundamental Representations” has the meaning set forth in
Section 12.1.

 

“Shareholder Indemnified Parties” has the meaning set forth in Section 12.5(a).

 

“Shareholders Notice” has the meaning set forth in Section 9.11(a).

 

--------------------------------------------------------------------------------


 

“Source Code” means any source code, or any portion, aspect or segment of any
source code, relating to any Company Software.

 

“Spinoff Distribution” has the meaning set forth in the recitals hereto.

 

“Straddle Period” has the meaning set forth in Section 9.8(a).

 

“Subsidiary” means, with respect to any Person, any corporation of which a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof, or any partnership, association or other
business entity of which a majority of the partnership or other similar
ownership interest is at the time owned or controlled, directly or indirectly,
by such Person or one or more Subsidiaries of such Person or a combination
thereof. For purposes of this definition, a Person is deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person is allocated a majority of the gains or losses of such partnership,
association or other business entity or is or controls the managing director or
general partner of such partnership, association or other business entity.

 

“Surviving Corporation” has the meaning set forth in Section 2.1(a).

 

“Target Net Working Capital” means $3,000,000.

 

“Tax” or “Taxes” means (i) any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code
Section 59A), customs, duties, capital stock, franchise, profits, withholding,
social security, unemployment, disability, real property, personal property,
sales, use, transfer, registration, value added, alternative or add on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not, (ii) any liability for the payment
of any amounts of the type described in (i) as a result of being a member of a
consolidated, combined, unitary, or aggregate group for any Tax period, and
(iii) any liability for the payment of any amounts of the type described in
(i) or (ii) as a result of being a transferee or successor to any Person or as a
result of any express or implied obligation to indemnify any other Person.

 

“Tax Claim” has the meaning set forth in Section 9.8(d).

 

“Tax Return” means any return, declaration, statement, claim for refund, report
or information return filed or required to be filed with any Governmental Body
in connection with the determination, assessment or collection of any Tax or the
administration of any Legal Requirements relating to any Tax, including any
schedule or attachment thereto  and any amendment thereof.

 

“Termination Date” means January 31, 2011.

 

“Third-Party Claim” has the meaning set forth in Section 12.7(a).

 

--------------------------------------------------------------------------------


 

“Transaction Expenses” means, to the extent not paid by the Company or the
Shareholders before the Closing Date and not otherwise reflected in the
calculation of Net Working Capital, the sum of (i) the amount of all fees, costs
and expenses (including fees, costs and expenses of legal counsel, investment
bankers, brokers or other representatives and consultants and associated
expenses) incurred by the Company or any Shareholder at or prior to Closing,
(ii) all fees payable by the Company to any Shareholder or any Affiliate of any
such Person in connection with this Agreement or the transactions contemplated
hereby, or otherwise, (iii) all amounts payable by the Company to any officer,
director or employee of the Company in the nature of a “change in control”,
closing or signing bonus, severance or retention payment or similar payment in
connection with this Agreement or the consummation of the transactions
contemplated hereby, and (iv) all amounts payable by the Company pursuant to
Section 13.9.

 

“Virginia Law” means the Virginia Stock Corporation Code as in effect from time
to time.

 

“Welfare Plan” has the meaning set forth in Section 5.17(a).

 

--------------------------------------------------------------------------------


 

AMENDMENT

 

TO

 

AGREEMENT AND PLAN OF MERGER

 

THIS AMENDMENT TO AGREEMENT AND PLAN OF MERGER, dated as of December 20, 2010
(this “Amendment”), is made by and among Cubic Corporation, a Delaware
corporation (“Buyer”), ABRX Acquisition Corp., a Virginia corporation (“Merger
Sub”), and Abraxas Corporation, a Virginia corporation (the “Company”), the
persons and entities listed Shareholders on the signature pages hereto (each a
“Shareholder” and collectively the “Shareholders”), and Richard Helms, in his
capacity as representative of the Shareholders (the “Representative”).

 

W I T N E S S E T H:

 

WHEREAS, that certain Agreement and Plan of Merger, dated as of November 15,
2010 (the “Merger Agreement”), was executed and delivered by Buyer, Merger Sub,
the Shareholders and the Representative;

 

WHEREAS, Buyer, Merger Sub, the Shareholders and the Representative desire to
modify the Merger Agreement in accordance with the terms and conditions of this
Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants,
and agreements set forth in this Amendment and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       All capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Merger Agreement.

 

2.                                       Sections 3.2(b) and 3.2(c) of the
Merger Agreement are hereby amended and restated in their entirety as follows:

 

“(b)                           Buyer shall deliver to the Representative the
amount of the Preliminary Merger Consideration, less the Adjustment Holdback
Amount and the Indemnity Holdback Amount, in cash by wire transfer of
immediately available funds to a single account designated by the Representative
in writing at least three Business Days prior to the Closing Date, for further
distribution by the Representative to:

 

(i)                                     each holder of Company Common Stock that
has provided a duly executed Letter of Transmittal (as provided in clause
(g) below), the amount of such holder’s Per Share Portion of the Preliminary
Merger Consideration, less such holder’s Allocation Percentage of the Adjustment
Holdback Amount and the Indemnity Holdback Amount, provided that, until a holder
has provided such Letter of Transmittal, the Representative shall not make such
distribution to such holder; and

 

--------------------------------------------------------------------------------


 

(ii)                                  each Optionholder that has provided a duly
executed Letter of Transmittal (as provided in clause (g) below), after
applicable withholding Taxes, the amount due to such Optionholder for such
Optionholder’s cancelled Options under Section 2.3, less such Optionholder’s
Allocation Percentage of the Adjustment Holdback Amount and the Indemnity
Holdback Amount, provided that, until an Optionholder has provided such Letter
of Transmittal, the Representative shall not make such distribution to such
Optionholder;”

 

(c)                                  [Intentionally Omitted.];”

 

3.                                       Section 8.4 of the Merger Agreement is
hereby amended and restated in its entirety as follows:

 

“8.4                           Consents and Approvals.

 

(a)                                  The Company and the Representative shall
(i) use their reasonable best efforts to obtain all necessary Consents of all
Governmental Bodies, and of all other Persons, required in connection with the
execution, delivery and performance by the Company and the Shareholders of this
Agreement, including without limitation under any Material Contract, and
(ii) diligently assist and cooperate with Buyer and Merger Sub in preparing and
filing all documents required to be submitted by Buyer and Merger Sub to any
Governmental Bodies, in connection with such transactions and in obtaining any
governmental consents, waivers, authorizations or approvals which may be
required to be obtained by Buyer and Merger Sub in connection with such
transactions (which assistance and cooperation shall include, without
limitation, timely furnishing to Buyer and Merger Sub all information concerning
the Company that counsel to Buyer determines is required to be included in such
documents).”

 

(b)                                 The Shareholders shall use their reasonable
best efforts to obtain the Consent or novation (as applicable) of the other
parties to any Contract listed on Exhibit A-1 or any claim or right or any
benefit arising thereunder, if such Consent or novation is required for the
assignment thereof to Ntrepid as part of the Property Contribution.  If any such
Consent or novation is not obtained, or if an attempted assignment thereof would
be ineffective or would adversely affect the rights of Buyer or the Company in
respect thereof so that Buyer and the Company would not be fully discharged from
any and all liabilities or obligations thereunder, the Shareholders, the
Representative, the Company and Buyer will cooperate in a mutually agreeable
arrangement, including sub-contracting, sub-licensing, or sub-leasing to
Ntrepid, designed to provide Ntrepid after the Closing with the benefits
intended to be assigned to Ntrepid in connection with the Property Contribution
with respect to the underlying Contract, including enforcement of rights
thereunder at the cost and for the account of Ntrepid, and Ntrepid shall pay or
satisfy any liabilities or obligations with respect to such Contracts as and
when they are due, to the extent Ntrepid would have been responsible therefor
hereunder if such Consent or novation had been obtained, and the Company and
Buyer shall promptly pay to Ntrepid any amounts received by the Company or Buyer
with respect to such Contracts following the Closing.”

 

--------------------------------------------------------------------------------


 

4.                                       Section 9.5 of the Merger Agreement is
hereby amended and restated in its entirety as follows:

 

“9.5                           Use of Name.  The Shareholders hereby agree that
upon the consummation of the transactions contemplated hereby, Buyer and the
Company shall have the sole ownership of, and right to the use, the name
“Abraxas,” “Abraxas Corporation” and “Abraxas Dauntless, Inc.” and the
Shareholders shall not, and shall cause or permit Ntrepid, Anonymizer or any
Affiliate of any Shareholder not to, use such names or any variation or
simulation thereof in any business.  Notwithstanding the preceding sentence, the
Shareholders, Ntrepid and Anonymizer shall have a reasonable period of time
after the Closing, but no more than 30 days after the Closing Date, to
(a) effect any removal of the “Abraxas,” “Abraxas Corporation” and “Abraxas
Dauntless, Inc.” names, and any variation or simulation thereof, from their
publicity or public places (including, without limitation, letterhead and
signage), except as may be otherwise expressly authorized in writing by Buyer,
and (b) cause the corporate name of Abraxas Applications, Inc. to be changed to
a name that does not include “Abraxas” or any variation thereof.”

 

5.                                       Section 9 of the Merger Agreement is
hereby amended by adding the following new Section 9.12 at the end thereof:

 

9.12.  Inland Lease Amendments.  Without the prior written consent of Buyer,
which shall not be unreasonably withheld, the Shareholders shall cause Ntrepid
not to amend or modify the terms and conditions of that certain Office Lease
Agreement dated February 18, 2008, as amended by that certain First Amendment
dated April 9, 2009, by and between the Company and Inland American Office
Management LLC, as assigned by the Company to Ntrepid on or prior to the Closing
Date, relating to the leased premises commonly known as Worldgate Plaza IV
located at 12801 Worldgate Drive, Herndon, Virginia 201790 (the “Inland Lease”),
prior to the date that is the earlier of the date of (i) delivery by the
Representative to Buyer of a full and unconditional release in form and
substance reasonably satisfactory to Buyer of any and all liabilities or
obligations of the Company arising under or in connection with the Inland Lease,
(ii) delivery of a letter of credit for the benefit of Buyer in an amount equal
to $1,500,000 in form and substance reasonably satisfactory to Buyer securing
the Shareholders’ indemnification obligations pursuant to Section 12.2(viii), or
(iii) termination or expiration of the Inland Lease in accordance with its
terms.

 

6.                                       Section 12.1 of the Merger Agreement is
hereby amended and restated in its entirety as follows:

 

“12.1                     Survival.  The representations and warranties of the
Company set forth in Section 5, the representations and warranties of the
Shareholders set forth

 

--------------------------------------------------------------------------------


 

in Section 6, and the representations of Buyer and Merger Sub set forth in
Section 7 shall survive the Closing solely for purposes of Section 12.2 and
Section 12.5, as applicable, and shall terminate on the close of business on
first Business Day after the date that is the 19 months after the Closing Date
except (i) for the representations and warranties set forth in Sections 5.1
(Organization and Corporate Power), 5.3 (Authorization), 5.5 (Capitalization),
5.9(a) (Real Property Leases), 5.25 (Brokers), 6.3 (Shares of Company Common
Stock) (the “Shareholder Fundamental Representations”) and Sections 7.1
(Organization and Corporate Power), 7.2 (Authorization) and 7.5 (Brokers)
(“Buyer Fundamental Representations”), which shall survive indefinitely after
the Closing Date and (ii) for the representations and warranties set forth in
Sections 5.16 (Tax Matters) and 5.16(a) (Employee Benefit Plans), which shall
survive until 90 days after the expiration of the applicable statute of
limitations. The covenants of the Company and of the Representative contained in
this Agreement which are to be performed prior to the Closing shall terminate
upon the Closing; provided that any claim made prior to the close of business on
first Business Day after the date that is the 19 months after the Closing Date
that any such covenant was breached prior to such termination shall survive the
Closing until resolved. The covenants of the Company, the Shareholders and the
Representative contained in this Agreement which are to be performed at or after
the Closing shall terminate 90 days after the expiration of the statute of
limitations applicable to such covenant.  Notwithstanding anything in this
Section 12.1 to the contrary, in the event of any breach of a representation or
warranty by a party that is intentional or constitutes fraud, such party’s
liability for breach of such representation or warranty shall survive the
Closing indefinitely and continue in full force and effect.”

 

7.                                       Section 12.2(v) of the Merger Agreement
is hereby amended and restated in its entirety as follows:

 

“(v) any Indebtedness, liabilities, obligations or commitments of Ntrepid or
Anonymizer or any liabilities, obligations or commitments arising out of any
Related Transactions (including without limitation arising out of the Property
Contribution, any failure to obtain any Consent required in connection with the
consummation thereof on or prior to the Closing Date, or any sub-contracting,
sub-licensing, sub-leasing or other arrangement entered into the by the parties
in accordance with Section 8.4(b) (other than any breach by the Company or Buyer
of its respective obligations thereunder);”

 

8.                                       Section 12.2 of the Merger Agreement is
hereby amended by deleting the word “and” immediately before clause (vi) thereof
and adding the following immediately following the end of clause (vi) and
immediately before the proviso thereof:

 

“(vii) any liabilities or obligations arising from the Representative’s failure
to properly distribute to holders of Company Common Stock or Optionholders their
applicable Pro Rata Portion of the Preliminary Merger Consideration or Final
Merger Consideration in accordance with the terms and

 

--------------------------------------------------------------------------------


 

conditions of this Agreement or to properly instruct the Escrow Agent to
disburse the Adjustment Holdback Amount of the Indemnity Holdback amount in
accordance with the terms and conditions of this Agreement and the Escrow
Agreement; and (viii) any liabilities, obligations or commitments arising out of
or in connection with that certain Office Lease Agreement dated February 18,
2008, as amended by that certain First Amendment dated April 9, 2009, by and
between the Company and Inland American Office Management LLC, the leased
premises commonly known as Worldgate Plaza IV located at 12801 Worldgate Drive,
Herndon, Virginia 201790;”

 

9.                                       Each of Exhibit A-1, Exhibit 3.2(e) and
Schedule A originally attached to and/or accompanying the Merger Agreement is
hereby replaced and superseded in its entirety with the revised Exhibit A-1,
Exhibit 3.2(e) and Schedule A attached to and/or accompanying this Amendment,
and shall be deemed to be the applicable Exhibit or Schedule for all purposes
under the Merger Agreement.

 

10.                                 Exhibit 1.1 to the Merger Agreement his
hereby amended by amending and restating the definition of “Indemnity Holdback
Amount” as follows:

 

“‘Indemnity Holdback Amount’ means an amount equal to $9,500,000.”

 

11.                                 The Merger Agreement is hereby confirmed and
the terms and provisions thereof, unless expressly modified herein, are in full
force and effect.

 

12.                                 This Amendment shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.  This Amendment shall be governed by and construed in
accordance with the Legal Requirements of the Commonwealth of Virginia,
regardless of the Legal Requirements that might otherwise govern under
applicable principles of conflicts of laws thereof.

 

13.                                 This Amendment may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument This Amendment may be executed and
delivered by facsimile transmission or PDF, and any counterpart so delivered
shall be treated as an original for all purposes binding and enforceable against
the person so executing and delivering.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

 

CUBIC CORPORATION

 

 

 

 

 

By:

/s/ William W. Boyle

 

 

Name:

William W. Boyle

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ABRX ACQUISITION CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ William W. Boyle

 

 

Name:

William W. Boyle

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

[AMENDMENT SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

ABRAXAS CORPORATION

 

 

 

 

 

By:

/s/ Richard H. Helms

 

 

Name:

Richard H. Helms

 

 

Title:

Chief Executive Officer

 

 

 

 

 

REPRESENTATIVE:

 

 

 

 

 

/s/ Richard H. Helms

 

Richard H. Helms

 

--------------------------------------------------------------------------------